Exhibit 10.2

EXECUTION VERSION

 

 

CREDIT AGREEMENT

among

CITADEL BROADCASTING CORPORATION,

CERTAIN LENDERS,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents, and

CREDIT SUISSE SECURITIES (USA) LLC

and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

Dated as of December 10, 2010

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1.    DEFINITIONS      1   

1.1

   Defined Terms      1   

1.2

   Other Definitional Provisions      26    SECTION 2.    AMOUNT AND TERMS OF
THE TERM LOAN COMMITMENTS      26   

2.1

   Term Loans      26   

2.2

   Repayment of Term Loans      27   

2.3

   Proceeds of Term Loans      27    SECTION 3.    AMOUNT AND TERMS OF REVOLVING
CREDIT COMMITMENTS      27   

3.1

   Revolving Credit Commitments      27   

3.2

   Proceeds of Revolving Credit Loans      28   

3.3

   Issuance of Letters of Credit      28   

3.4

   Participating Interests      29   

3.5

   Procedure for Opening Letters of Credit      29   

3.6

   Payments in Respect of Letters of Credit      29   

3.7

   Swing Line Commitment      30   

3.8

   Participations      31    SECTION 4.    GENERAL PROVISIONS APPLICABLE TO
LOANS AND LETTERS OF CREDIT      31   

4.1

   Procedure for Borrowing by the Company      31   

4.2

   Repayment of Loans; Evidence of Debt      32   

4.3

   Conversion Options      33   

4.4

   Changes of Commitment Amounts      33   

4.5

   Optional Prepayments      34   

4.6

   Mandatory Prepayments      34   

4.7

   Interest Rates and Payment Dates      35   

4.8

   Computation of Interest and Fees      35   

4.9

   Commitment Fees      36   

4.10

   Certain Fees      36   

4.11

   Letter of Credit Fees      36   

4.12

   Letter of Credit Reserves      37   

4.13

   Further Assurances      38   

4.14

   Obligations Absolute      38   

4.15

   Assignments      38   

4.16

   Participations      38   

4.17

   Inability to Determine Interest Rate for Eurodollar Loans      39   

4.18

   Pro Rata Treatment and Payments      39   

4.19

   Illegality      40   

4.20

   Requirements of Law      41   

4.21

   Indemnity      42   

4.22

   Taxes      42   

4.23

   Defaulting Lender      45   

4.24

   Replacement of Lenders      47   

 

i



--------------------------------------------------------------------------------

          Page  

4.25

   Prepayments Below Par      47   

4.26

   Extensions of Term Loans and Revolving Credit Commitments      49   

4.27

   Incremental Facility      51    SECTION 5.    REPRESENTATIONS AND WARRANTIES
     52   

5.1

   Financial Condition      52   

5.2

   Corporate Existence; Compliance with Law      53   

5.3

   Corporate Power; Authorization      53   

5.4

   Enforceable Obligations      54   

5.5

   No Legal Bar      54   

5.6

   No Material Litigation      54   

5.7

   Investment Company Act      54   

5.8

   Federal Regulation      54   

5.9

   No Default      54   

5.10

   Taxes      54   

5.11

   Subsidiaries      55   

5.12

   Ownership of Property; Liens      55   

5.13

   Intellectual Property      55   

5.14

   Labor Matters      55   

5.15

   ERISA      55   

5.16

   Environmental Matters      55   

5.17

   Disclosure      56   

5.18

   Security Documents      56   

5.19

   Solvency      57   

5.20

   Use of Proceeds      57   

5.21

   Regulation H      57    SECTION 6.    CONDITIONS PRECEDENT      57   

6.1

   Conditions to Initial Loans and Letters of Credit      57   

6.2

   Conditions to All Loans and Letters of Credit      59    SECTION 7.   
AFFIRMATIVE COVENANTS      59   

7.1

   Financial Statements      59   

7.2

   Certificates; Other Information      60   

7.3

   Payment of Obligations      62   

7.4

   Conduct of Business; Maintenance of Existence; Compliance      62   

7.5

   Maintenance of Property; Insurance      62   

7.6

   Inspection of Property; Books and Records; Discussions      62   

7.7

   Notices      63   

7.8

   Environmental Laws      63   

7.9

   [Reserved]      64   

7.10

   Additional Subsidiary Guarantors; Pledge of Stock of Additional Subsidiaries;
Additional Collateral, etc.      64   

7.11

   Broadcast License Subsidiaries      64    SECTION 8.    NEGATIVE COVENANTS   
  65   

8.1

   Financial Condition Covenants      65   

8.2

   Indebtedness      65   

8.3

   Limitation on Liens      67   

 

ii



--------------------------------------------------------------------------------

          Page  

8.4

   Limitation on Contingent Obligations      68   

8.5

   Prohibition of Fundamental Changes      68   

8.6

   Prohibition on Sale of Assets      69   

8.7

   Limitation on Investments, Loans and Advances      72   

8.8

   Limitation on Dividends      74   

8.9

   Capital Expenditures      75   

8.10

   Transactions with Affiliates      76   

8.11

   Derivative Contracts      76   

8.12

   Limitation on Sales and Leasebacks      76   

8.13

   Fiscal Year      76   

8.14

   Negative Pledge Clauses      76   

8.15

   Clauses Restricting Subsidiary Distributions      77   

8.16

   Management of Stations      77   

8.17

   Programming; Advertisements; FCC Licenses      77   

8.18

   Certain Payments of Indebtedness      78    SECTION 9.    EVENTS OF DEFAULT
     78    SECTION 10.    THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER     
81   

10.1

   Appointment      81   

10.2

   Delegation of Duties      81   

10.3

   Exculpatory Provisions      81   

10.4

   Reliance by the Administrative Agent      81   

10.5

   Notice of Default      82   

10.6

   Non-Reliance on Administrative Agent and Other Lenders      82   

10.7

   Indemnification      82   

10.8

   Administrative Agent in its Individual Capacity      83   

10.9

   Successor Administrative Agent      83   

10.10

   Issuing Lender as Issuer of Letters of Credit      83   

10.11

   No Other Agent Duties, Etc.      83    SECTION 11.    MISCELLANEOUS      83
  

11.1

   Amendments and Waivers      83   

11.2

   Notices      85   

11.3

   No Waiver; Cumulative Remedies      86   

11.4

   Survival of Representations and Warranties      86   

11.5

   Payment of Expenses      86   

11.6

   Successors and Assigns; Participations; Purchasing Lenders      88   

11.7

   Adjustments; Set-off      91   

11.8

   Counterparts      92   

11.9

   Integration      92   

11.10

   GOVERNING LAW; NO THIRD PARTY RIGHTS      92   

11.11

   SUBMISSION TO JURISDICTION; WAIVERS      92   

11.12

   Acknowledgements      93   

11.13

   Releases of Guarantees and Liens      93   

11.14

   Confidentiality      94   

11.15

   Severability      94   

11.16

   USA PATRIOT Act      94   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.1A    Commitments Schedule 3.1    Letters of Credit Schedule 5.9   
No Default Schedule 5.11(a)    Domestic Subsidiaries Schedule 5.11(b)    Foreign
Subsidiaries Schedule 5.18    Financing Statements and Other Filings Schedule
8.2    Existing Indebtedness Schedule 8.3    Existing Liens Schedule 8.4   
Existing Contingent Obligations Schedule 8.7    Existing Investments, Loans and
Advances Schedule 8.10    Transactions with Affiliates Schedule 8.16    Stations
in Trust / Owned Stations Under LMA Agreements

 

EXHIBITS:

 

Exhibit A    Form of Guarantee and Collateral Agreement Exhibit B-1    Form of
Company Closing Certificate Exhibit B-2    Form of Subsidiary Guarantor Closing
Certificate Exhibit C    Form of L/C Participation Certificate Exhibit D    Form
of Assignment and Assumption Exhibit E    Forms of Exemption Certificate Exhibit
F    Form of Swing Line Loan Participation Certificate Exhibit G    Form of
Discounted Prepayment Option Notice Exhibit H    Form of Lender Participation
Notice Exhibit I    Form of Discounted Voluntary Prepayment Notice

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of December 10, 2010, among CITADEL BROADCASTING
CORPORATION, a Delaware corporation (the “Company”), the several banks and other
financial institutions or entities from time to time parties hereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), BANK OF AMERICA, N.A. and
DEUTSCHE BANK SECURITIES INC., as co-syndication agents and CREDIT SUISSE
SECURITIES (USA) LLC and THE ROYAL BANK OF SCOTLAND PLC, as co-documentation
agents.

WHEREAS, the Company, the lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent, have entered into that certain Credit
Agreement dated as of June 3, 2010 (as amended, supplemented or otherwise
modified, the “Existing Credit Agreement”); and

WHEREAS, the Company intends to refinance (the “Refinancing”) the obligations
outstanding under the Existing Credit Agreement with the proceeds of (a) credit
facilities comprised of a $350,000,000 term loan facility and a $150,000,000
revolving credit facility and (b) the issuance of $400,000,000 in senior
unsecured notes in a Rule 144A private placement (collectively, the
“Transactions”).

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms defined in the preamble
or recitals hereto shall have the meanings set forth therein, and the following
terms shall have the following meanings:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate for a Eurodollar Loan with a one-month interest period
commencing on such day plus 1.0%. For purposes hereof: “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by JPMCB as
its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by JPMCB in
connection with extensions of credit to debtors); and “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the ABR shall be determined without regard to clause (b) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist. For purposes of this definition,
the Eurodollar Rate shall be determined using the Eurodollar Rate as otherwise
determined by the Administrative Agent in accordance with the definition of
Eurodollar Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the Eurodollar Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively. Notwithstanding the foregoing, in respect of any Term Loans that
are ABR Loans, ABR shall at all times not be less than 2.0%.



--------------------------------------------------------------------------------

“ABR Loans”: Loans whose interest rate is based on the ABR.

“Acceptable Discount”: as defined in subsection 4.24.

“Acceptance Date”: as defined in subsection 4.24.

“Additional Lender”: as defined in subsection 4.27.

“Administrative Agent”: JPMCB, together with its affiliates, in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Section 10.

“Affiliate”: of any Person (a) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (b) any Person who is a director or officer (i) of
such Person, (ii) of any Subsidiary of such Person or (iii) of any Person
described in clause (a) above. For purposes of this definition, “control” of a
Person shall mean the power, direct or indirect, either to (x) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person, or (y) direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of such Lender’s Aggregate Revolving Credit Extensions of Credit plus
such Lender’s participating interests in Swing Line Loans.

“Aggregate Revolving Credit Extensions of Credit”: at any particular time, the
sum of (a) the aggregate then outstanding principal amount of the Revolving
Credit Loans, (b) the aggregate amount then available to be drawn under all
outstanding Letters of Credit and (c) the aggregate amount of Revolving L/C
Obligations.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Discount”: as defined in subsection 4.24.

“Applicable Margin”: (a) for each Revolving Credit Loan, 3.25% per annum in the
case of a Eurodollar Loan or 2.25% per annum in the case of an ABR Loan, (b) for
each Term Loan, 3.25% per annum in the case of a Eurodollar Loan or 2.25% per
annum in the case of an ABR Loan and (c) for each Swing Line Loan, 2.25% per
annum. Notwithstanding the foregoing, the Applicable Margin in respect of any
tranche of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer.

“Approved Fund”: as defined in subsection 11.6(c).

 

2



--------------------------------------------------------------------------------

“Arrangers”: JPMorgan Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (successor by merger to Banc of America Securities LLC) and
Deutsche Bank Securities Inc., in their capacity as arrangers of the
Commitments.

“ASC”: the FASB Accounting Standards Codification.

“Asset Sale”: any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by the Company or any Subsidiary thereof of any of its
property or assets, including the stock of any Subsidiary of the Company (except
sales, assignments, conveyances, transfers and other dispositions permitted by
subsection 8.6 (other than clauses (e), (f), (g) and (y) thereof).

“Assignee”: as defined in subsection 11.6(c).

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit D hereto.

“Available Amount”: at any time (the “Available Amount Reference Time”), an
amount (which shall not be less than zero) equal to the sum of:

(a) $85,000,000; plus

(b) 100% of Cumulative Retained Excess Cash Flow for all fiscal years prior to
the Available Amount Reference Time; plus

(c) 100% of the Net Proceeds received by the Company from the issuance or sale
of its common stock during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time (but excluding any such Net Proceeds applied for
Restricted Payments under subsection 8.8(c)); minus

(d) the aggregate amount of any Investment made pursuant to subsection 8.7(q),
any Restricted Payment made pursuant to subsection 8.8(b) and any payment made
pursuant to subsection 8.18(b)(ii) during the period commencing on the Closing
Date and ending on the Available Amount Reference Time (and, for purposes of
this clause (d), without taking into account of the intended usage of the
Available Amount at such Available Amount Reference Time) at a time that the
Company or such Subsidiary is required to use the Available Amount and limited
to the portion of the Available Amount used for such transaction.

“Available Revolving Credit Commitment”: as to any Lender, at a particular time,
an amount equal to the excess, if any, of (a) the amount of such Lender’s
Revolving Credit Commitment at such time less (b) the sum of (i) the aggregate
unpaid principal amount at such time of all Revolving Credit Loans made by such
Lender pursuant to subsection 3.1, (ii) such Lender’s L/C Participating Interest
in the aggregate amount available to be drawn at such time under all outstanding
Letters of Credit, (iii) such Lender’s Revolving Credit Commitment Percentage of
the aggregate outstanding amount of Revolving L/C Obligations and (iv) such
Lender’s Revolving Credit Commitment Percentage of the aggregate unpaid
principal amount at such time of all Swing Line Loans, provided that for
purposes of calculating Available Revolving Credit Commitments pursuant to
subsection 4.9 the amount referred to in this clause (iv) shall be zero;
collectively, as to all the Lenders, the “Available Revolving Credit
Commitments”.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event”: with respect to any Person, such Person or its Parent
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person or its Parent.

“Benefited Lender”: as defined in subsection 11.7 hereof.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowing Date”: any Business Day, or, in the case of Eurodollar Loans, any
Working Day, specified in a notice pursuant to (a) subsection 3.7 or 4.1 as a
date on which the Company requests JPMCB to make Swing Line Loans or the Lenders
to make Revolving Credit Loans hereunder or (b) subsection 3.5 as a date on
which the Company requests the Issuing Lender to issue a Letter of Credit
hereunder.

“Broadcast License Subsidiary”: a wholly-owned Subsidiary of the Company that
(x) owns no material assets other than FCC Licenses and related rights and
(y) has no material liabilities other than (i) trade payables incurred in the
ordinary course of business and (ii) tax liabilities, other governmental charges
and other liabilities incidental to ownership of such rights.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Capital Expenditures”: for any period, all amounts (other than those arising
from the acquisition or lease of businesses and assets which are permitted by
subsection 8.7) which are set forth on the consolidated statement of cash flows
of the Company for such period as “capital expenditures” in accordance with
GAAP.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. Notwithstanding
anything else set forth herein, any lease that was or would have been treated as
an operating lease under GAAP as in effect on the Closing Date that would become
or be treated as a capital lease solely as a result of a change in GAAP after
the Closing Date shall always be treated as an operating lease for all purposes
and at all times under this Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
that any instrument evidencing Indebtedness convertible or exchangeable for
Capital Stock shall not be deemed to be Capital Stock, unless and until any such
instruments are so converted or exchanged.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents”:

(a) United States dollars;

(b) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $300,0000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) above and in U.S. dollars;

(e) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof, in U.S.
dollars;

(f) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof and in U.S. dollars;

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(i) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition and in each case in U.S. dollars;

(j) Investments with weighted average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s and in
each case in U.S. dollars; and

(k) credit card receivables and debit card receivables so long as such are
considered cash equivalents under GAAP and are so reflected on the Company’s
balance sheet.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than U.S. dollars; provided that such amounts
are converted into U.S. dollars as promptly as practicable and in any event
within ten Business Days following the receipt of such amounts.

“Change in Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of more than 35% of any
class of capital stock of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated or (c) the occurrence of a “Change of
Control” (or similar event) as defined in (i) the Senior Note Indenture or
(ii) any indenture or agreement in respect of a Permitted Refinancing in respect
of the Senior Notes.

“Change in Law”: with respect to any Lender, the adoption of any law, rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or any change therein or in the interpretation or application thereof by
any Governmental Authority, including, without limitation, the issuance of any
final rule, regulation or guideline by any regulatory agency having jurisdiction
over such Lender or, in the case of subsection 4.12(b) or 4.20, any corporation
controlling such Lender; provided however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Closing Date”: the date on which each of the conditions precedent to the
effectiveness of this Agreement contained in subsection 6.1 has been either
satisfied or waived and the initial Loans are made hereunder, in accordance with
the terms and provisions of Section 6.

“Closing Fee”: as defined in subsection 4.10(b).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Credit Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Commercial L/C”: a commercial documentary Letter of Credit under which the
relevant Issuing Lender agrees to make payments in Dollars for the account of
the Company, on behalf of the Company or any Subsidiary thereof, in respect of
obligations of the Company or any Subsidiary thereof in connection with the
purchase of goods or services in the ordinary course of business.

“Commitments”: the collective reference to the Term Loan Commitments, the Swing
Line Commitment, the Revolving Credit Commitments and any Extended Revolving
Credit Commitment; individually, a “Commitment”.

“Commitment Percentage”: with respect to any Lender, any of the Term Loan
Commitment Percentage and the Revolving Credit Commitment Percentage of such
Lender, as the context may require.

“Company”: as defined in the preamble hereto.

 

6



--------------------------------------------------------------------------------

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Company (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to subsections 4.12, 4.19, 4.20,
4.21 or 4.22 than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender or (b) be deemed
to have any Commitment.

“Confirmation Order”: that certain order confirming the Reorganization Plan
pursuant to applicable sections of the Bankruptcy Code entered by the Bankruptcy
Court on May 19, 2010.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Company and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and its Subsidiaries at such date, but excluding (a) the current portion
of any Funded Debt of the Company and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Credit
Loans or Swing Line Loans to the extent otherwise included therein.

“Consolidated EBITDA”: for any period of the Company and its Subsidiaries, the
consolidated net income ((i) including net income and losses from discontinued
operations, (ii) excluding all income tax expense or benefit to the extent that
the effect of such item has entered into the determination of consolidated net
income whether based on income, profits or capital, including federal, foreign
state, franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period, including any penalties and interest relating to any
tax examinations, (iii) excluding extraordinary items, as well as unusual gains,
losses and charges and gains and losses arising from the proposed or actual
disposition of material assets (what constitutes material assets to be
reasonably determined by the Company in good faith) whether such losses or gains
are classified as discontinued operations, continuing operations or
extraordinary items, (iv) excluding minority interest and (v) excluding to the
extent reflected in the statement of consolidated net income for such period,
the sum of (a) interest expense (net of interest income), including costs
recognized from interest rate hedges, amortization and write offs of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Letters of Credit, (b) depreciation and amortization
expenses whether such expenses are classified as discontinued operations or
continuing operations including acceleration thereof and including the
amortization of the increase in inventory, if any, resulting from the
application of ASC 805, “Business Combinations” for transactions contemplated by
this Agreement (including Permitted Acquisitions), (c) any impairment expense or
write-off with respect to goodwill, other intangible assets, long-lived asset,
joint ventures, assets held for sale, variable interest entities resulting from
the application of ASC 810, “Consolidation,” and investment in debt and equity
securities pursuant to GAAP, (d) compensation expenses arising from the sale of
stock, the granting of stock options, restricted stock, restricted stock units,
dividends on unvested shares, the granting of stock appreciation rights,
termination of stock based rewards in connection with the Plan and similar stock
based arrangements, (e) the excess of the expense in respect of post-retirement
benefits and post-employment benefits accrued under ASC 715,
“Compensation—Retirement Benefits” and ASC 712, “Compensation—Nonretirement
Postemployment Benefits” over the cash expense in respect of such
post-retirement benefits and post-employment benefits, (f) all non-cash gains or
losses incurred in connection with the disposition of assets, (g) all costs
relating to hedging arrangements or the unwinding of hedging arrangements,
(h) other non-cash expenses or charges, including asset retirement obligations
and supplemental executive retirement obligations, (i) non-recurring expenses
recognized for restructuring costs in a cash amount not to exceed $35,000,000 in
the aggregate during the term of this Agreement, including but not limited to
severance costs, relocation costs, integration and facilities costs, signing
costs, retention or completion bonuses and transition costs, (j) restructuring
or reorganization charges or reserves relating to the transactions contemplated
by the Reorganization Plan as described on Schedule 1.1(A), to the extent
deducted in computing consolidated net income, (k) to the extent covered by
insurance under which the insurer has been properly notified and has not denied
or contested coverage, expenses with respect to liability or casualty events or
business interruption, (l) all transactional costs and any fees or expenses
incurred or paid by the Company or any of its Subsidiaries in connection with
the Financing Transactions (as defined in the Existing Credit Agreement) and the
Transactions, this Agreement and the other Credit Documents, and (m) any
charges, expenses and write-offs deducted in calculating consolidated net income
for such period for purchase accounting adjustments, provided that Consolidated
EBITDA for any such period shall exclude the cumulative effect of changes in
GAAP or accounting principle(s) subsequent to the date hereof.

 

7



--------------------------------------------------------------------------------

The financial results of joint ventures and variable interest entities shall be
excluded in calculating “Consolidated EBITDA” except that Consolidated EBITDA
for any period shall be increased by the amount of cash dividends paid by such
joint ventures and variable interest entities to the Company or any of its
wholly-owned Subsidiaries.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Measurement Period”) pursuant to any
determination (i) if at any time during such Measurement Period, the Company or
any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA
for such Measurement Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Measurement Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Measurement Period and (ii) if during such Measurement Period, the
Company or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Measurement Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Measurement Period. As used in this Agreement, “Material Acquisition” means the
acquisition of any separate asset, business or lines of business for a purchase
price (or in the case of a Permitted Asset Swap, the value of the assets subject
to such Permitted Asset Swap) in excess of $25,000,000; and “Material
Disposition” means any sale or other disposition of property or series of
related sales or dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $25,000,000. Calculations of
Consolidated EBITDA shall take into account any identifiable cost savings from
Material Acquisitions and Material Dispositions documented to the reasonable
satisfaction of the Administrative Agent.

Notwithstanding anything to the contrary contained herein, for the purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended December 31, 2009, March 31,
2010, June 30, 2010 and September 30, 2010, Consolidated EBITDA for such fiscal
quarters shall be $59,243,000, $44,636,000, $72,296,000 and $66,058,000
respectively.

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations), net of cash interest
income of the Company and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Company and its Subsidiaries (including all cash
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net cash costs under Swap
Agreements in respect of interest rates to the extent such net cash costs are
allocable to such period in accordance with GAAP) but excluding changes in the
fair value of such Swap Agreements in accordance with GAAP); provided that
Consolidated Interest Expense for the period of four consecutive fiscal quarters
ending December 31, 2010, March 31, 2011, June 30, 2011 and September 30, 2011
shall be deemed to equal Consolidated Interest Expense for the period commencing
on the Closing Date and ending on December 31, 2010, March 31, 2011, June 30,
2011 or September 30, 2011, as applicable, (the “Actual Days Elapsed”)
multiplied by a ratio equal to (x) 360 divided by (y) the Actual Days Elapsed.

“Consolidated Senior Secured Debt”: as of any date of determination,
Consolidated Total Indebtedness secured by a Lien on any of the assets of the
Company or any of its Subsidiaries.

“Consolidated Senior Secured Leverage Ratio”: for any period of four consecutive
fiscal quarters, as of the end of such period the ratio of (a) Consolidated
Senior Secured Debt (provided that Indebtedness under clause (b) of the
definition of Indebtedness shall only be included to the extent of any
unreimbursed drawings under any letter of credit) as of the end of such period
to (b) Consolidated EBITDA for such period, provided that the Consolidated
Senior Secured Leverage Ratio for any period of four consecutive fiscal quarters
shall be calculated giving pro forma effect to any Indebtedness incurred or
repaid in connection with a Material Acquisition or Material Disposition
occurring during the relevant Measurement Period as if such Indebtedness had
been incurred or repaid on the first day of such period.

“Consolidated Total Indebtedness”: as of any date of determination, all
Indebtedness of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: for any period of four consecutive fiscal
quarters, as of the end of such period the ratio of (a) Consolidated Total
Indebtedness (provided that Indebtedness under clause (b) of the definition of
Indebtedness shall only be included to the extent of any unreimbursed drawings
under any letter of credit) as of the end of such period to (b) Consolidated
EBITDA for such period, provided that the Consolidated Total Leverage Ratio for
any period of four consecutive fiscal quarters shall be calculated giving pro
forma effect to any Indebtedness incurred or repaid in connection with a
Material Acquisition or Material Disposition occurring during the relevant
Measurement Period as if such Indebtedness had been incurred or repaid on the
first day of such period.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date minus Consolidated Current Liabilities on such date.

 

9



--------------------------------------------------------------------------------

“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount (based on the maximum
reasonably anticipated net liability in respect thereof as determined by the
Company in good faith) of the primary obligation or portion thereof in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated net liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by the Company in
good faith.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property owned by it is bound.

“Credit Documents”: the collective reference to this Agreement, the Notes, the
Guarantee and Collateral Agreement and any Mortgage or other security document
executed and delivered pursuant to the terms of subsection 7.10.

“Credit Parties”: the collective reference to the Company and each Subsidiary
which is a party, or which at any time becomes a party, to a Credit Document.

“Cumulative Retained Excess Cash Flow”: an amount equal to (a) the cumulative
amount of Excess Cash Flow for each fiscal year of the Company (commencing with
the fiscal year ending December 31, 2011) ended since the Closing Date minus
(b) the portion of such Excess Cash Flow that has been (or is required to be)
applied after the Closing Date to the prepayment of Term Loans in accordance
with subsection 4.6(c).

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that, in the reasonable determination of the
Administrative Agent, (a) has failed, within three Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or Swing Line Loans or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied
or waived in accordance with subsection 11.1, (b) has notified the Company or
any Lender Party in writing that it does not intend or expect to comply with any
of its funding obligations under this Agreement (unless such writing indicates
that such position is based on such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or waived in accordance with
subsection 11.1), (c) has failed, within three Business Days after written
request by the Administrative Agent, the Issuing Lender, the Swing Line Lender
or the Company, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

10



--------------------------------------------------------------------------------

“Discount Range”: as defined in subsection 4.25.

“Discounted Prepayment Option Notice”: as defined in subsection 4.25.

“Discounted Voluntary Prepayment”: as defined in subsection 4.25.

“Discounted Voluntary Prepayment Notice”: as defined in subsection 4.25.

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date that is 180 days after the Term Loan Maturity
Date; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees of the Company or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Company or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Company other than a Foreign
Subsidiary.

“ECF Percentage”: 50%; provided, that, with respect to any fiscal year of the
Company, the ECF Percentage shall be reduced to 0% if (i) the Consolidated
Senior Secured Leverage Ratio as of the last day of such fiscal year is equal to
or less than 1.25 to 1.0 and (ii) the Consolidated Total Leverage Ratio as of
the last day of such fiscal year is equal to or less than 3.0 to 1.0.

“Environmental Laws”: any and all applicable Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning human health or the protection of
the environment, including without limitation, Materials of Environmental
Concern, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements current on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto), as now and from time to time hereafter in effect, dealing with reserve
requirements prescribed for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) maintained by a member
bank of the Federal Reserve System.

 

11



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during any Interest Period for
any Eurodollar Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, two Working Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on the Reuters
Screen LIBOR01 Page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be reasonably selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which JPMCB is offered Dollar deposits at or about 10:00 A.M., New
York City time, two Working Days prior to the beginning of such Interest Period
in the interbank eurodollar market where the foreign currency and exchange
operations in respect of its Eurodollar Loans then are being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of its Eurodollar
Loan to be outstanding during such Interest Period.

“Eurodollar Lending Office”: the office of each Lender which shall be
maintaining its Eurodollar Loans.

“Eurodollar Loans”: Loans at such time as they are made and/or being maintained
at a rate of interest based upon a Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

Eurodollar Base Rate

    1.00 – Eurocurrency Reserve Requirement  

; provided that, in respect of any Term Loans that are Eurodollar Loans, the
Eurodollar Rate shall be at all times not less than 1.0%.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Company, the excess, if any, of
(a) the sum, without duplication, of (i) consolidated net income of the Company
for such period, (ii) the amount of all non-cash charges (including, without
limitation, depreciation and amortization) deducted in arriving at such
consolidated net income, (iii) decreases in Consolidated Working Capital for
such period, and (iv) the aggregate net amount of non cash loss on the
disposition of property by the Company and its Subsidiaries during such period
(other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such consolidated net income less (b) the sum,
without duplication, of (i) the amount of all non-cash credits included in
arriving at such consolidated net income, (ii) the aggregate amount actually
paid by the Company and its Subsidiaries in cash during such period on account
of Capital Expenditures (excluding the principal amount of Indebtedness incurred
in connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
regularly scheduled principal payments of Funded Debt (including the Loans) of
the Company and its Subsidiaries made during such period (other than in respect
of any revolving credit facility (including the Revolving Credit Facility) to
the extent there is not an equivalent permanent reduction in commitments
thereunder), (iv) increases in Consolidated Working Capital for such period,
(v) the aggregate net amount of non-cash gain on the disposition of property by
the Company and its Subsidiaries during such period (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such consolidated net income and (vi) the aggregate amount actually
paid by the Company and its Subsidiaries in cash during such period on account
of professional fees that have not been deducted in the calculation of
consolidated net income for such period.

 

12



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in subsection 4.6(c).

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Letters of Credit”: as defined in subsection 3.3(c).

“Extended Revolving Credit Commitment”: as defined in subsection 4.26(a).

“Extended Term Loans”: as defined in subsection 4.26(a).

“Extending Revolving Lender”: as defined in subsection 4.26(a).

“Extending Term Lender”: as defined in subsection 4.26(a).

“Extension”: as defined in subsection 4.26(a).

“Extension Offer”: as defined in subsection 4.26(a).

“Facility”: each of (a) the Term Loan Commitments and Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Credit Commitments and the
extensions of credit made thereunder (the “Revolving Credit Facility”).

“FASB”: the Financial Accounting Standards Board

“FATCA”: Sections 1471 through 1474 of the Code as of the date hereof.

“FCC”: the Federal Communications Commission or any Governmental Authority
succeeding to the Federal Communications Commission.

“FCC Licenses”: licenses issued by the FCC to the Company or any of its
Subsidiaries.

“Foreign Acquisition”: any acquisition by the Company or any of its Subsidiaries
pursuant to which (a) all of the acquired or newly formed Subsidiaries are
Foreign Subsidiaries or (b) all of the assets that are the subject of such
acquisition are acquired by a Foreign Subsidiary or are located outside of the
United States of America. If the acquired or newly formed Subsidiaries in an
acquisition are in part Domestic Subsidiaries and in part Foreign Subsidiaries
or the assets acquired in an acquisition are in part located in the United
States of America and in part outside of the United States of America, such
acquisition shall be treated for all purposes of this Agreement as a Foreign
Acquisition to the extent of the foreign component (as determined by the Company
in good faith).

 

13



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Company (a) which is organized under
the laws of any jurisdiction outside the United States (within the meaning of
Section 7701(a)(9) of the Code), or (b) whose principal assets consist of
capital stock or other equity interests of one or more Persons which conduct the
major portion of their business outside the United States (within the meaning of
Section 7701(a)(9) of the Code).

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Company, Indebtedness in respect of the Loans.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a material change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Company and the Administrative Agent agree, upon the request of the Company
or the Administrative Agent, respectively, to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. In the event a request for an
amendment has been made pursuant to the prior sentence, until such time as such
an amendment shall have been executed and delivered by the Company, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Gleiser Note”: the promissory note dated as of November 21, 2003, made by
Gleiser Communications, LLC, as the same may be amended or otherwise modified
prior to and after the date hereof.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Company and each Subsidiary Guarantor,
substantially in the form of Exhibit A (it being understood and agreed that,
notwithstanding anything that may be to the contrary herein, the Guarantee and
Collateral Agreement shall not require the pledge of (x) any of the outstanding
capital stock of, or other equity interests in, any Subsidiary of the Company
which is owned by a Foreign Subsidiary of the Company, or (y) more than 65% of
the outstanding voting stock of any “first tier” Foreign Subsidiary of the
Company).

 

14



--------------------------------------------------------------------------------

“Incremental Facility”: as defined in subsection 4.27(a).

“Incremental Facility Amendment”: as defined in subsection 4.27(b).

“Incremental Facility Closing Date”: as defined in subsection 4.27(b).

“Incremental Revolving Facility”: as defined in subsection 4.27(a).

“Incremental Term Facility”: as defined in subsection 4.27(a).

“Indebtedness”: of any Person, at any particular date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade payables or liabilities and deferred payment
for services to employees or former employees incurred in the ordinary course of
business and payable in accordance with customary practices and other deferred
compensation arrangements), (b) the face amount of all letters of credit issued
for the account of such Person and, without duplication, all drafts drawn
thereunder, (c) all liabilities (other than Lease Obligations) secured by any
Lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, (d) Capital Lease Obligations of such
Person, (e) all indebtedness of such Person arising under bankers’ acceptance
facilities, and (f) for the purposes of Section 9(e) only, all obligations of
such Person in respect of Swap Agreements; but, in each case, excluding (x) any
working capital adjustments or earnouts in connection with any permitted
Investment under subsection 8.7 or disposition of assets permitted under
subsection 8.5, (y) customer deposits and interest payable thereon in the
ordinary course of business and (z) trade and other accounts and accrued
expenses payable in the ordinary course of business in accordance with customary
trade terms and in the case of both clauses (y) and (z) above, which are not
overdue for a period of more than 90 days or, if overdue for more than 90 days,
as to which a dispute exists and adequate reserves in conformity with GAAP have
been established on the books of such Person.

“Insolvent” or “Insolvency”: with respect to a Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swing Line
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Credit Loan that
is an ABR Loan and any Swing Line Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swing Line Loan, the day that such
Loan is required to be repaid.

 

15



--------------------------------------------------------------------------------

“Interest Period”: with respect to any Eurodollar Loan:

(a) initially, the period commencing on the Borrowing Date or the effective date
of the most recent conversion or continuation of such Eurodollar Loan, as the
case may be, and ending one, two, three or six months (or, if made available by
all relevant Lenders, nine or twelve months) thereafter as selected by the
Company in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months (or, if made available by all relevant Lenders, nine or twelve
months) thereafter as selected by the Company by irrevocable notice to the
Administrative Agent not less than three Working Days prior to the last day of
the then current Interest Period with respect to such Eurodollar Loan;

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day which is not a Working
Day, that Interest Period shall be extended to the next succeeding Working Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Working Day;

(ii) the Company may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Credit Termination Date or beyond the
Term Loan Maturity Date, as the case may be, or if the Revolving Credit
Termination Date or Term Loan Maturity Date, as applicable, shall not be a
Working Day, on the next preceding Working Day;

(iii) if the Company shall fail to give notice as provided above in clause (b),
it shall be deemed to have selected a conversion of a Eurodollar Loan into an
ABR Loan (which conversion shall occur automatically and without need for
compliance with the conditions for conversion set forth in subsection 4.3);

(iv) any Interest Period that begins on the last day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Working Day of a
calendar month;

(v) the Company shall select Interest Periods so as not to require a prepayment
(to the extent practicable) or a scheduled payment of a Eurodollar Loan during
an Interest Period for such Eurodollar Loan; and

(vi) any Eurodollar Loans made on the Closing Date shall have an initial
Interest Period of one month.

“Investments”: as defined in subsection 8.7.

“Issuing Lender”: JPMCB or any other Lender (or their respective Affiliates)
which agrees to be an Issuing Lender and is designated by the Company and the
Administrative Agent as an Issuing Lender, as issuer of Letters of Credit.

“JPMCB”: JPMorgan Chase Bank, N.A.

“L/C Application”: a letter of credit application in the Issuing Lender’s then
customary form for the type of letter of credit requested.

 

16



--------------------------------------------------------------------------------

“L/C Exposure”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 3.6.

“L/C Participating Interest”: an undivided participating interest in the face
amount of each issued and outstanding Letter of Credit and the L/C Application
relating thereto.

“L/C Participation Certificate”: a certificate in substantially the form of
Exhibit C hereto.

“Lease Obligations”: of the Company and its Subsidiaries, as of the date of any
determination thereof, the rental commitments of the Company and its
Subsidiaries determined on a consolidated basis, if any, under leases for real
and/or personal property (net of rental commitments from sub-leases thereof),
excluding Capital Lease Obligations.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lender Participation Notice”: as defined in subsection 4.25.

“Lender Party”: the Administrative Agent, the Issuing Lender, the Swing Line
Lender or any other Lender.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: a letter of credit issued by an Issuing Lender pursuant to
the terms of subsection 3.3.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction in respect of any
of the foregoing, except for the filing of financing statements in connection
with Lease Obligations incurred by the Company or its Subsidiaries to the extent
that such financing statements relate to the property subject to such Lease
Obligations).

“Loans”: the collective reference to the Term Loans, the Revolving Credit Loans
and the Swing Line Loans; individually, a “Loan”.

“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.

“Material Adverse Effect”: any event, development or circumstance (other than
the Chapter 11 proceedings commenced by the Company on December 20, 2009 in the
Bankruptcy Court for the Southern District of New York and those events and
conditions which customarily occur as a result of events following the
commencement of Chapter 11 proceedings) that has had or could reasonably be
expected to have a material adverse effect on (a) the business, results of
operations, property or financial condition of the Company and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any of the Credit
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

 

17



--------------------------------------------------------------------------------

“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in, or which form
the basis of liability under, any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste and radioactive materials.

“Measurement Period”: as defined in the definition of “Consolidated EBITDA”.

“Minimum Extension Condition”: as defined in subsection 4.26(b).

“Minimum Tranche Amount”: as defined in subsection 4.26(b).

“Moody’s”: Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgages”: each of the mortgages and deeds of trust (if any) made by the
Company or any Subsidiary Guarantor in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Lenders, each in form and substance
reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which a Credit Party has (or within the past 6 years has had) an
obligation to contribute pursuant to a collective bargaining agreement to which
a Credit Party is a party.

“Net Proceeds”: (a) in connection with any Asset Sale or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) actually received by the Company or a Subsidiary, net
of attorneys’ fees, accountants’ fees, investment banking fees, amounts required
to be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document), any
reserves required to be maintained in connection therewith in accordance with
GAAP and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account (i) any available tax credits or
deductions that would not otherwise have been utilized during the taxable period
during which such Asset Sale or Recovery Event occurs and (ii) any tax sharing
arrangements with a Person other than the Company or any of its Subsidiaries)
and (b) in connection with any issuance or sale of Capital Stock or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

18



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: as defined in subsection 4.22(a).

“Non-Significant Subsidiary”: at any time, any Subsidiary of the Company (other
than any Broadcast License Subsidiary) which (i) at such time has total assets
(including the total assets of any of its Subsidiaries), together with the total
assets of any other Subsidiaries that are Non-Significant Subsidiaries, of less
than 5% of the total assets of the Company and its Subsidiaries and (ii) has
accrued revenues (including the accrued revenues of any of its Subsidiaries),
together with the accrued revenues of any other Subsidiaries that are
Non-Significant Subsidiaries, for the most recently ended twelve-month period of
less than 5% of the total revenues of the Company and its Subsidiaries.

“Non-U.S. Lender”: as defined in subsection 4.22(g).

“Notes”: the collective reference to any promissory notes evidencing Loans.

“Obligations”: the unpaid principal of and interest on the Loans and all other
obligations and liabilities of the Company to the Administrative Agent or any
Lenders (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any affiliate of any Lender) (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, related to the Company,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, which may arise under, out of,
or in connection with, this Agreement, the Loans, the other Credit Documents,
any Letter of Credit or L/C Application, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection therewith, whether on account of principal, interest,
reimbursement obligations, other fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Administrative
Agent or any Lender or any such Affiliate) or otherwise.

“Offered Loans”: as defined in subsection 4.25.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other similar excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document including
any interest, additions to tax or penalties applicable thereto.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant Register”: as defined in subsection 11.6(b).

“Participants”: as defined in subsection 11.6(b).

“Participating Lender”: any Lender (other than the Issuing Lender with respect
to such Letter of Credit) with respect to its L/C Participating Interest in each
Letter of Credit.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

19



--------------------------------------------------------------------------------

“Permitted Acquisition”: any acquisition permitted by subsection 8.7(k).

“Permitted Additional Debt”: Indebtedness incurred or assumed by the Company and
its Subsidiaries in connection with a Permitted Acquisition and other
Indebtedness incurred by the Company or any of its Subsidiaries; provided that
(i) such Indebtedness has a final maturity no earlier than 180 days after the
Term Loan Maturity Date (other than Indebtedness constituting Capital Lease
Obligations or of the type permitted to be incurred under subsection 8.2(k) or
working capital facilities), (ii) such Indebtedness is either (x) unsecured or
(y) secured solely by a Lien on assets which constitute Collateral which is
subordinated to the Lien securing the Obligations pursuant to intercreditor
arrangements reasonably satisfactory to the Administrative Agent, (iii) such
Indebtedness does not require any scheduled payment of principal (including
pursuant to a sinking fund obligation) or mandatory redemption or redemption at
the option of the holders thereof (except for redemptions and repayments in
respect of asset sales and changes in control on terms that are subject to prior
payment and termination of the Facilities or “securities demand” or other
provisions that provide for the refinancing of such Indebtedness with
replacement financing) prior to the date that is 180 days after the Term Loan
Maturity Date, (iv) at the time of incurrence or assumption of such Indebtedness
and after giving effect thereto, no Default or Event of Default has occurred and
is continuing and (v) at the time of incurrence or assumption of such
Indebtedness and after giving effect thereto, the Company is in pro forma
compliance with the covenants set forth in subsection 8.1, recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements are available; provided that for purposes of this clause
(v) the applicable levels for the Consolidated Total Leverage Ratio and the
Consolidated Senior Secured Leverage Ratio shall be the then applicable levels
set forth in subsection 8.1(a) and (b), respectively, minus 0.25.

“Permitted Asset Swap”: as defined in subsection 8.6(q).

“Permitted Refinancing”: with respect to any Indebtedness, any modification,
refinancing, refunding, renewal or extension of such Indebtedness; provided that
(i) the principal amount thereof does not exceed the principal amount of the
Indebtedness so modified, refinanced, refunded, renewed or extended (plus any
accrued but unpaid interest, fees and redemption premiums payable by the terms
of such Indebtedness thereon and reasonable expenses incurred in connection
therewith), (ii) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to subsection 8.2(k), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (iii) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable on the whole to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iv) the terms and conditions of any
such modified, refinanced, refunded, renewed or extended Indebtedness are market
terms on the date of issuance (as determined in good faith by the Company) or
are not, taken as a whole, materially more restrictive than the covenants and
events of default contained in this Agreement, provided that if such
Indebtedness contains any financial maintenance covenants, such covenants shall
not be tighter than those contained in this Agreement, (v) such modification,
refinancing, refunding, renewal or extension shall not be incurred by a Person
who is not a Subsidiary Guarantor (unless such Indebtedness being refinanced was
originally incurred or guaranteed by a Person who was not a Subsidiary
Guarantor), (vi) at the time thereof, no Default or Event of Default shall have
occurred and be continuing and (vii) to the extent that the Liens securing the
Indebtedness being refinanced are subordinated to the Liens securing the
Obligations, any Lien securing such refinancing Indebtedness is subordinated to
the Liens securing the Obligations on terms at least as favorable (when taken as
a whole) to the Lenders as those contained in the applicable subordination
language (if any) for the Indebtedness being refinanced.

 

20



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, limited liability company, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (as defined in Section 3(2) of ERISA)
that is sponsored by a Credit Party (other than a Multiemployer Plan).

“Pledged Note”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Preferred Stock”: any Capital Stock with preferential rights of payment of
dividends or upon liquidation, dissolution or winding up.

“Pro Forma Balance Sheet”: as defined in subsection 5.1.

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Properties”: each parcel of real property currently or previously owned or
operated by the Company or any Subsidiary of the Company.

“Proposed Discounted Prepayment Amount”: as defined in subsection 4.24.

“Qualifying Lender”: as defined in subsection 4.25.

“Qualifying Loan”: as defined in subsection 4.25.

“Rating Agencies”: Moody’s and S&P, or if Moody’s or S&P or both shall not make
a rating on the Notes publicly available, a nationally recognized statistical
rating agency or agencies, as the case may be, selected by the Company which
shall be substituted for Moody’s or S&P or both, as the case may be.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Company or any of its Subsidiaries.

“Refunded Swing Line Loans “: as defined in subsection 3.7.

“Register”: as defined in subsection 11.6(d).

“Regulation U”: Regulation U of the Board, as from time to time in effect.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Proceeds received by the Company or any Subsidiary in connection
therewith that are not applied to prepay the Term Loans pursuant to subsection
4.6(b).

 

21



--------------------------------------------------------------------------------

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Company has exercised its Reinvestment Rights in accordance with subsection
4.6(b).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, improve or repair assets
useful in the Company’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Borrower enters into a legally binding commitment to reinvest the
Net Proceeds from such Reinvestment Event within such 12-month period, 18 months
after such Reinvestment Event) and (b) the date on which the Company shall have
conclusively determined not to acquire, improve or repair assets useful in the
Company’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

“Reinvestment Rights”: if no Event of Default has occurred and is continuing at
the time of receipt of Net Proceeds of a Reinvestment Event, except as provided
in subsection 8.6(f) or subsection 8.12, the right of the Company (directly or
indirectly through a Subsidiary) to use all or a specified portion of the Net
Proceeds of an Asset Sale or Recovery Event to acquire, improve or repair assets
useful in its business.

“Related Document”: any agreement, certificate, document or instrument relating
to a Letter of Credit.

“Reorganization”: with respect to a Multiemployer Plan, the condition that such
Plan is in reorganization as such term is used in Section 4241 of ERISA.

“Reorganization Plan”: the Second Modified Joint Plan of Reorganization under
Chapter 11 of the Bankruptcy Code, dated May 10, 2010 as in effect on the date
of the confirmation thereof pursuant to the Confirmation Order and as may be
amended thereafter in accordance with the terms thereof and the Bankruptcy Code.

“Reportable Event”: any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which the 30-day notice period has been
waived pursuant to applicable regulations as in effect on the date hereof.

“Required Lenders”: at a particular time Lenders that hold more than 50% of
(a) the aggregate then outstanding principal amount of the Term Loans and
(b) the Revolving Credit Commitments or if the Revolving Credit Commitments have
been cancelled (i) the aggregate then outstanding principal amount of the
Revolving Credit Loans, (ii) the L/C Participating Interests in the aggregate
amount then available to be drawn under all outstanding Letters of Credit,
(iii) the aggregate then outstanding principal amount of Revolving L/C
Obligations and (iv) the aggregate amount represented by the agreements of the
Lenders in subsections 3.7(b) and (d) with respect to the Swing Line Loans then
outstanding or the Swing Line Loan Participation Certificates then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation (including, without limitation, Environmental
Laws) or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

22



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer or the chief operating
officer of the Company or, with respect to financial matters, the chief
financial officer of the Company.

“Restricted Payments”: as defined in subsection 8.8.

“Revolving Credit Commitment”: as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to subsection 3.1, and to
purchase its L/C Participating Interest in any Letter of Credit in an aggregate
amount not to exceed at any time the amount set forth opposite such Lender’s
name in Schedule 1.1A under the heading “Revolving Credit” and in an aggregate
amount not to exceed at any time the amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate Revolving Credit Commitments, as
the aggregate Revolving Credit Commitments may be reduced or adjusted from time
to time pursuant to this Agreement; collectively, as to all the Lenders, the
“Revolving Credit Commitments”. The Revolving Credit Commitments as of the
Closing Date shall be $150,000,000.

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment constitutes of all of
the Revolving Credit Commitments (disregarding any Defaulting Lender’s Revolving
Credit Commitment) (or, if the Revolving Credit Commitments shall have been
terminated, the percentage of the outstanding Aggregate Revolving Credit
Extensions of Credit and Swing Line Loans constituted by such Lender’s Aggregate
Revolving Credit Extensions of Credit and participating interest in Swing Line
Loans giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination).

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to but not including the Revolving Credit Termination Date.

“Revolving Credit Loan” and “Revolving Credit Loans”: as defined in subsection
3.1.

“Revolving Credit Termination Date”: the earlier of (i) December 10, 2013 and
(ii) any other date on which the Revolving Credit Commitments shall terminate
hereunder.

“Revolving L/C Obligations”: the obligations of the Company to reimburse the
Issuing Lender for any payments made by an Issuing Lender under any Letter of
Credit that have not been reimbursed by the Company pursuant to subsection 3.6.

“Revolving Lender”: each Lender that has a Revolving Credit Commitment or that
holds Revolving Credit Loans.

“S&P”: Standard & Poor’s Financial Services LLC and any successor to its rating
agency business.

“SEC Filings”: as to the Company, any public filings that the Company has made
on form 10K, 10Q or 8K pursuant to the U.S. federal securities statutes, rules
or regulations prior to the Closing Date.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Credit Party under any Credit Document.

 

23



--------------------------------------------------------------------------------

“Senior Note Indenture”: the indenture entered into by the Company and certain
of its Subsidiaries in connection with the issuance of the Senior Notes,
together with all instruments and other agreements entered into by the Company
or such Subsidiaries in connection therewith.

“Senior Notes”: $400,000,000 in aggregate principal amount of the Company’s
7.75% Senior Unsecured Notes due 2018.

“Single Employer Plan”: any Plan subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of the Code.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Company or any Subsidiary Guarantor and any Lender or affiliate
thereof.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Company or any
Subsidiary Guarantor and any Person that is a Lender or an affiliate of a Lender
at the time such Swap Agreement is entered into.

“Standby L/C”: an irrevocable standby or direct pay Letter of Credit under which
the Issuing Lender agrees to make payments in Dollars for the account of the
Company on behalf of the Company or any Subsidiary thereof, in respect of
obligations of the Company or a Subsidiary thereof incurred for general
corporate purposes, including, without limitation, for insurance purposes or in
respect of advance payments or as bid or performance bonds.

“Station”: a radio station operated to transmit over airwaves radio signals
within a geographic area for the purposes of providing commercial broadcasting
radio programming.

“Subordinated Indebtedness”: any Indebtedness of the Company or its Subsidiaries
which is subordinated in right of payment to the Obligations.

 

24



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of capital stock or other equity interests having ordinary voting
power (other than capital stock or other equity interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly, or the management of which is
otherwise controlled, directly or indirectly, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantor”: any Subsidiary which enters into the Guarantee and
Collateral Agreement pursuant to clause (a) of subsection 6.1 or subsection
7.10(a) (it being understood and agreed that no Foreign Subsidiary of the
Company shall, in any case, enter into the Guarantee and Collateral Agreement
pursuant to subsection 7.10(a)).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swing Line Commitment”: JPMCB’s obligation to make Swing Line Loans pursuant to
subsection 3.7.

“Swing Line Exposure”: at any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time. The Swing Line Exposure of any Lender at
any time shall equal its Revolving Credit Commitment Percentage of the aggregate
Swing Line Exposure at such time.

“Swing Line Lender”: at any time the Lender then having an obligation to make
Swing Line Loans under this Agreement.

“Swing Line Loan” and “Swing Line Loans”: as defined in subsection 3.7(a).

“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit F hereto.

“Term Lender”: each Lender that has a Term Loan Commitment or that holds a Term
Loan.

“Term Loan”: as defined in subsection 2.1.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Company in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A. The Term Loan Commitment as of the Closing Date shall be
$350,000,000.

“Term Loan Commitment Percentage”: as to any Lender, the percentage which such
Lender’s Term Loan constitutes of the aggregate then outstanding principal
amount of Term Loans.

 

25



--------------------------------------------------------------------------------

“Term Loan Maturity Date”: December 30, 2016 or if such day is not a Business
Day, the first Business Day thereafter.

“Term Loan Termination Date”: the earlier of (i) the Term Loan Maturity Date,
and (ii) any other date on which the remaining principal balance of the Term
Loans shall become due hereunder.

“Transferee”: as defined in subsection 11.6(f).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCC”: the Uniform Commercial Code as in effect, from time to time, in the State
of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Withdrawal Liability”: liability of a Credit Party to a Multiemployer Plan as a
result of a complete withdrawal or a partial withdrawal by a Credit Party from
such Multiemployer Plan, as such terms are defined in Title IV of ERISA.

“Working Day”: any Business Day which is a day for trading by and between banks
in Dollar deposits in the interbank Eurodollar market.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the
Notes, any other Credit Document or any certificate or other document made or
delivered pursuant hereto.

(a) As used herein and in the Notes, any other Credit Document and any
certificate or other document made or delivered pursuant hereto, accounting
terms relating to the Company and its Subsidiaries not defined in subsection 1.1
and accounting terms partly defined in subsection 1.1 to the extent not defined,
shall have the respective meanings given to them under GAAP. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
ASC 825 “Financial Instruments” (or any other ASC having a similar result or
effect) to value any Indebtedness or other liabilities of Holdings, the Company
or any Subsidiary at “fair value”, as defined therein.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

2.1 Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a term loan (a “Term Loan”) to the Company on
the Closing Date in an amount equal to the Term Loan Commitment of such Lender
as set forth opposite such Lender’s name on Schedule 1.1A. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed. The Term Loans may from
time to time be (a) Eurodollar Loans or (b) ABR Loans or (c) a combination
thereof, as determined by the Company and notified to the Administrative Agent
in accordance with subsections 4.1 and 4.3.

 

26



--------------------------------------------------------------------------------

2.2 Repayment of Term Loans. The Company shall repay the Term Loans in
consecutive quarterly installments on the last day of each fiscal quarter (or,
in the case of the last installment, the Term Loan Maturity Date), commencing on
March 31, 2011, in the aggregate principal amount set forth opposite each such
installment specified below:

 

Installment

   Principal Amount  

March 31, 2011

   $ 875,000   

June 30, 2011

   $ 875,000   

September 30, 2011

   $ 875,000   

December 31, 2011

   $ 875,000   

March 31, 2012

   $ 875,000   

June 30, 2012

   $ 875,000   

September 30, 2012

   $ 875,000   

December 31, 2012

   $ 875,000   

March 31, 2013

   $ 875,000   

June 30, 2013

   $ 875,000   

September 30, 2013

   $ 875,000   

December 31, 2013

   $ 875,000   

March 31, 2014

   $ 875,000   

June 30, 2014

   $ 875,000   

September 30, 2014

   $ 875,000   

December 31, 2014

   $ 875,000   

March 31, 2015

   $ 875,000   

June 30, 2015

   $ 875,000   

September 30, 2015

   $ 875,000   

December 31, 2015

   $ 875,000   

March 31, 2016

   $ 875,000   

June 30, 2016

   $ 875,000   

September 30, 2016

   $ 875,000   

Term Loan Maturity Date

    
  Outstanding principal
amount of Term Loans   
  

2.3 Proceeds of Term Loans. The Company shall use the proceeds of the Term Loans
to finance, in part, the Refinancing.

SECTION 3. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

3.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to extend credit, in an aggregate amount
not to exceed such Lender’s Revolving Credit Commitment, to the Company from
time to time on any Borrowing Date during the Revolving Credit Commitment Period
by purchasing an L/C Participating Interest in each Letter of Credit issued by
the Issuing Lender and by making loans to the Company (“Revolving Credit Loans”)
from time to time. Notwithstanding the foregoing, in no event shall (i) any
Revolving Credit Loan or Swing Line Loan be made, or any Letter of Credit be
issued, if, after giving effect to such making or issuance and the use of
proceeds thereof as irrevocably directed by the Company, the sum of the
Aggregate Revolving Credit Extensions of Credit and the aggregate outstanding
principal amount of the Swing Line Loans would exceed the aggregate Revolving
Credit Commitments or if subsection 3.7 would be violated thereby or (ii) any
Revolving Credit Loan or Swing Line Loan be made, or any Letter of Credit be
issued, if the amount of such Loan to be made or any Letter of Credit to be
issued would, after giving effect to the use of proceeds, if any, thereof,
exceed the Available Revolving Credit Commitments. During the Revolving Credit
Commitment Period, the Company may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans or Swing Line Loans in whole or
in part, and reborrowing, all in accordance with the terms and conditions
hereof, and/or by having the Issuing Lenders issue Letters of Credit, having
such Letters of Credit expire undrawn upon or if drawn upon, reimbursing the
relevant Issuing Lender for such drawing, and having the Issuing Lenders issue
new Letters of Credit.

 

27



--------------------------------------------------------------------------------

(b) Each borrowing of Revolving Credit Loans pursuant to the Revolving Credit
Commitments shall be in an aggregate principal amount of the lesser of
(i) $2,500,000, or a whole multiple of $1,000,000 in excess thereof, and
(ii) the Available Revolving Credit Commitments, except that any borrowing of a
Revolving Credit Loan to be used solely to pay a like amount of Swing Line Loans
may be in the aggregate principal amount of such Swing Line Loans.

3.2 Proceeds of Revolving Credit Loans. The Company shall use the proceeds of
Revolving Credit Loans for (a) making payments to the Issuing Lender to
reimburse the Issuing Lender for drawings made under the Letters of Credit,
(b) repaying Swing Line Loans and Revolving Credit Loans after the Closing Date,
and (c) financing the general working capital needs and general corporate
purposes of the Company or any of its Subsidiaries.

3.3 Issuance of Letters of Credit. (a) The Company may from time to time request
any Issuing Lender to issue a Letter of Credit, which may be either a Standby
L/C or a Commercial L/C, by delivering to the Administrative Agent at its
address specified in subsection 11.2 and the Issuing Lender an L/C Application
completed to the satisfaction of the Issuing Lender, together with the proposed
form of the Letter of Credit (which shall comply with the applicable
requirements of paragraph (b) below) and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request;
provided that if the Issuing Lender informs the Company that it is for any
reason unable to open such Letter of Credit, the Company may request another
Lender to open such Letter of Credit upon the same terms offered to the initial
Issuing Lender and if such other Lender agrees to issue such Letter of Credit
each reference to the Issuing Lender for purposes of the Credit Documents shall
be deemed to be a reference to such Lender.

(b) Each Letter of Credit issued hereunder shall, among other things, (i) be in
such form requested by the Company as shall be acceptable to the Issuing Lender
in its sole discretion and (ii) have an expiry date occurring not later than the
earlier of (w) 365 days after the date of issuance of such Letter of Credit (or,
in the case of a renewal or extension, 365 days after such renewal or extension)
and (x) five Business Days prior to the Revolving Credit Termination Date;
provided that any Letter of Credit with a one year term may provide for the
renewal thereof for additional one year periods (but not beyond the date that is
five Business Days prior to the Revolving Credit Termination Date, except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Lenders). Each L/C Application and each
Letter of Credit shall be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York.

(c) The letters of credit set forth on Schedule 3.1 which remain outstanding on
the Closing Date (the “Existing Letters of Credit”) shall be deemed to be
Letters of Credit issued under this Agreement on the Closing Date. Without
limiting the foregoing (i) each such Existing Letter of Credit shall be included
in the calculation of the L/C Exposure, (ii) all liabilities of the Company and
the other Credit Parties with respect to such Existing Letters of Credit shall
constitute Obligations and (iii) each Lender shall have reimbursement
obligations with respect to such Existing Letters of Credit as provided in
subsection 3.6(b).

 

28



--------------------------------------------------------------------------------

(d) If the maturity date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the maturity date shall not have occurred are then in effect, such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Revolving Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
subsection 3.4) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Company shall cash collateralize any such Letter of
Credit on terms reasonably satisfactory to the Administrative Agent. If, for any
reason, such cash collateral is not provided or the reallocation does not occur,
the Revolving Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit. Except
to the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Credit Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any tranche of Revolving Credit Commitments, the sublimit for
Letters of Credit shall be agreed with the Lenders under the extended tranches.

3.4 Participating Interests. Effective in the case of each Letter of Credit
opened by the Issuing Lender as of the date of the opening thereof, the Issuing
Lender agrees to allot and does allot, to itself and each other Lender, and each
Lender severally and irrevocably agrees to take and does take in such Letter of
Credit and the related L/C Application, an L/C Participating Interest in a
percentage equal to such Lender’s Revolving Credit Commitment Percentage.

3.5 Procedure for Opening Letters of Credit. Upon receipt of any L/C Application
from the Company in respect of a Letter of Credit, the Issuing Lender will
promptly notify the Administrative Agent thereof. The Issuing Lender will
process such L/C Application, and the other certificates, documents and other
papers delivered to the Issuing Lender in connection therewith, upon receipt
thereof in accordance with its customary procedures and, subject to the terms
and conditions hereof, shall promptly open such Letter of Credit by issuing the
original of such Letter of Credit to the beneficiary thereof and by furnishing a
copy thereof to the Company; provided that no such Letter of Credit shall be
issued (a) if the amount of such requested Letter of Credit, together with the
sum of (i) the aggregate unpaid amount of Revolving L/C Obligations outstanding
at the time of such request and (ii) the maximum aggregate amount available to
be drawn under all Letters of Credit outstanding at such time, would exceed
$30,000,000 (unless otherwise agreed by the Issuing Lender and the Lenders
holding more than 50% of the Revolving Credit Commitments) or (b) if subsection
3.1 would be violated thereby.

3.6 Payments in Respect of Letters of Credit. (a) The Company agrees forthwith
upon demand by the Issuing Lender and otherwise in accordance with the terms of
the L/C Application relating thereto (i) to reimburse the Issuing Lender,
through the Administrative Agent, for any payment made by the Issuing Lender
under any Letter of Credit, and (ii) to pay interest on any unreimbursed portion
of any such payment from the date of such payment until reimbursement in full
thereof at a rate per annum equal to (A) prior to the date which is one Business
Day after the day on which the Issuing Lender demands reimbursement from the
Company for such payment, the ABR plus the Applicable Margin for Revolving
Credit Loans which are ABR Loans and (B) on such date and thereafter, the ABR
plus the Applicable Margin for Revolving Credit Loans which are ABR Loans plus
2%.

 

29



--------------------------------------------------------------------------------

(b) In the event that the Issuing Lender makes a payment under any Letter of
Credit and is not reimbursed in full therefor forthwith upon demand of the
Issuing Lender, and otherwise in accordance with the terms of the L/C
Application relating to such Letter of Credit, the Issuing Lender will promptly
notify each other Lender with a Revolving Credit Commitment through the
Administrative Agent. Forthwith upon its receipt of any such notice, each other
Lender with a Revolving Credit Commitment will transfer to the Issuing Lender,
through the Administrative Agent, in immediately available funds, an amount
equal to such other Lender’s pro rata share of the Revolving L/C Obligation
arising from such unreimbursed payment. Upon its receipt from such other Lender
of such amount and a request of such Lender, the Issuing Lender will complete,
execute and deliver to such other Lender an L/C Participation Certificate dated
the date of such receipt and in such amount.

(c) Whenever, at any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any other Lender such other Lender’s pro
rata share of the Revolving L/C Obligation arising therefrom, the Issuing Lender
receives any reimbursement on account of such Revolving L/C Obligation or any
payment of interest on account thereof, the Issuing Lender will distribute to
such other Lender, through the Administrative Agent, its pro rata share thereof
in like funds as received (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided that, in the event that the
receipt by the Issuing Lender of such reimbursement or such payment of interest
(as the case may be) is required to be returned, such other Lender will return
to the Issuing Lender, through the Administrative Agent, any portion thereof
previously distributed by the Issuing Lender to it in like funds as such
reimbursement or payment is required to be returned by the Issuing Lender.

3.7 Swing Line Commitment. (a) Subject to the terms and conditions hereof, JPMCB
agrees to make swing line loans (individually, a “Swing Line Loan”;
collectively, the “Swing Line Loans”) to the Company from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount at any
one time outstanding not to exceed $30,000,000; provided that at no time may the
sum of the aggregate outstanding principal amount of the Swing Line Loans and
the Aggregate Revolving Credit Extensions of Credit exceed the Revolving Credit
Commitments. Amounts borrowed by the Company under this subsection may be repaid
and, through but excluding the Revolving Credit Termination Date, reborrowed.
The Swing Line Loans shall be ABR Loans, and shall not be entitled to be
converted into Eurodollar Loans. The Company shall give JPMCB irrevocable notice
(which notice must be received by JPMCB prior to 1:00 p.m., New York City time)
on the requested Borrowing Date specifying the amount of each requested Swing
Line Loan, which shall be in the minimum amount of $250,000 or a whole multiple
thereof. The proceeds of each Swing Line Loan will be made available by JPMCB to
the Company by crediting the account of the Company at JPMCB with such proceeds.
The proceeds of Swing Line Loans may be used solely for the purposes referred to
in subsection 3.2.

(b) JPMCB at any time in its sole and absolute discretion may, and on the
thirtieth day (or if such day is not a Business Day, the next Business Day)
after the Borrowing Date with respect to any Swing Line Loans shall, on behalf
of the Company (which hereby irrevocably directs JPMCB to act on its behalf),
request each Lender, including JPMCB, to make a Revolving Credit Loan (which
shall be initially an ABR Loan) in an amount equal to such Lender’s Revolving
Credit Commitment Percentage of the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given.
Unless any of the events described in paragraph (f) of Section 9 shall have
occurred (in which event the procedures of paragraph (c) of this subsection
shall apply) each Lender shall make the proceeds of its Revolving Credit Loan
available to JPMCB for the account of JPMCB at the office of JPMCB located at
270 Park Avenue, New York, New York 10017 prior to 12:00 Noon (New York City
time) in funds immediately available on the Business Day next succeeding the
date such notice is given. The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Refunded Swing Line Loans.

 

30



--------------------------------------------------------------------------------

(c) If prior to the making of a Revolving Credit Loan pursuant to paragraph
(b) of this subsection one of the events described in paragraph (f) of Section 9
shall have occurred, each Lender will, on the date such Loan would otherwise
have been made, purchase an undivided participating interest in the Refunded
Swing Line Loans in an amount equal to its Revolving Credit Commitment
Percentage of such Refunded Swing Line Loans. Each Lender will immediately
transfer to JPMCB, in immediately available funds, the amount of its
participation and upon receipt thereof JPMCB will deliver to such Lender a Swing
Line Loan Participation Certificate dated the date of receipt of such funds and
in such amount.

(d) Whenever, at any time after JPMCB has received from any Lender such Lender’s
participating interest in a Swing Line Loan, JPMCB receives any payment on
account thereof, JPMCB will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded) in like funds as received; provided, however, that in
the event that such payment received by JPMCB is required to be returned, such
Lender will return to JPMCB any portion thereof previously distributed by JPMCB
to it in like funds as such payment is required to be returned by JPMCB.

(e) If the maturity date shall have occurred in respect of any tranche of
Revolving Credit Commitments at a time when another tranche or tranches of
Revolving Credit Commitments is or are in effect with a longer maturity date,
then on the earliest occurring maturity date all then outstanding Swing Line
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swing Line Loans as a result of the occurrence of
such maturity date); provided, however, that if on the occurrence of such
earliest maturity date (after giving effect to any repayments of Revolving
Credit Loans and any reallocation of Letter of Credit participations as
contemplated in subsection 3.3(d)), there shall exist sufficient unutilized
Extended Revolving Credit Commitments so that the respective outstanding Swing
Line Loans could be incurred pursuant the Extended Revolving Credit Commitments
which will remain in effect after the occurrence of such maturity date, then
there shall be an automatic adjustment on such date of the participations in
such Swing Line Loans and same shall be deemed to have been incurred solely
pursuant to the relevant Extended Revolving Credit Commitments, and such Swing
Line Loans shall not be so required to be repaid in full on such earliest
maturity date.

3.8 Participations. Each Lender’s obligation to purchase participating interests
pursuant to subsection 3.4 and clauses (b) and (c) of subsection 3.7 is absolute
and unconditional as set forth in subsection 4.16.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Procedure for Borrowing by the Company. (a) The Company may borrow under the
Commitments on any Working Day, if the borrowing is of Eurodollar Loans, or on
any Business Day, if the borrowing is of ABR Loans. With respect to any
borrowings, the Company shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (i) three Working Days prior to the requested Borrowing Date
if all or any part of the Loans are to be Eurodollar Loans and (ii) one Business
Day prior to the requested Borrowing Date if the borrowing is to be solely of
ABR Loans) specifying (A) the amount of the borrowing, (B) whether such Loans
are initially to be Eurodollar Loans or ABR Loans, or a combination thereof,
(C) if the borrowing is to be entirely or partly Eurodollar Loans, the length of
the Interest Period for such Eurodollar Loans, and (D) if the borrowing is to be
made after the Closing Date, the amount of such borrowing to be constituted by
Revolving Credit Loans. Upon receipt of such notice the Administrative Agent
shall promptly notify each Lender (which notice shall in any event be delivered
to each Lender by 4:00 P.M., New York City time, on such date or, in the case of
Loans to be made on the Closing Date, promptly following receipt thereof by the
Administrative Agent). Not later than 12:00 Noon, New York City time, on the
Borrowing Date specified in such notice, each Lender shall make available to the
Administrative Agent at the office of the Administrative Agent specified in
subsection 11.2 (or at such other location as the Administrative Agent may
direct) an amount in immediately available funds equal to the amount of the Loan
to be made by such Lender. Subject to subsection 3.7(b), Loan proceeds received
by the Administrative Agent hereunder shall promptly be made available to the
Company by the Administrative Agent’s crediting the account of the Company, at
the office of the Administrative Agent specified in subsection 11.2, with the
aggregate amount actually received by the Administrative Agent from the Lenders
and in like funds as received by the Administrative Agent.

 

31



--------------------------------------------------------------------------------

(b) Any borrowing of Eurodollar Loans by the Company hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of all Eurodollar Loans having the
same Interest Period shall not be less than $2,500,000, or a whole multiple of
$1,000,000 in excess thereof, and (ii) no more than five Interest Periods shall
be in effect at any one time with respect to Eurodollar Loans which are Term
Loans and no more than five Interest Periods shall be in effect at any one time
with respect to Eurodollar Loans which are Revolving Credit Loans.

4.2 Repayment of Loans; Evidence of Debt. (a) The Company hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Lender (other than any Revolving Credit Loan made under any Extended Revolving
Credit Commitment) on the Revolving Credit Termination Date (or such earlier
date on which the Revolving Credit Loans become due and payable pursuant to
Section 9), (ii) the then unpaid principal amount of the Term Loan of such
Lender (other than Extended Term Loans), in accordance with the applicable
amortization schedule set forth in subsection 2.2 (or the then unpaid principal
amount of such Term Loans, on the date that any or all of the Loans become due
and payable pursuant to Section 9), (iii) the then unpaid principal amount of
each Revolving Credit Loan under an Extended Revolving Credit Commitment of such
Lender on the respective maturity date applicable thereto (or such earlier date
on which the Loans become due and payable pursuant to Section 9) and (iv) the
then unpaid principal amount of any Extended Term Loan of such Lender, in
accordance with the amortization schedule and maturity date applicable thereto
(or the then unpaid principal amount of such Extended Term Loan, on the date
that any or all of the Loans become due and payable pursuant to Section 9). The
Company hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in subsection
4.7.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Company to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Company and each Lender’s share thereof.

 

32



--------------------------------------------------------------------------------

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 4.2(c) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Company therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Company to
repay (with applicable interest) the Loans made to such Company by such Lender
in accordance with the terms of this Agreement.

4.3 Conversion Options. The Company may elect from time to time to convert
Eurodollar Loans into ABR Loans by giving the Administrative Agent irrevocable
notice of such election, to be received by the Administrative Agent prior to
12:00 Noon, New York City time, at least three Working Days prior to the
proposed conversion date, provided that any such conversion of Eurodollar Loans
shall only be made on the last day of an Interest Period with respect thereto.
The Company may elect from time to time to convert all or a portion of the ABR
Loans then outstanding to Eurodollar Loans by giving the Administrative Agent
irrevocable notice of such election, to be received by the Administrative Agent
prior to 12:00 Noon, New York City time, at least three Working Days prior to
the proposed conversion date, specifying the Interest Period selected therefor,
and, if no Default or Event of Default has occurred and is continuing, such
conversion shall be made on the requested conversion date or, if such requested
conversion date is not a Working Day, on the next succeeding Working Day. Upon
receipt of any notice pursuant to this subsection 4.3, the Administrative Agent
shall promptly, but in any event by 4:00 P.M., New York City time, notify each
Lender thereof. All or any part of the outstanding Loans (other than Swing Line
Loans) may be converted as provided herein, provided that partial conversions of
Loans shall be in the aggregate principal amount of $2,500,000, or a whole
multiple of $1,000,000 in excess thereof, and the aggregate principal amount of
the resulting Eurodollar Loans outstanding in respect of any one Interest Period
shall be at least $2,500,000 or a whole multiple of $1,000,000 in excess
thereof.

4.4 Changes of Commitment Amounts. (a) The Company shall have the right, upon
not less than three Business Days’ notice to the Administrative Agent, to
terminate or, from time to time, reduce the Revolving Credit Commitments subject
to the provisions of this subsection 4.4. To the extent, if any, that the sum of
the amount of the Revolving Credit Loans, Swing Line Loans, and Revolving L/C
Obligations then outstanding and the amounts available to be drawn under
outstanding Letters of Credit exceeds the amount of the Revolving Credit
Commitments as then reduced, the Company shall be required to make a prepayment
equal to such excess amount, the proceeds of which shall be applied first, to
payment of the Swing Line Loans then outstanding, second, to payment of the
Revolving Credit Loans then outstanding, third, to payment of any Revolving L/C
Obligations then outstanding, and last, to cash collateralize any outstanding
Letters of Credit on terms reasonably satisfactory to the Administrative Agent.
Any such termination of the Revolving Credit Commitments shall be accompanied by
prepayment in full of the Revolving Credit Loans, Swing Line Loans and Revolving
L/C Obligations then outstanding and by cash collateralization of any
outstanding Letter of Credit on terms reasonably satisfactory to the
Administrative Agent. Upon termination of the Revolving Credit Commitments any
Letter of Credit then outstanding which has been so cash collateralized shall no
longer be considered a “Letter of Credit”, as defined in subsection 1.1 and any
L/C Participating Interests heretofore granted by the Issuing Lender to the
Lenders in such Letter of Credit shall be deemed terminated (subject to
automatic reinstatement in the event that such cash collateral is returned and
the Issuing Lender is not fully reimbursed for any such Revolving L/C
Obligations) but the Letter of Credit fees payable under subsection 4.11 shall
continue to accrue to the Issuing Lender (or, in the event of any such automatic
reinstatement, as provided in subsection 8.4) with respect to such Letter of
Credit until the expiry thereof.

 

33



--------------------------------------------------------------------------------

(b) Interest accrued on the amount of any partial prepayment pursuant to this
subsection 4.4 to the date of such partial prepayment shall be paid on the
Interest Payment Date next succeeding the date of such partial prepayment. In
the case of the termination of the Revolving Credit Commitments, interest
accrued on the amount of any prepayment relating thereto and any unpaid
commitment fee accrued hereunder shall be paid on the date of such termination.
Any such partial reduction of the Revolving Credit Commitments shall be in an
amount of $2,500,000 or a whole multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Revolving Credit Commitments.

4.5 Optional Prepayments. (a) The Company may at any time and from time to time
prepay Loans, in whole or in part, upon at least one Business Days’ irrevocable
notice to the Administrative Agent in the case of ABR Loans and two Working
Days’ irrevocable notice to the Administrative Agent in the case of Eurodollar
Loans and specifying the date and amount of prepayment; provided that Eurodollar
Loans prepaid on other than the last day of any Interest Period with respect
thereto shall be prepaid subject to the provisions of subsection 4.18. Upon
receipt of such notice the Administrative Agent shall promptly notify each
Lender thereof. If such notice is given, the Company shall make such prepayment,
and the payment amount specified in such notice shall be due and payable, on the
date specified therein. Accrued interest on any Notes or on the amount of any
Loans paid in full pursuant to this subsection 4.5 shall be paid on the date of
such prepayment. Accrued interest on the amount of any partial prepayment shall
be paid on the Interest Payment Date next succeeding the date of such partial
prepayment. Partial prepayments shall be in an aggregate principal amount equal
to the lesser of (A) $1,500,000 or a whole multiple of $1,000,000 in excess
thereof and (B) the aggregate unpaid principal amount of the applicable Loans,
as the case may be. Any amount prepaid on account of Term Loans may not be
reborrowed. Partial prepayments of the Term Loans pursuant to this subsection
4.5 shall be applied as directed by the Company.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under this subsection 4.5 if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

4.6 Mandatory Prepayments. (a) In the event of any incurrence of Indebtedness of
the Company or any of its Subsidiaries (other than Indebtedness of the Company
or any of its Subsidiaries permitted to be issued under subsection 8.2), an
amount equal to 100% of the Net Proceeds of such Indebtedness incurrence shall
on the date of such Indebtedness incurrence be applied to the prepayment of the
Term Loans as set forth in subsection 4.6(d).

(b) In the event of receipt by the Company or any of its Subsidiaries of Net
Proceeds from any Asset Sale or Recovery Event (in excess of $5,000,000 in the
aggregate for all Asset Sales and Recovery Events per fiscal year) by the
Company or any of its Subsidiaries then, unless the Company exercises its
Reinvestment Rights in respect thereof, an amount equal to 100% of the Net
Proceeds of such Asset Sale or Recovery Event shall on the date of such receipt
be applied to the prepayment of the Term Loans as set forth in subsection
4.6(d); provided that notwithstanding the foregoing, on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Loans as set forth in subsection 4.6(d).

(c) If, for any fiscal year of the Company commencing with the fiscal year
ending December 31, 2011, there shall be Excess Cash Flow, the Company shall, on
the relevant Excess Cash Flow Application Date, apply the ECF Percentage of such
Excess Cash Flow less (y) the aggregate amount of all optional prepayments of
Term Loans pursuant to subsection 4.5 made during such fiscal year toward the
prepayment of the Term Loans. Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten Business Days after the
earlier of (i) the date on which the financial statements of the Company
referred to in subsection 7.1, for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.

 

34



--------------------------------------------------------------------------------

(d) Partial prepayments of the Term Loans pursuant to subsection 4.6 shall be
applied first, to the next four installments thereof scheduled to be paid in
direct order, and second, to the remaining installments on a pro rata basis;
provided that prepayments of Eurodollar Loans pursuant to this subsection 4.6,
if not on the last day of the Interest Period with respect thereto, shall, at
the Company’s option, as long as no Default or Event of Default has occurred and
is continuing, be prepaid subject to the provisions of subsection 4.21 or such
prepayment (after application to any ABR Loans, in the case of prepayments by
the Company) shall be deposited with the Administrative Agent as cash collateral
for such Eurodollar Loans on terms reasonably satisfactory to the Administrative
Agent and thereafter shall be applied to the prepayment of the Eurodollar Loans
on the last day of the respective Interest Periods for such Eurodollar Loans
next ending most closely to the date of receipt of such Net Proceeds. After such
application, unless a Default or an Event of Default shall have occurred and be
continuing, any remaining interest earned on such cash collateral shall be paid
to the Company.

(e) Except as set forth in subsection 4.21, all payments made under this
subsection 4.6 will be without penalty or premium.

(f) Upon the Revolving Credit Termination Date the Company shall, with respect
to each then outstanding Letter of Credit, if any, either (i) cause such Letter
of Credit to be cancelled without such Letter of Credit being drawn upon or
(ii) collateralize the Revolving L/C Obligations with respect to such Letter of
Credit with cash or a letter of credit issued by banks or a bank satisfactory to
the Administrative Agent on terms reasonably satisfactory to the Administrative
Agent.

4.7 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto on the
unpaid principal amount thereof at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) ABR Loans shall bear interest for the period from and including the date
thereof until maturity thereof on the unpaid principal amount thereof at a rate
per annum equal to the ABR plus the Applicable Margin.

(c) If all or a portion of (i) the principal amount of any of the Loans or
Revolving L/C Obligations or (ii) any interest payable thereon, shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall, without limiting the rights of the Lenders under
Section 9, bear interest at a rate per annum which is (x) in the case of overdue
principal or Revolving L/C Obligations, 2% above the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this subsection or
(y) in the case of overdue interest, fees and other amounts, 2% above the rate
described in paragraph (b) of this subsection for Revolving Credit Loans, in
each case from the date of such nonpayment until such amount is paid in full (as
well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this subsection shall be
payable on demand by the Administrative Agent made at the request of the
Required Lenders.

4.8 Computation of Interest and Fees. (a) Interest in respect of ABR Loans at
any time the ABR is calculated based on the Prime Rate and all fees hereunder
shall be calculated on the basis of a 365 or 366, as the case may be, day year
for the actual days elapsed. Interest in respect of Eurodollar Loans and ABR
Loans at any time the ABR is not calculated based on the Prime Rate shall be
calculated on the basis of a 360 day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change in the ABR becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of the effective date and the amount of each such
change.

 

35



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining the
Eurodollar Rate.

4.9 Commitment Fees. (a) Subject to paragraph (b) of this subsection 4.9, the
Company agrees to pay to the Administrative Agent, for the account of each
Lender, a commitment fee from and including the Closing Date to but excluding
the Revolving Credit Termination Date on the sum of such Lender’s Available
Revolving Credit Commitment outstanding from time to time, at the rate per annum
for each day during the period for which payment is made equal to 0.50%.

(b) The commitment fee provided for in this subsection 4.9 shall be payable
quarterly in arrears on the last day of each fiscal quarter ending after the
Closing Date and on the Revolving Credit Termination Date.

4.10 Certain Fees. (a) The Company agrees to pay to the Administrative Agent for
its own account a non-refundable agent’s fee in the amount and payable on such
dates as is separately agreed to by the Company and the Administrative Agent.

(b) The Company agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date, a closing fee (the “Closing Fee”) in an amount
equal to (i) 1.0% of such Lender’s Revolving Credit Commitment on the Closing
Date and (ii) 0.50% of the principal amount of such Lender’s Term Loans made on
the Closing Date. Such Closing Fee will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter
and, in the case of the Term Loans, such Closing Fee shall be netted against the
Term Loans made by such Lenders.

4.11 Letter of Credit Fees. (a) In lieu of any letter of credit commissions and
fees provided for in any L/C Application relating to Letters of Credit (other
than standard administrative, issuance, amendment and negotiation fees), the
Company agrees to pay the Administrative Agent a Letter of Credit fee, for the
account of the Issuing Lender and the Participating Lenders, (i) with respect to
each Standby L/C, on the average outstanding amount available to be drawn under
each Standby L/C at a rate per annum equal to the Applicable Margin for
Revolving Credit Loans which are Eurodollar Loans in effect at such time,
whether or not there are any such Eurodollar Loans outstanding at such time,
payable in arrears, on the last day of each fiscal quarter of the Company and on
the Revolving Credit Termination Date and (ii) with respect to each Commercial
L/C, on the aggregate face amount of each Commercial L/C at a rate equal to the
Applicable Margin for Revolving Credit Loans which are Eurodollar Loans in
effect at such time, whether or not there are any such Eurodollar Loans
outstanding at such time, payable on the date such Commercial L/C is issued.

In addition, the Company shall pay to the Issuing Lender (i) with respect to
each Standby L/C, in arrears on the last day of each fiscal quarter of the
Company and on the Revolving Credit Termination Date with respect to the
Revolving Credit Commitments, a fee to be agreed with the applicable Issuing
Lender but not greater than  1/4 of 1% per annum on the average outstanding
amount available to be drawn under such Standby L/C, solely for its own account
as Issuing Lender of such Standby L/C and not on account of its L/C
Participating Interest therein and (ii) with respect to each Commercial L/C, on
the date such Commercial L/C is issued, a fee to be agreed with the applicable
Issuing Lender but not greater than  1/4 of 1% on the aggregate face amount of
such Commercial L/C, solely for its own account as Issuing Lender of such
Commercial L/C and not on account of its L/C Participating Interest therein.

 

36



--------------------------------------------------------------------------------

(b) In connection with any payment of fees pursuant to this subsection 4.11, the
Administrative Agent agrees to provide to the Company a statement of any such
fees so paid; provided that the failure by the Administrative Agent to provide
the Company with any such invoice shall not relieve the Company of its
obligation to pay such fees.

4.12 Letter of Credit Reserves. (a) If any Change in Law after the date of this
Agreement shall either (i) impose, modify, deem or make applicable any reserve,
special deposit, assessment or similar requirement against letters of credit
issued by the Issuing Lender or (ii) impose on the Issuing Lender any other
condition regarding this Agreement or any Letter of Credit, and the result of
any event referred to in clause (i) or (ii) above shall be to increase the cost
to the Issuing Lender of maintaining any Letter of Credit (which increase in
cost shall be the result of the Issuing Lender’s reasonable allocation of the
aggregate of such cost increases resulting from such events), then, upon demand
by the Issuing Lender, the Company shall immediately pay to the Issuing Lender,
from time to time as specified by the Issuing Lender, additional amounts which
shall be sufficient to compensate the Issuing Lender for such increased cost,
together with interest on each such amount from the date demanded until payment
in full thereof at a rate per annum equal to the ABR plus the Applicable Margin
for Revolving Credit ABR Loans. A certificate submitted by the Issuing Lender to
the Company concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.

(b) In the event that at any time after the date hereof any Change in Law with
respect to the Issuing Lender shall, in the opinion of the Issuing Lender,
require that any obligation under any Letter of Credit be treated as an asset or
otherwise be included for purposes of calculating the appropriate amount of
capital to be maintained by the Issuing Lender or any corporation controlling
the Issuing Lender, and such Change in Law shall have the effect of reducing the
rate of return on the Issuing Lender’s or such corporation’s capital, as the
case may be, as a consequence of the Issuing Lender’s obligations under such
Letter of Credit to a level below that which the Issuing Lender or such
corporation, as the case may be, could have achieved but for such Change in Law
(taking into account the Issuing Lender’s or such corporation’s policies, as the
case may be, with respect to capital adequacy) by an amount deemed by the
Issuing Lender to be material, then from time to time following notice by the
Issuing Lender to the Company of such Change in Law, within 15 days after demand
by the Issuing Lender, the Company shall pay to the Issuing Lender such
additional amount or amounts as will compensate the Issuing Lender or such
corporation, as the case may be, for such reduction. If the Issuing Lender
becomes entitled to claim any additional amounts pursuant to this subsection
4.12(b), it shall promptly notify the Company of the event by reason of which it
has become so entitled. A certificate submitted by the Issuing Lender to the
Company concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.

(c) The Company agrees that the provisions of the foregoing paragraphs (a) and
(b) and the provisions of each L/C Application providing for reimbursement or
payment to the Issuing Lender in the event of the imposition or implementation
of, or increase in, any reserve, special deposit, capital adequacy or similar
requirement in respect of the Letter of Credit relating thereto shall apply
equally to each Participating Lender in respect of its L/C Participating
Interest in such Letter of Credit, as if the references in such paragraphs and
provisions referred to, where applicable, such Participating Lender or any
corporation controlling such Participating Lender.

 

37



--------------------------------------------------------------------------------

4.13 Further Assurances. The Company hereby agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments
reasonably requested by the Issuing Lender to effect more fully the purposes of
this Agreement and the issuance of Letters of Credit hereunder. The Company
further agrees to execute any and all instruments reasonably requested by the
Issuing Lender in connection with the obtaining and/or maintaining of any
insurance coverage applicable to any Letters of Credit.

4.14 Obligations Absolute. The payment obligations of the Company under this
Agreement with respect to the Letters of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) the existence of any claim, set-off, defense or other right which the
Company or any of its Subsidiaries may have at any time against any beneficiary,
or any transferee, of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender, the
Administrative Agent or any Lender, or any other Person, whether in connection
with this Agreement, the Related Documents, any Credit Documents, the
transactions contemplated herein, or any unrelated transaction;

(ii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iii) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit, except where such payment constitutes gross negligence or
willful misconduct on the part of the Issuing Lender; or

(iv) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.

4.15 Assignments. No Participating Lender’s participation in any Letter of
Credit or any of its rights or duties hereunder shall be subdivided, assigned or
transferred (other than in connection with a transfer of part or all of such
Participating Lender’s Revolving Credit Commitment in accordance with subsection
11.6) without the prior written consent of the Issuing Lender, which consent
will not be unreasonably withheld or delayed. Such consent may be given or
withheld without the consent or agreement of any other Participating Lender.
Notwithstanding the foregoing, a Participating Lender may subparticipate its
Participating Interest without obtaining the prior written consent of the
Issuing Lender.

4.16 Participations. Each Lender’s obligation to purchase participating
interests pursuant to subsection 3.4 shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender, the Company or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of the Company; (iv) any breach of this Agreement by the Company or
any other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

38



--------------------------------------------------------------------------------

4.17 Inability to Determine Interest Rate for Eurodollar Loans. (a) In the event
that the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Company) that (a) by reason of circumstances
affecting the interbank eurodollar market generally, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for any Interest Period
with respect to (i) proposed Loans that the Company has requested be made as
Eurodollar Loans, (ii) any Eurodollar Loans that will result from the requested
conversion of all or part of ABR Loans into Eurodollar Loans or (iii) the
continuation of any Eurodollar Loan as such for an additional Interest Period,
(b) the Eurodollar Rate determined or to be determined for any Interest Period
will not adequately and fairly reflect the cost to Lenders constituting the
Required Lenders of maintaining their affected Eurodollar Loans during such
Interest Period by reason of circumstances affecting the interbank eurodollar
market generally or (c) dollar deposits in the relevant amount and for the
relevant period with respect to any such Eurodollar Loan are not available to
any of the Lenders in their respective Eurodollar Lending Offices’ interbank
eurodollar market, the Administrative Agent shall forthwith give notice of such
determination, confirmed in writing, to the Company and the Lenders at least one
day prior to, as the case may be, the requested Borrowing Date, the conversion
date or the last day of such Interest Period. If such notice is given, (i) any
requested Eurodollar Loans shall be made as ABR Loans, (ii) any ABR Loans that
were to have been converted to Eurodollar Loans shall be continued as ABR Loans
and (iii) any outstanding Eurodollar Loans shall be converted, on the last day
of the then current Interest Period applicable thereto, into ABR Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made and no ABR Loans shall be converted to Eurodollar
Loans.

4.18 Pro Rata Treatment and Payments. (a) Each borrowing of any Loan (other than
Swing Line Loans), each payment by the Company on account of any fee hereunder
(other than as set forth in subsections 4.10 and 4.11) and any reduction of the
Revolving Credit Commitments shall be made pro rata according to the relevant
Commitment Percentages of the Lenders entitled or obligated thereto. Each
payment (including each prepayment) by the Company on account of principal of
and interest on the Loans (other than Swing Line Loans and other than as set
forth in subsections 4.6, 4.19, 4.20 and 4.21) shall be made pro rata according
to the relevant Commitment Percentages of the Lenders entitled thereto. All
payments (including prepayments) to be made by the Company on account of
principal, interest and fees shall be made without set-off or counterclaim and
shall be made to the Administrative Agent, for the account of the Lenders, at
the Administrative Agent’s office located at 1111 Fannin Street, 8th Floor,
Houston, Texas 77002, in lawful money of the United States of America and in
immediately available funds. The Administrative Agent shall promptly distribute
such payments ratably to each Lender in like funds as received. If any payment
hereunder (other than payments on Eurodollar Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Working Day, the maturity thereof shall be extended to the next succeeding
Working Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension unless the result
of such extension would be to extend such payment into another calendar month in
which event such payment shall be made on the immediately preceding Working Day.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a Borrowing Date that such Lender will not make the amount which
would constitute its relevant Commitment Percentage of the borrowing on such
date available to the Administrative Agent, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Borrowing Date in accordance with subsection 4.1 and the Administrative
Agent may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is made available to the Administrative
Agent by such Lender on a date after such Borrowing Date, such Lender shall pay
to the Administrative Agent on demand an amount equal to the product of (i) the
daily average Federal funds rate during such period as quoted by the
Administrative Agent, times (ii) the amount of such Lender’s relevant Commitment
Percentage of such borrowing, times (iii) a fraction the numerator of which is
the number of days that elapse from and including such Borrowing Date to the
date on which such Lender’s relevant Commitment Percentage of such borrowing
shall have become immediately available to the Administrative Agent and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this subsection 4.18(b)
shall be conclusive, absent manifest error. If such Lender’s relevant Commitment
Percentage of such borrowing is not in fact made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the Company without prejudice to any rights which the Company or the
Administrative Agent may have against such Lender hereunder. Nothing contained
in this subsection 4.18(b) shall relieve any Lender which has failed to make
available its ratable portion of any borrowing hereunder from its obligation to
do so in accordance with the terms hereof.

 

39



--------------------------------------------------------------------------------

(c) The failure of any Lender to make the Loan to be made by it on any Borrowing
Date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Loan on such Borrowing Date, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such Borrowing Date.

(d) All payments and prepayments (other than mandatory prepayments as set forth
in subsection 4.6 and other than prepayments as set forth in subsection 4.20
with respect to increased costs) of Eurodollar Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $2,500,000 or a whole multiple of
$1,000,000 in excess thereof.

(e) Notwithstanding anything to the contrary contained in this subsection 4.18
or elsewhere in this Agreement, the Company may (i) make prepayments of Term
Loans at a discount to the par value of such Loans and on a non pro rata basis
in accordance with subsection 4.25 and (ii) extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under subsection 4.26 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (x) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this subsection or
(y) shall reduce the amount of any scheduled amortization payment due under
subsection 2.2, except that the amount of any scheduled amortization payment due
to a Lender of Extended Term Loans may be reduced to the extent provided
pursuant to the express terms of the respective Extension Offer) without giving
rise to any violation of this subsection or any other provision of this
Agreement. Furthermore, the Company may take all actions contemplated by
subsection 4.26 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments of Extended Revolving Credit
Commitments or Extended Term Loans), and in each case such actions taken in
accordance with subsection 4.26 shall be permitted hereunder, and the differing
payments contemplated therein shall be permitted without giving rise to any
violation of this subsection or any other provision of this Agreement.

4.19 Illegality. Notwithstanding any other provisions herein, if any Requirement
of Law or any change therein or in the interpretation or application thereof
occurring after the date that any lender becomes a Lender party to this
Agreement shall make it unlawful for such Lender to maintain Eurodollar Loans as
contemplated by this Agreement, the commitment of such Lender hereunder to make
Eurodollar Loans or to convert all or a portion of ABR Loans into Eurodollar
Loans shall forthwith be cancelled and such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall, if required by law and if such Lender so
requests, be converted automatically to ABR Loans on the date specified by such
Lender in such request. To the extent that such affected Eurodollar Loans are
converted into ABR Loans, all payments of principal which would otherwise be
applied to such Eurodollar Loans shall be applied instead to such Lender’s ABR
Loans. The Company hereby agrees promptly to pay any Lender, upon its demand,
any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this
subsection 4.19 including, but not limited to, any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans hereunder (such Lender’s notice of such costs, as certified to
the Company through the Administrative Agent, to be conclusive absent manifest
error).

 

40



--------------------------------------------------------------------------------

4.20 Requirements of Law. (a) In the event that, at any time after the date
hereof, the adoption of any Requirement of Law, or any change therein or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority:

(i) does or shall subject any Lender, Transferee or Issuing Lender to any Taxes
(other than (A) Non-Excluded Taxes, (B) Taxes imposed as a result of a present
or former connection between such Lender, Transferee or Issuing Lender and the
jurisdiction imposing such Taxes (other than a connection arising solely from
such Lender, Transferee or Issuing Lender having executed, delivered, enforced,
become a party to, performed its obligations under, or received payments under
any Credit Document), or (C) any Taxes described in clause (x) or (y) of the
last sentence of subsection 4.22(a) with respect to this Agreement, any Note,
any Eurodollar Loans or any Letter of Credit made by it);

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or

(iii) does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender, Transferee or Issuing Lender) of
converting, renewing or maintaining advances or extensions of credit or to
reduce any amount receivable hereunder, in each case, in respect of its
Eurodollar Loans or, in the case of (i), any Loans or issuing or participating
Letters of Credit, then, in any such case, the Company, shall promptly pay such
Lender (or, in the case of (i), such Lender, Transferee or Issuing Lender), on
demand, any additional amounts necessary to compensate such Lender (or, in the
case of (i), such Lender, Transferee or Issuing Lender) on an after-tax basis
for such additional cost or reduced amount receivable which such Lender (or, in
the case of (i), such Lender, Transferee or Issuing Lender) deems to be material
as determined by such Lender (or, in the case of (i), such Lender, Transferee or
Issuing Lender) with respect to such Eurodollar Loans or, in the case of (i),
any Loans or issuing or participating Letters of Credit, together with interest
on each such amount from the date demanded until payment in full thereof at a
rate per annum equal to the ABR plus the Applicable Margin.

(b) In the event that at any time after the date hereof any Change in Law with
respect to any Lender shall, in the opinion of such Lender, shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital, as the case may be, as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such corporation, as the
case may be, could have achieved but for such Change in Law (taking into account
such Lender’s or such corporation’s policies, as the case may be, with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time following notice by such Lender to the Company of such Change
in Law as provided in paragraph (c) of this subsection 4.20, within 15 days
after demand by such Lender, the Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation,
as the case may be, on an after-tax basis for such reduction.

 

41



--------------------------------------------------------------------------------

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection 4.20, it shall promptly notify the Company through the
Administrative Agent, of the event by reason of which it has become so entitled.
If any Lender has notified the Company through the Administrative Agent of any
increased costs pursuant to paragraph (a) of this subsection 4.20, the Company
at any time thereafter may, upon at least two Working Days’ notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and
subject to subsection 4.21, prepay or convert into ABR Loans all (but not a
part) of the Eurodollar Loans then outstanding. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of paragraph (a) of
this subsection 4.20 or entitling a Lender to receive additional amounts under
paragraph (a) or (c) of subsection 4.22 with respect to such Lender, it will, if
requested by the Company, and to the extent permitted by law or by the relevant
Governmental Authority, endeavor in good faith to avoid or minimize the increase
in costs, reduction in payments, or payment of additional amounts resulting from
such event (including, without limitation, endeavoring to change its Eurodollar
Lending Office or any other lending office); provided, however, that such
avoidance or minimization can be made in such a manner that such Lender, in its
sole determination, suffers no economic, legal or regulatory disadvantage.

(d) A certificate submitted by such Lender, through the Administrative Agent, to
the Company shall be conclusive in the absence of manifest error. The covenants
contained in this subsection 4.20 shall survive the termination of this
Agreement and repayment of the outstanding Loans.

4.21 Indemnity. The Company agrees to indemnify each Lender and to hold such
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Company in payment of the principal
amount of or interest on any Eurodollar Loans of such Lender, including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans hereunder, (b) default by the Company in making a conversion of
ABR Loans to Eurodollar Loans after the Company has given notice in accordance
with subsection 4.1 or in continuing Eurodollar Loans for an additional Interest
Period after the Company has given a notice in accordance with clause (b) of the
definition of Interest Period, (c) default by the Company in making a borrowing
of Eurodollar Loans after the Company has given a notice in accordance with
subsection 4.1 or in making any prepayment of Eurodollar Loans after the Company
has given a notice in accordance with subsection 4.3 or (d) a payment or
prepayment of a Eurodollar Loan or conversion of any Eurodollar Loan into an ABR
Loan, in either case on a day which is not the last day of an Interest Period
with respect thereto, including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurodollar Loans hereunder. This
covenant shall survive termination of this Agreement and payment of the
outstanding Obligations.

4.22 Taxes. (a) All payments made by or on behalf of any Credit Party under this
Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, branch
profit taxes, franchise taxes and other similar taxes imposed as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Credit Document); provided that,
if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender,
as determined in good faith by the applicable withholding agent, (i) such
amounts shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Credit Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement as
if such withholding or deduction had not been made; provided further, however,
that Non-Excluded Taxes shall not include any amounts (x) that are attributable
to such Lender’s failure to comply with the requirements of paragraph (f), (g),
(h) or (i) of this subsection 4.22 or (y) that are taxes imposed by a
Requirement of Law in effect (including FATCA) at the time (and, in the case of
FATCA, including any future regulations of official interpretations thereof) a
Non-U.S. Lender becomes a party hereto (or designates a new lending office) that
do not arise as a result of a change in the jurisdiction of incorporation or the
operations of a Credit Party, except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding taxes under this subsection 4.22.

 

42



--------------------------------------------------------------------------------

(b) In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority if and to the extent required by applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Credit
Party, as promptly as possible thereafter such Credit Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a copy of a receipt received by such Credit Party
showing payment thereof. If (i) a Credit Party fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority, (ii) a Credit
Party fails to remit to the Administrative Agent the required receipts or other
reasonably requested documentary evidence or (iii) any Non-Excluded Taxes or
Other Taxes are imposed directly upon the Administrative Agent or any Lender
(other than in the case of (iii) any interest or penalties attributable to the
gross negligence or willful misconduct of the Administrative Agent or such
Lender), the Credit Parties shall indemnify the Administrative Agent and the
Lenders for such amounts and any incremental taxes, interest or penalties that
may become payable by the Administrative Agent or any Lender as a result of any
such failure, in the case of (i) and (ii), or any such direct imposition, in the
case of (iii).

(d) If any Lender Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Non-Excluded Taxes as to which it
has been indemnified pursuant to this subsection 4.22 (including additional
amounts paid pursuant to this subsection 4.22), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this subsection with respect to the Non-Excluded Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Non-Excluded Taxes) of such indemnified party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection 4.22(d), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this subsection 4.22(d) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection 4.22(d) shall not be construed to require any indemnified party to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the indemnifying party or any other Person.

 

43



--------------------------------------------------------------------------------

(e) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(f) If a payment made to a Lender under this Agreement or any other Credit
Document would be subject to United States federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this subsection 4.22(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement

(g) Each Lender, Assignee and Participant that is not a citizen or resident of
the United States of America, a corporation, partnership or other entity created
or organized in or under the laws of the United States of America, or an estate
or trust that is subject to United States federal income taxation regardless of
the source of its income (a “Non-U.S. Lender”) shall deliver to the Company and
the Administrative Agent, and if applicable, the assigning Lender (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) on or before the date on which it becomes a party to this
Agreement (or, in the case of a Participant, on or before the date on which such
Participant purchases the related participation) and from time or time
thereafter upon the request of the Company or the Administrative Agent:

(i) two duly completed and signed copies of either Internal Revenue Service Form
W-BEN (relating to such Non-U.S. Lender and entitling it to a complete exemption
from, or a reduced rate of, United States federal withholding tax on all amounts
to be received by such Non-U.S. Lender pursuant to this Agreement and the other
Credit Documents), Form W-8ECI (relating to all amounts to be received by such
Non-U.S. Lender pursuant to this Agreement and the other Credit Documents) or
Form W-8IMY (together with any applicable underlying Internal Revenue Service
forms, which together entitle such Non-U.S. Lender to a complete exemption from,
or a reduced rate of, United States Federal withholding tax on all amounts to be
received by such Non-U.S. Lender pursuant to this Agreement and the other Credit
Documents), or successor and related applicable forms, as the case may be; or

(ii) in the case of a Non-U.S. Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and that does not comply with the requirements
of clause (i) hereof, (x) a statement in the form of the applicable Exhibit E
(or such other form of statement as shall be reasonably requested by the Company
from time to time) to the effect that such Non-U.S. Lender is eligible for a
complete exemption from, or a reduced rate of, United States federal withholding
tax under Section 871(h) or 881(c) of the Code, and (y) two duly completed and
signed copies of the applicable Internal Revenue Service Form W 8 or successor
and related applicable form;

 

44



--------------------------------------------------------------------------------

In addition, each Non-U.S. Lender agrees (i) to deliver to the Company and the
Administrative Agent, and if applicable, the assigning Lender (or, in the case
of a Participant, to the Lender from which the related participation shall have
been purchased) two further duly completed and signed copies of such Form
W-8BEN, W-8IMY or W-8ECI or such other Internal Revenue Service forms required
to be delivered pursuant to this subsection 4.22, as the case may be, or
successor and related applicable forms, on or before the date that any such form
expires or becomes obsolete and promptly after the occurrence of any event
requiring a change from the most recent form(s) previously delivered by it to
the Company and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall have been purchased) in
accordance with applicable United States laws and regulations, and (ii) to
notify promptly the Company and the Administrative Agent (or, in the case of a
Participant, the Lender from which the related participation shall have been
purchased) if it is no longer able to deliver, or if it is required to withdraw
or cancel, any form or statement previously delivered by it pursuant to this
subsection 4.22(g). Notwithstanding any other provision of this subsection 4.22,
a Non -U.S. Lender shall not be required to deliver any form pursuant to this
subsection 4.22 that such Non -U.S. Lender is not legally able to deliver.

(h) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Company is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, as
reasonably requested by the Company or the Administrative Agent, or as specified
in the proceeding in the preceding paragraph, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate; provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Lender.

(i) Each Lender, Assignee and Participant that is not a Non-U.S. Lender shall,
on or before the date that such Lender becomes a party to this Agreement, to the
extent it is legally entitled to do so, deliver to the Company and the
Administrative Agent (or, in the case of a Participant, to the Lender from whom
the related Participation was purchased), two duly completed and signed copies
of Internal Revenue Service Form W-9, certifying that such Person is exempt from
United States back-up withholding tax. Each such Lender, Assignee or Participant
shall deliver further documentation in accordance with the previous sentence at
the time(s) specified by subsection 4.22(g).

(j) The agreements in this subsection 4.22 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

4.23 Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Credit Commitment of such
Defaulting Lender pursuant to subsection 4.9;

(b) the Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to subsection 10.1), provided that any waiver, amendment or modification
(i) which requires the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders or
(ii) increases or extends such Defaulting Lender’s Commitment, reduces or
excuses the principal amount of, or interest or fees payable on, Loans or Letter
of Credit disbursements or postpones the scheduled date of payment as to such
Defaulting Lender shall require the consent of such Defaulting Lender;

 

45



--------------------------------------------------------------------------------

(c) if any Swing Line Exposure or L/C Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages but
only to the extent the sum of all non-Defaulting Lenders’ Aggregate Revolving
Credit Extensions of Credit and participations in Swing Line Loans plus such
Defaulting Lender’s Swing Line Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize for the benefit of the Issuing Lender only
the Company’s obligations corresponding to such Defaulting Lender’s L/C Exposure
on terms reasonably satisfactory to the Administrative Agent (after giving
effect to any partial reallocation pursuant to clause (i) above) for so long as
such L/C Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to subsection 4.11 with respect
to such Defaulting Lender’s L/C Exposure during the period such Defaulting
Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to subsection
4.9 and subsection 4.11 shall be adjusted in accordance with such non-Defaulting
Lenders’ Revolving Credit Commitment Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under subsection 4.11 with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it has
received assurances satisfactory to it that non-Defaulting Lenders will cover
the related exposure and/or cash collateral will be provided by the Borrower,
and participating interests in any newly made Swing Line Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with subsection 4.23(c)(i) (and such Defaulting
Lender shall not participate therein).

In the event that the Administrative Agent, the Company, the Swing line Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the Swing Line Exposure and L/C Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Revolving Lender’s
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swing Line Loans)
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Revolving
Credit Commitment Percentage.

 

46



--------------------------------------------------------------------------------

4.24 Replacement of Lenders. If any Lender requests compensation under
subsection 4.20, or if the Company is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to subsection 4.22, or if any Lender becomes a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
subsection 11.6), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Credit Commitment is being assigned, each Issuing Lender and the
Swing Line Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, participations in Letters of Credit funded under
subsection 3.6(b) and participations in Swing Line Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts), (iii) the Company or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in subsection 11.6(d) and (iv) in the case of any such
assignment resulting from a claim for compensation under subsection 4.20 or
payments required to be made pursuant to subsection 4.22, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise (including as a result of any
action taken by such Lender under paragraph (a) above), the circumstances
entitling the Company to require such assignment and delegation cease to apply.

4.25 Prepayments Below Par. (a) Notwithstanding anything to the contrary set
forth in this Agreement (including subsection 4.18(a) or 11.7(a)) or any other
Credit Document, the Company shall have the right at any time and from time to
time to prepay Term Loans to the Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this subsection 4.25, provided that
(A) on the date of the Discounted Prepayment Option Notice and after giving
effect to the Discounted Voluntary Prepayment, no more than $50,000,000 shall be
outstanding in Revolving Credit Loans and Swing Line Loans, (B) any Discounted
Voluntary Prepayment shall be offered to all Term Lenders of a particular
tranche on a pro rata basis and (C) the Company shall deliver to the
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Responsible Officer of the Company (1) stating that no Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment, (2) stating that each of the conditions to such Discounted
Voluntary Prepayment contained in this subsection 4.25 has been satisfied and
(3) specifying the aggregate principal amount of Term Loans to be prepaid
pursuant to such Discounted Voluntary Prepayment.

(b) To the extent the Company seeks to make a Discounted Voluntary Prepayment,
the Company will provide written notice to the Administrative Agent
substantially in the form of Exhibit G hereto (each, a “Discounted Prepayment
Option Notice”) that the Company desires to prepay Term Loans in an aggregate
principal amount specified therein by the Company (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below. The Proposed Discounted Prepayment Amount of any Loans shall
not be less than $10,000,000 (unless otherwise agreed by the Administrative
Agent). The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment (A) the Proposed
Discounted Prepayment Amount for Loans to be prepaid, (B) a discount range
(which may be a single percentage) selected by the Company with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of the Loans to be prepaid (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment, which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 

47



--------------------------------------------------------------------------------

(c) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit H hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Company, shall determine the applicable discount
for such Loans to be prepaid (the “Applicable Discount”), which Applicable
Discount shall be (A) the percentage specified by the Company if the Company has
selected a single percentage pursuant to subsection 4.25(b) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Company can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the highest Acceptable Discount); provided, however, that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

(d) The Company shall make a Discounted Voluntary Prepayment by prepaying those
Loans to be prepaid (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount, provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Company shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Company shall prepay all Qualifying Loans.

(e) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (and not subject to subsection 4.21), upon irrevocable notice
substantially in the form of Exhibit I hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Term Loans.

 

48



--------------------------------------------------------------------------------

(f) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with subsection 4.25(b) above) established
by the Administrative Agent and the Company.

(g) Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A) upon
written notice to the Administrative Agent, the Company may withdraw or modify
its offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) no Lender may withdraw its offer to participate
in a Discounted Voluntary Prepayment pursuant to any Lender Participation Notice
unless the terms of such proposed Discounted Voluntary Prepayment have been
modified by the Company after the date of such Lender Participation Notice.

(h) Nothing in this subsection 4.25 shall require the Company to undertake any
Discounted Voluntary Prepayment.

4.26 Extensions of Term Loans and Revolving Credit Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Company to all Lenders of Term Loans with a like maturity date or Revolving
Credit Commitments with a like maturity date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Company is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Credit Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Credit Commitments pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or Revolving Credit Commitments (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a “tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments shall constitute a separate tranche of
Revolving Commitments from the tranche of Revolving Commitments from which they
were converted), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates, fees and final maturity (which shall be
determined by the Company and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Lender that agrees to an extension
with respect to such Revolving Credit Commitment (an “Extending Revolving
Lender”) extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Credit Commitments (and related outstandings); provided
that (x) subject to the provisions of subsections 3.3(d) and 3.7(e) to the
extent dealing with Swing Line Loans and Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their Revolving Credit Commitment Percentages
(and except as provided in subsections 3.3(d) and 3.7(e), without giving effect
to changes thereto on an earlier maturity date with respect to Swing Line Loans
and Letters of Credit theretofore incurred or issued) and all borrowings under
Revolving Credit Commitments and repayments thereunder shall be made on a pro
rata basis (except for (A) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and
(B) repayments required upon the maturity date of the non-extending Revolving
Credit Commitments) and (y) at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than three different
maturity dates, (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv),
(v) and (vi), be determined between the Company and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an extension
with respect to such Term Loans (an “Extending Term Lender”) extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms as the
tranche of Term Loans subject to such Extension Offer until the maturity of such
Term Loans, (iv) the final maturity date of any Extended Term Loans shall be no
earlier than the then latest maturity date hereunder and the amortization
schedule applicable to Term Loans pursuant to subsection 2.2 for periods prior
to the Term Loan Maturity Date, as applicable, may not be increased, (v) the
weighted average life of any Extended Term Loans shall be no shorter than the
remaining weighted average life of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments, as the
case may be, in respect of which Term Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Company pursuant
to such Extension Offer, then the Term Loans or Revolving Credit Loans, as the
case may be, of such Term Lenders or Revolving Lenders, as the case may be,
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Term Lenders or Revolving Lenders, as the case may be, have accepted
such Extension Offer, (viii) all documentation in respect of such Extension
shall be consistent with the foregoing, (ix) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Company and (x) the Minimum
Tranche Amount shall be satisfied unless waived by the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Company pursuant to this
subsection, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of subsection 4.4, 4.5 or 4.6 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Company may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Company’s sole discretion and may be waived by the Company) of Term
Loans or Revolving Credit Commitments (as applicable) of any or all applicable
tranches be tendered and (y) no tranche of Extended Term Loans shall be in an
amount of less than $50,000,000 (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
subsection (including, for the avoidance of doubt, payment of any interest, fees
or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on the such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, subsection 4.4, 4.5 or 4.6 and
4.18(a)) or any other Credit Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.

 

50



--------------------------------------------------------------------------------

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the Issuing Bank and the
Swing Line Lender, which consent shall not be unreasonably withheld or delayed.
All Extended Term Loans, Extended Revolving Credit Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Credit Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Credit
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Credit Documents with the
Company as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this subsection. Without limiting the foregoing, in connection
with any Extensions the respective Credit Parties shall (at their expense) amend
(and the Administrative Agent is hereby directed to amend) any Mortgage that has
a maturity date prior to the then latest maturity date so that such maturity
date is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Company shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this subsection.

4.27 Incremental Facility. (a) The Company may from time to time amend this
Agreement in order to provide to the Company additional revolving loan
facilities (each, an “Incremental Revolving Facility”) and additional term loan
facilities (each, an “Incremental Term Facility”; together with any Incremental
Revolving Facility, the “Incremental Facilities”), provided that (i) the
aggregate principal amount of the Incremental Facilities shall not exceed
$100,000,000 and (ii) each Incremental Facility shall be in a minimum aggregate
principal amount of $25,000,000. Each Incremental Facility will be secured and
guaranteed with the other Facilities on a pari passu basis. Each Incremental
Term Facility must have a weighted average life to maturity which is the same or
longer than the then remaining weighted average life to maturity of the Term
Facility and a final maturity no earlier than the Term Loan Maturity Date.
Incremental Facilities will be entitled to prepayments and voting rights on the
same basis as the comparable Facility unless the applicable Incremental Facility
Activation Notice specifies a lesser treatment. Other than amortization, pricing
or maturity date, each Incremental Facility shall have the same terms as the
comparable Facility or such terms as are reasonably satisfactory to the
Administrative Agent and the Company, provided that if the Applicable Margin
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Lenders providing such
Incremental Facility and any Eurodollar or ABR floor applicable to such
Incremental Facility but excluding any ticking fees, arrangement fees and other
fees not paid to the makers of such loans generally) relating to any Incremental
Facility exceeds the Applicable Margin (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing the comparable Facility, and any Eurodollar or ABR
floor applicable to the comparable Facility) relating to the comparable Facility
immediately prior to the effectiveness of the applicable Incremental Facility by
more than 0.25%, the Applicable Margin relating to the comparable Facility shall
be adjusted to be equal to the Applicable Margin (which, for such purposes only,
shall be deemed to include all upfront or similar fees or original issue
discount payable to all Lenders providing such Incremental Facility and any
Eurodollar or ABR floor applicable to such Incremental Facility) relating to
such Incremental Facility minus 0.25%. An Incremental Facility may be made
available under this Agreement only if, after giving effect thereto and the use
of proceeds thereof (x) no Default or Event of Default exists and (y) the
Company is in pro forma compliance with the covenants set forth in subsection
8.1, recomputed as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are available as if such Incremental
Facility and the Indebtedness thereunder had been incurred on the first day of
such period for purposes of calculating Consolidated EBITDA and using
Consolidated Total Indebtedness as of the date of, and after giving effect to,
such Incremental Facility.

 

51



--------------------------------------------------------------------------------

(b) An Incremental Facility shall be made available hereunder upon delivery to
the Administrative Agent of an Incremental Facility Activation Notice executed
by the Company. Any additional bank, financial institution, existing Lender or
other Person that elects to extend loans or commitments under an Incremental
Facility shall be reasonably satisfactory to the Company (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Credit Documents, executed by the
Company, such Additional Lender and the Administrative Agent. No Incremental
Facility Amendment shall require the consent of any Lenders other than the
Additional Lenders with respect to such Incremental Facility Amendment. No
Lender shall be obligated to provided any Incremental Facility, unless it so
agrees. Commitments in respect of any Incremental Facility shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this subsection (including to provide for voting
provisions applicable to the Additional Lenders). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in subsection 6.2 (it being understood that all
references to “Borrowing Date” in subsection 6.2 shall be deemed to refer to the
Incremental Facility Closing Date). The proceeds of any Incremental Facility
will be used only for general corporate purposes (including Permitted
Acquisitions).

SECTION 5. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce the Issuing Lender to issue, and the Participating Lenders
to participate in, the Letters of Credit, the Company hereby represents and
warrants to each Lender and the Administrative Agent, on the date of each Loan
made or Letter of Credit issued, that:

5.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Company and its Subsidiaries as at September 30, 2010 (the “Pro Forma
Balance Sheet”), has been prepared based upon the consolidated balance sheet of
the Company and its Subsidiaries as of September 30, 2010 after giving effect
(as if such events had occurred on such date) to (i) the Loans to be made and
the Senior Notes to be issued on the Closing Date and the use of proceeds
thereof and (ii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Balance Sheet was prepared in good faith based upon
assumptions believed by the Company to be reasonable at the time made in light
of the circumstances when made. As of the date of the Pro Forma Balance Sheet,
none of the Company or its Subsidiaries had any material obligation, contingent
or otherwise, which was not reflected therein or in the notes thereto and which
would have a Material Adverse Effect on the Company and its Subsidiaries, taken
as a whole.

 

52



--------------------------------------------------------------------------------

(b) (i) The audited consolidated balance sheet of the Company and its
Subsidiaries at December 31, 2007, December 31, 2008 and December 31, 2009 and
the related consolidated statements of operations, stockholders’ equity and cash
flows for the fiscal years ended on such dates, reported on by Deloitte & Touche
LLP and (ii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries at March 31, 2010, June 30, 2010 and September 30, 2010 and the
related consolidated statements of operations and cash flows for the fiscal
periods ended on such dates, copies of each of which have heretofore been
furnished to each Lender (if disclosed in the SEC Filings, such statements are
deemed furnished to Lenders), fairly present in all material respects (except,
with respect to interim reports, for normal year-end adjustments) the
consolidated financial position of each of the Company and its Subsidiaries as
at such date, and the consolidated results of their operations and cash flows
for the fiscal periods then ended and, in the case of the statements referred to
in the foregoing clause (ii), the portion of the fiscal year through June 30,
2010, in each case, in accordance with GAAP consistently applied throughout the
periods involved (except as noted therein).

(c) No Change. Since December 31, 2009, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.2 Corporate Existence; Compliance with Law. Each Credit Party and its
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, (b) has the
corporate power and authority and the legal right to own and operate its
property, to lease the property it operates and to conduct the business in which
it is currently engaged, except to the extent that the failure to possess such
corporate power and authority and such legal right would not, in the aggregate,
have a Material Adverse Effect, (c) is duly qualified as a foreign corporation
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect and (d) is in compliance with all applicable
Requirements of Law (including, without limitation, occupational safety and
health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
Materials of Environmental Concern), except to the extent that the failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect.

5.3 Corporate Power; Authorization. Each Credit Party has the corporate power
and authority and the legal right to make, deliver and perform the Credit
Documents to which it is a party and, in the case of the Company, to obtain
extensions of credit hereunder. Each Credit Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Credit Documents to which it is a party and in case of the Company, to authorize
the extensions of credit on the terms and conditions of this Agreement. No
consent or authorization of, or filing with, notice to or other act by or in
respect of, any Person (including, without limitation, any Governmental
Authority) is required in connection with the extensions of credit hereunder or
with the execution, delivery, performance by any Credit Party, validity or
enforceability of this Agreement or any Credit Document to the extent that it is
a party thereto, or the guarantee of the Obligations pursuant to the Guarantee
and Collateral Agreement, except (i) such as have been obtained or made and are
in full force and effect, (ii) filings necessary to perfect Liens created under
the Credit Documents and (iii) those consents, authorizations, filings and
notices, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

5.4 Enforceable Obligations. Each of the Credit Documents has been duly executed
and delivered on behalf of each Credit Party party thereto and each of such
Credit Documents constitutes the legal, valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of each Credit
Document, the guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement, the use of proceeds of the Loans and of drawings under the
Letters of Credit will not violate any Requirement of Law or any Contractual
Obligation applicable to or binding upon any Credit Party, any of its
Subsidiaries or any of its properties or assets, which violations, individually
or in the aggregate, would have a Material Adverse Effect, and will not result
in the creation or imposition (or the obligation to create or impose) of any
Lien (other than any Liens created pursuant to the Credit Documents) on any of
its or their respective properties or assets.

5.6 No Material Litigation. Except as disclosed in the SEC Filings, no
litigation or investigation known to the Company through receipt of written
notice or proceeding of or by any Governmental Authority or any other Person is
pending against any Credit Party or any of its Subsidiaries, (a) with respect to
the validity, binding effect or enforceability of any Credit Document, or with
respect to the Loans made hereunder, or the use of proceeds thereof or (b) which
would have a Material Adverse Effect.

5.7 Investment Company Act. Neither any Credit Party nor any of its Subsidiaries
is required to be registered as an “investment company” or a company
“controlled” by an “investment company” (as each of the quoted terms is defined
or used in the Investment Company Act of 1940, as amended).

5.8 Federal Regulation. No part of the proceeds of any of the Loans, and no
other extensions of credit hereunder, will be used for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of the Board. Neither the Company nor any of its Subsidiaries is engaged or
will engage, principally or as one of its important activities, in the business
of extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under said
Regulation U.

5.9 No Default. Except as set forth in the SEC Filings made prior to the date
hereof or on Schedule 5.9, neither the Company nor any of its Subsidiaries is in
default (a) in the payment or performance of any of its or their Contractual
Obligations (other than Indebtedness) in any respect which would have a Material
Adverse Effect, or (b) under any FCC License or any order, award or decree of
any Governmental Authority or arbitrator binding upon or affecting it or them or
by which any of its or their properties or assets may be bound or affected in
any respect which would have a Material Adverse Effect.

5.10 Taxes. Each of the Company and its Subsidiaries has paid all taxes shown to
be due and payable on its tax returns or extension requests or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided in the books of the Company or its
Subsidiaries, as the case may be), except any such taxes, fees or charges, the
payment of which, or the failure to pay, would not have a Material Adverse
Effect; and, to the knowledge of the Company, no claims are being asserted with
respect to any such taxes, fees or other charges (other than those the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided in the books of the Company or its Subsidiaries, as the case may be),
except as to any such taxes, fees or other charges, the payment of which, or the
failure to pay, would not have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

5.11 Subsidiaries. As of the Closing Date, (a) the Subsidiaries of the Company
listed on Schedule 5.11(a) constitute all of the Domestic Subsidiaries of the
Company and (b) the Subsidiaries listed on Schedule 5.11 (b) constitute all of
the Foreign Subsidiaries of the Company.

5.12 Ownership of Property; Liens. Except as disclosed in Schedule 8.3 hereof,
the Company and each of its Subsidiaries has good and marketable title to, or
valid and subsisting leasehold interests in, all its respective real property,
and good title to all its respective other property, except where the failure to
have such title or interest would not have a Material Adverse Effect. All such
real property and other property is free and clear of any Liens, other than
Liens permitted by subsection 8.3.

5.13 Intellectual Property. The Company and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. No claim that could
reasonably be expected to have a Material Adverse Effect has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Company or any of its Subsidiaries know of any valid basis for any such
claim. The use of Intellectual Property by the Company and any of its
Subsidiaries does not infringe on the rights of any Person in any material
respect.

5.14 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Company or any of its Subsidiaries pending or, to the
knowledge of the Company or its Subsidiaries, threatened; (b) hours worked by
and payment made to employees of the Company and any of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters; and (c) all payments due from the
Company or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Company
or its Subsidiaries. ERISA. Except as would not have a Material Adverse Effect:
(i) each Credit Party is in compliance with the applicable provisions of ERISA
and the provisions of the Code relating to Plans; (ii) no Reportable Event or
non-exempt Prohibited Transaction has occurred or is reasonably expected to
occur with respect to any Plan; (iii) there has been no determination that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (iv) no Lien in
favor of the PBGC or any Single Employer Plan has been imposed upon any Credit
Party that remains unsatisfied; (v) no Credit Party has incurred any Withdrawal
Liability that remains unsatisfied; and (vi) no Credit party has received any
notice concerning the imposition of Withdrawal Liability or any determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization
or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA).

5.16 Environmental Matters. (a) Except as disclosed in the SEC Filings, to the
Company’s knowledge, the Properties do not contain any Materials of
Environmental Concern in concentrations which constitute a violation of, or
would reasonably be expected to give rise to liability under, Environmental Laws
that would have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, except for failure to be in compliance that
would not have a Material Adverse Effect, and there is no contamination at,
under or about the Properties that would have a Material Adverse Effect.

(c) Neither the Company nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to the Properties that would have a Material Adverse Effect, nor
does the Company have knowledge that any such action is being contemplated,
considered or threatened.

(d) There are no judicial proceedings or governmental or administrative actions
pending or threatened under any Environmental Law to which the Company or any
Subsidiary is or will be named as a party with respect to the Properties that
would have a Material Adverse Effect, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders under any
Environmental Law with respect to the Properties that would have a Material
Adverse Effect.

5.17 Disclosure. None of the written reports, financial statements, certificates
or other written information (other than projections, budgets or other estimates
or forward-looking statements or information of a general economic or industry
nature or reports or studies prepared by third parties that were not expressly
commissioned by the Company or its Subsidiaries (collectively, the
“Projections”)), taken as a whole, furnished by or on behalf of any Credit Party
to the Administrative Agent or any Lender prior to the Closing Date in
connection with the transactions contemplated by this Agreement or any other
Credit Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished prior to the Closing Date)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to Projections, the Company represents only that such information was
prepared in good faith based upon assumptions believed by the Company to be
reasonable at the time such Projections were prepared, it being understood that
Projections by their nature are uncertain and no assurance is given that the
results reflected in such Projections will be achieved.

5.18 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law). In the case of the Pledged Stock that are Securities (as defined in the
UCC) described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral in which a security
interest can be perfected under the relevant UCC by filing a UCC financing
statement and described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 5.18 in appropriate
form are filed in the offices specified on Schedule 5.18, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Credit Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by subsection 8.3 and, in the case of Collateral
consisting of Pledged Stock, inchoate Liens arising by operation of law).

 

56



--------------------------------------------------------------------------------

5.19 Solvency. The Credit Parties taken as a whole are Solvent.

5.20 Use of Proceeds. The proceeds of the Term Loans shall be used to finance,
in part, the Refinancing and to pay related fees and expenses. The proceeds of
the Revolving Credit Loan and the Swing Line Loans shall be used for working
capital and general corporate purposes.

5.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 except
where the Company or the applicable Subsidiary has obtained flood hazard
insurance to the extent expressly required by the National Flood Insurance Act
of 1968.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Loans and Letters of Credit. The obligation of each
Lender to make its Loans on the Closing Date and the obligation of the Issuing
Lenders to issue any Letter of Credit on the Closing Date are subject to the
satisfaction or waiver, immediately prior to or concurrently with the making of
such Loans or the issuance of such Letter of Credit, as the case may be, of the
following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent (or its counsel) shall have received (i) from each party thereto a
counterpart of this Agreement signed on behalf of such party and (ii) the
Guarantee and Collateral Agreement executed and delivered by a duly authorized
officer of the Company and each Subsidiary Guarantor.

(b) Existing Credit Agreement. The Administrative Agent shall have received
reasonably satisfactory evidence that the Existing Credit Agreement shall have
been repaid or cancelled, all documentation representing such indebtedness shall
have been terminated and all guarantees, liens and security interests associated
therewith have been released, or that adequate measures shall have been taken to
terminate such documentation and release such guarantees, liens and security
interests.

(c) Consents and Approvals. (i) The Administrative Agent shall have received all
necessary or required material governmental and third party consents and
approvals in connection with the Transactions and the continuing operations of
the Company and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on this Agreement or the
Transactions, (ii) there shall not exist any action, investigation, litigation
or proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect on the Company, this Agreement or any of the other transactions
contemplated hereby and (iii) the Company shall not be in violation of the
Communications Act of 1934, or any FCC rule or regulation, such that a violation
of which could reasonably be expected to result in a Material Adverse Effect.

(d) Pro Forma Balance Sheet; Financial Information. The Administrative Agent
shall have received a copy of (i) the Pro Forma Balance Sheet and (ii) the
financial statements referred to in subsection 5.1(b).

(e) Projections. The Administrative Agent shall have received projections
through the end of 2016.

 

57



--------------------------------------------------------------------------------

(f) Legal Opinions. The Administrative Agent shall have received, dated the
Closing Date and addressed to the Administrative Agent and the Lenders, an
opinion of (a) Kirkland & Ellis LLP, counsel to the Company, in form and
substance reasonably satisfactory to the Administrative Agent, (b) Lionel
Sawyer & Collins, counsel to the Company, or such other counsel which is
reasonably satisfactory to the Administrative Agent and (c) Lerman Senter PLLC,
FCC counsel to the Company, each in form and substance reasonably satisfactory
to the Administrative Agent, with such changes thereto as may be approved by the
Administrative Agent and its counsel. Such opinions shall also cover such other
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent shall reasonably require.

(g) Closing Certificates. The Administrative Agent shall have received a Closing
Certificate of the Company and each Subsidiary Guarantor, dated the Closing
Date, substantially in the form of Exhibits B-1 and B-2 hereto, respectively,
with appropriate insertions and attachments, reasonably satisfactory in form and
substance to the Administrative Agent and its counsel, executed by the Chief
Executive Officer or any Vice President and the Secretary or any Assistant
Secretary of the Company and each Subsidiary Guarantor respectively.

(h) Fees. The Administrative Agent shall have received for the account of the
Arrangers or the Lenders, or for its own account, as the case may be, all fees
(including the fees referred to in subsection 4.10) and expenses payable to the
Lenders, the Arrangers and the Administrative Agent on or prior to the Closing
Date and invoiced at least one Business Day prior to the Closing Date.

(i) Filings. All necessary or advisable filings shall have been duly made or
made available to create a perfected first priority Lien on and security
interest in all Collateral in which a security interest can be perfected by
filing a UCC-1 financing statement, and all such Collateral shall be free and
clear of all Liens, except Liens permitted by subsection 8.3.

(j) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Credit Party, and such search shall
reveal no Liens on any of the assets of the Credit Parties except for Liens
permitted by subsection 8.3 or otherwise reasonably acceptable to the
Administrative Agent or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(k) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received the certificates representing the shares pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and any other promissory note pledged pursuant to the Guarantee
and Collateral Agreement, endorsed in blank by a duly authorized officer of the
pledgor thereof.

(l) Organizational Documents. The Administrative Agent shall have received true
and correct copies of the Certificate of Incorporation and By-laws or Operating
Agreement of each Credit Party, certified as to authenticity by the Secretary or
Assistant Secretary of each such Credit Party.

(m) Corporate Documents. The Administrative Agent shall have received copies of
certificates from the Secretary of State or other appropriate authority of such
jurisdiction, evidencing good standing of each Credit Party in its jurisdiction
of incorporation and in each state where the ownership, lease or operation of
property or the conduct of business requires it to qualify as a foreign
corporation except where the failure to so qualify would not have a Material
Adverse Effect.

(n) Solvency Certificate. The Administrative Agent shall have a solvency
certificate from the Chief Financial Officer of the Company that shall document
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.

 

58



--------------------------------------------------------------------------------

(o) Insurance Certificate. The Administrative Agent shall have received
insurance certificates satisfying the requirements of the Guarantee and
Collateral Agreement.

(p) Ratings. The Company shall have used commercially reasonable efforts to
obtain a corporate family rating and a rating for the Loans from each of Moody’s
and S&P.

(q) USA PATRIOT Act. Before the end of the fifth Business Day prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information, which has been requested in writing at least eight Business
Days prior to the Closing Date, required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

6.2 Conditions to All Loans and Letters of Credit. The obligation of each Lender
to make any Loan (other than (i) any Revolving Credit Loan the proceeds of which
are to be used to repay Refunded Swing Line Loans or (ii) as agreed by the
Administrative Agent and the Additional Lenders as set forth in subsection
4.27(b)) and the obligation of each Issuing Lender to issue any Letter of Credit
is subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date:

(a) Representations and Warranties. Each of the representations and warranties
made in or pursuant to the Credit Documents shall be true and correct in all
material respects on and as of the date of such Loan (or such Letter of Credit)
as if made on and as of such date (unless stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan to be
made or the Letter of Credit to be issued on such Borrowing Date.

Each borrowing by the Company hereunder (other than (i) any borrowing of any
Revolving Credit Loan the proceeds of which are used to repay funded Swing Line
Loans and (ii) as agreed by the Administrative Agent and the Additional Lenders
as set forth in subsection 4.27(b)) and the issuance of each Letter of Credit by
each Issuing Lender hereunder shall constitute a representation and warranty by
the Company as of the date of such borrowing or issuance that the conditions in
clauses (a) and (b) of this subsection 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

From and after the Closing Date, the Company hereby agrees that, so long as the
Commitments remain in effect, any Loan or Note or L/C Obligation remains
outstanding and unpaid, any amount remains available to be drawn under any
Letter of Credit or any other amount is owing to any Lender, the Issuing Lender
or the Administrative Agent hereunder, it shall, and, in the case of the
agreements contained in subsections 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10, and 7.11
cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent (with sufficient
copies for each Lender) or otherwise make available as described in the last
sentence of subsection 7.2:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of operations, stockholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by certified public accountants of nationally recognized standing not
unacceptable to the Administrative Agent; and

 

59



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries at the end of such quarter and the related unaudited consolidated
statements of operations and cash flows of the Company and its consolidated
Subsidiaries for such applicable period and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form,
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

all financial statements shall be prepared in reasonable detail in accordance
with GAAP (provided, that interim statements may be condensed and may exclude
detailed footnote disclosure and are subject to year-end adjustment) applied
consistently throughout the periods reflected therein and with prior periods
(except as concurred in by such accountants or officer, as the case may be, and
disclosed therein and except that interim financial statements need not be
restated for changes in accounting principles which require retroactive
application, and operations which have been discontinued (as defined in ASC 360,
“Property, Plant and Equipment”) during the current year need not be shown in
interim financial statements as such either for the current period or comparable
prior period).

In the event the Company changes its accounting methods because of changes in
GAAP, or any change in GAAP occurs which increases or diminishes the protection
and coverage afforded to the Lenders under current GAAP accounting methods, the
Company or the Administrative Agent, as the case may be, may request of the
other parties to this Agreement an amendment of the financial covenants
contained in this Agreement to reflect such changes in GAAP and to provide the
Lenders with protection and coverage equivalent to that existing prior to such
changes in accounting methods or GAAP, and each of the Company, the
Administrative Agent and the Lenders agree to consider such request in good
faith.

Documents required to be delivered pursuant to this subsection 7.1 and
subsection 7.2 below (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto, on the Company’s
website on the Internet at www.citadelbroadcasting.com or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial or public third-party website or whether sponsored by the
Administrative Agent); provided that (x) in each case, the Company shall notify
the Administrative Agent of the posting of any such documents and (y) in the
case of documents required to be delivered pursuant to subsection 7.2, at the
request of the Administrative Agent, the Company shall furnish to the
Administrative Agent a hard copy of such document.

7.2 Certificates; Other Information. Furnish to the Administrative Agent (with
sufficient copies for each Lender) or otherwise make available as described in
the last sentence of subsection 7.2:

(a) concurrently with the delivery of the consolidated financial statements
referred to in subsection 7.1(a), a letter from the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary to express their opinion on such financial statements
nothing came to their attention to cause them to believe that the Company failed
to comply with the terms, covenants, provisions or conditions of subsection 8.1
insofar as they relate to financial and accounting matters (subject to customary
qualifications), except as specified in such letter; provided, that this
delivery shall not be required if such accountants do not provide such letters
generally;

 

60



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and 7.1(b), a certificate of the Responsible Officer of the
Company (i) stating that, to the best of such officer’s knowledge, such officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate, (ii) showing in detail as of the end of the related fiscal
period the figures and calculations supporting such statement in respect of
subsection 8.1 and (iii) in the case of financial statements under subsection
7.1(a), beginning with the financial statements for the fiscal year ending
December 31, 2011, setting forth reasonably detailed calculations of Excess Cash
Flow;

(c) promptly upon receipt thereof, copies of all final reports submitted to the
Company by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Company made by such
accountants, including, without limitation, any final comment letter submitted
by such accountants to management in connection with their annual audit;

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements and all regular and periodic reports and
all final registration statements and final prospectuses, if any, filed by the
Company or any of their respective Subsidiaries with any securities exchange or
with the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its functions;

(e) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and 7.1(b), a management summary describing and analyzing the
performance of the Company and its Subsidiaries during the periods covered by
such financial statements; provided, however, that such management summary need
not be furnished so long as the Company is a reporting company under the
Securities Exchange Act of 1934, as amended;

(f) concurrently with the delivery of the consolidated financial statements
referred to in subsection 7.1(a), but in any event within 90 days after the
beginning of each fiscal year of the Company to which such budget relates, an
annual operating budget of the Company and its Subsidiaries, on a consolidated
basis;

(g) promptly following any request by the Administrative Agent therefor, copies
of (i) any documents described in Section 101(k) of ERISA that a Credit Party
may request with respect to any Multiemployer Plan and (ii) any notices
described in Section 101(l) of ERISA that a Credit Party may request with
respect to any Multiemployer Plan; provided, that if a Credit Party has not
requested such documents or notices from such Multiemployer Plan, the Company
shall promptly make a request for such documents or notices from the
administrator or sponsor of such Multiemployer Plan and shall provide copies of
such documents and notices promptly after receipt thereof; and

(h) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

The requirements of subsections 7.1 and 7.2 above shall be deemed to be
satisfied if the Company shall have made such materials available to the
Administrative Agent, including by electronic transmission, within the time
periods specified therefor and pursuant to procedures approved by the
Administrative Agent, or by filing such materials by electronic transmission
with the Securities and Exchange Commission, in which case “delivery” of such
statements for purposes of subsections 7.2(a) and 7.1(b) shall mean making such
statements available in such fashion.

 

61



--------------------------------------------------------------------------------

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its
obligations and liabilities (including taxes) of whatever nature (but excluding
Indebtedness), except (a) when the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Company or
any of its Subsidiaries, as the case may be and (b) for delinquent obligations
which do not have a Material Adverse Effect.

7.4 Conduct of Business; Maintenance of Existence; Compliance. Continue to
engage in business of the same general type as now conducted by it, and
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges, franchises,
accreditations, certifications, authorizations, licenses, permits, approvals and
registrations, necessary or desirable in the normal conduct of its business
except for rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations the loss of which
would not in the aggregate have a Material Adverse Effect, and except as
otherwise permitted by this Agreement; and comply with all applicable
Requirements of Law and Contractual Obligations except to the extent that the
failure to comply therewith would not, in the aggregate, have a Material Adverse
Effect.

7.5 Maintenance of Property; Insurance. (a) Except if the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, keep all
property useful and necessary in its business in good working order and
condition (ordinary wear and tear, casualty and condemnation excepted).

(b) Maintain with financially sound and reputable insurance companies insurance
on all its property (provided that if any such insurance company shall at any
time cease to be financially sound and reputable, there shall be no breach of
this provision in the event that the Company promptly (and in any event within
forty-five (45) days of such date) obtains insurance from an alternative
insurance carrier that is financially sound and reputable) insurance with
respect to its properties in at least such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Company and its Subsidiaries in the
same geographic locales) and against at least such risks as are customarily
insured against in the same general area by companies engaged in the same or
similar business.

(c) Maintain casualty and property insurance for which the Company shall
(i) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least thirty (30) days
after receipt by the Administrative Agent of written notice thereof, and
(ii) name the Administrative Agent as insured party or loss payee.

(d) Upon request by the Administrative Agent, the Company shall deliver to the
Administrative Agent and the Lenders a report of a reputable insurance broker
with respect to such insurance substantially concurrently with each delivery of
the Company’s audited annual financial statements and such supplemental reports
with respect thereto, as the Administrative Agent may from time to time
reasonably request.

7.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
record and account in which full, true and correct in all material respects
entries are made of all material dealings and transactions in relation to its
business and activities which permit financial statements to be prepared in
conformity with GAAP and all Requirements of Law; and permit representatives of
the Administrative Agent upon reasonable notice to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time during normal business hours and as often as may reasonably
be desired upon reasonable notice (but no more than once per annum unless an
Event of Default has occurred and is continuing), and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees thereof and with their independent
certified public accountants (with, at the option of the Company, an officer of
the Company present) upon reasonable advance notice to the Company.

 

62



--------------------------------------------------------------------------------

7.7 Notices. Promptly give notice to the Administrative Agent (who shall deliver
to each Lender) upon a Responsible Officer obtaining knowledge of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between the Company or any of its respective Subsidiaries and any Governmental
Authority, or receipt of any notice of any environmental claim or assessment
against the Company or any of its respective Subsidiaries by any Governmental
Authority, which in any such case would have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Company or any of its
Subsidiaries (i) in which more than $25,000,000 of the amount claimed is not
covered by insurance or (ii) in which injunctive or similar relief is sought
which if obtained would have a Material Adverse Effect;

(d) the occurrence of any Reportable Event that, alone or together with any
other Reportable Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect, and in addition to such notice, deliver to
the Administrative Agent and each Lender whichever of the following may be
applicable: (A) a certificate of the Responsible Officer of the Company setting
forth details as to such Reportable Event and the action that the Company
proposes to take with respect thereto, together with a copy of any notice of
such Reportable Event that may be required to be filed with the PBGC, or (B) any
notice delivered by the PBGC in connection with such Reportable Event;

(e) the occurrence of any event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the
security interests created by the Guarantee and Collateral Agreement; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this subsection 7.7 shall be accompanied by a statement
of the Responsible Officer of the Company setting forth details of the
occurrence referred to therein and (in the cases of clauses (a) through (f))
stating what action the Company proposes to take with respect thereto.

7.8 Environmental Laws. Except to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Comply with, and take commercially reasonable steps to cause all tenants and
subtenants, if any, to comply with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonable steps to
cause all tenants and subtenants to obtain and comply with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions to the extent required under
Environmental Laws and promptly comply with all legally binding lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.

 

63



--------------------------------------------------------------------------------

7.9 [Reserved]

7.10 Additional Subsidiary Guarantors; Pledge of Stock of Additional
Subsidiaries; Additional Collateral, etc. (a) With respect to any new Subsidiary
(other than a Foreign Subsidiary, a Non-Significant Subsidiary or a Broadcast
License Subsidiary) created or acquired after the Closing Date (including as a
result of the consummation of any Permitted Acquisition), promptly cause such
Subsidiary, to become a party to the Guarantee and Collateral Agreement which
shall be accompanied by such resolutions, incumbency certificates and legal
opinions as are reasonably requested by the Administrative Agent.

(b) (i) Pledge the capital stock, or other equity interests and intercompany
indebtedness, owned by the Company or any of its Subsidiaries (other than a
Foreign Subsidiary or a Non-Significant Subsidiary) that is created or acquired
after the Closing Date pursuant to the Guarantee and Collateral Agreement (it
being understood and agreed that, notwithstanding anything that may be to the
contrary herein, this subsection 7.10(b) shall not require the Company or any of
its Subsidiaries to pledge (x) more than 65% of the outstanding voting stock of
any of its Foreign Subsidiaries or (y) any capital stock or other equity
interests of a Foreign Subsidiary which is owned by a Foreign Subsidiary
thereof) and (ii) with regard to any property acquired by the Company or any
Subsidiary Guarantor after the Closing Date (other than property described in
paragraphs (b)(i) or (c)) (x) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a security interest in
such property in accordance with the Guarantee and Collateral Agreement and
(y) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.

(c) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by the Company or any Subsidiary Guarantor (unless subject to a
Lien permitted under subsections 8.3(f) or 8.3(h)), promptly (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, in each case, if
available, and (y) any consents or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

7.11 Broadcast License Subsidiaries. (a) The Company shall, unless the Company
shall reasonably determine with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) that doing so would cause undue expense
or effort for the Company, cause all FCC Licenses (except FCC Licenses for
Stations held in trust and listed on Schedule 8.16) to be held at all times by
one or more Broadcast License Subsidiaries; provided that with regard to any FCC
Licenses for Stations acquired after the Closing Date, the foregoing requirement
shall be deemed satisfied if such FCC Licenses are, promptly following the
acquisition of the respective Station, transferred to and subsequently held by
one or more Broadcast License Subsidiaries.

 

64



--------------------------------------------------------------------------------

(b) The Company shall ensure that each Broadcast License Subsidiary engages only
in the business of holding FCC Licenses and rights and activities related
thereto.

(c) The Company shall ensure that the property of each Broadcast License
Subsidiary is not commingled with the property of the Company and any Subsidiary
other than Broadcast License Subsidiaries or otherwise remains clearly
identifiable.

(d) The Company shall ensure that no Broadcast License Subsidiary has any
Indebtedness, guarantees or other liabilities except for the liabilities
expressly permitted to be incurred in accordance with the definition of
“Broadcast License Subsidiary”.

(e) The Company shall ensure that no Broadcast License Subsidiary creates,
incurs, assumes or suffers to exist any Liens upon any of its property, assets,
income or profits, whether now owned or hereafter acquired, except
non-consensual Liens arising by operation of law.

SECTION 8. NEGATIVE COVENANTS.

From and after the Closing Date, the Company hereby agrees that it shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly so long
as the Commitments remain in effect or any Loan or Note or Revolving L/C
Obligation remains outstanding and unpaid, any amount remains available to be
drawn under any Letter of Credit (unless the Revolving L/C Obligations related
thereto have been fully cash collateralized on terms reasonably acceptable to
the applicable Issuing Lender) or any other amount is owing to any Lender (other
than (i) under any Specified Swap Agreements or Specified Cash Management
Agreements and (ii) indemnities and other contingent liabilities not then due
and payable that survive repayment of the Loans), the Issuing Lender or the
Administrative Agent hereunder:

8.1 Financial Condition Covenants. (a) Permit, as of the last day of any fiscal
quarter of the Company, the Consolidated Total Leverage Ratio for the period of
four consecutive fiscal quarters ended on such day to be more than 4.5 to 1.0 if
such period ends on or before December 31, 2011, 4.25 to 1.0 if such period ends
after December 31, 2011, but on or before December 31, 2013 and 4.0 to 1.0 if
such period ends anytime thereafter.

(b) Permit, as of the last day of any fiscal quarter of the Company, the
Consolidated Senior Secured Leverage Ratio for the period of four consecutive
fiscal quarters ended on such day to be more than 2.25 to 1.0.

(c) Permit, as of the last day of any fiscal quarter of the Company, the
Consolidated Interest Coverage Ratio for the period of four consecutive fiscal
quarters ended on such day to be less than 2.5 to 1.0.

8.2 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of the Company and its Subsidiaries in connection with the
Letters of Credit and this Agreement (including any Incremental Facility);

 

65



--------------------------------------------------------------------------------

(b) Indebtedness of (i) the Company to any Subsidiary and (ii) any Subsidiary to
the Company or any other Subsidiary to the extent the Indebtedness referred to
in this clause (b)(ii) evidences a loan or advance permitted under subsection
8.7;

(c) Indebtedness in respect of any transaction permitted by subsection 8.11;

(d) Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Company or its Subsidiaries, in
each case to the extent a letter of credit supports in whole or in part the
obligations of the Company and its Subsidiaries with respect to such bonds,
guarantees and letters of credit;

(e) other Indebtedness of the Company or any of its Subsidiaries in an aggregate
principal amount not to exceed $40,000,000 at any time;

(f) existing Indebtedness of the Company or any of its Subsidiaries listed on
Schedule 8.2 hereto including any extension or renewals or refinancing thereof,
provided the principal amount thereof is not increased;

(g) Permitted Additional Debt and any Permitted Refinancing thereof;

(h) Letters of credit of the Company and its Subsidiaries; provided that the
aggregate face amount of such letters of credit shall not exceed $5,000,000
outstanding at any time;

(i) Indebtedness in respect of the Senior Notes and any Permitted Refinancing
thereof;

(j) Indebtedness consisting of promissory notes issued by the Company and its
Subsidiaries to current or former directors, officers, employees, members of
management or consultants of such person (or their respective estate, heirs,
family members, spouse or former spouse) to finance the repurchase of shares of
the Company permitted by subsection 8.8;

(k) (i) Indebtedness (including Capital Lease Obligations) financing the
acquisition, construction, repair, replacement, lease or improvement of fixed or
capital assets in an amount not to exceed $5,000,000 at any time outstanding;
provided that such Indebtedness is incurred prior to or within 270 days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Indebtedness arising out of sale-leaseback transactions permitted hereunder
and (iii) any Permitted Refinancing of any Indebtedness set forth in the
immediately preceding clauses (i) and (ii);

(l) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness arising from agreements of the Company and its Subsidiaries
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided, however, that (i) such Indebtedness is not reflected on
the balance sheet of the Company or any of its Subsidiaries prepared in
accordance with GAAP (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause (i))
and (ii) with respect to a disposition, the maximum assumable liability in
respect of all such Indebtedness shall at no time exceed the gross proceeds
including non-cash proceeds (the fair market value of such non-cash proceeds
being measured at the time received and without giving effect to any subsequent
changes in value) actually received by the Company and its Subsidiaries in
connection with such disposition; and

 

66



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (i) financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business.

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets, income or profits, whether now owned or hereafter
acquired, except:

(a) Liens for taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or such Subsidiary, as the case may be, in accordance with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which are not yet due and payable or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company or such Subsidiary,
as the case may be, in accordance with GAAP;

(c) pledges or deposits in connection with workmen’s compensation, unemployment
insurance and other social security legislation;

(d) easements, right-of-way, zoning and similar restrictions and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or do not interfere with or adversely
affect in any material respect the ordinary conduct of the business of the
Company and its Subsidiaries taken as a whole;

(e) Liens in favor of the Lenders pursuant to the Credit Documents and bankers’
liens arising by operation of law;

(f) Liens on assets of entities or Persons which become Subsidiaries of the
Company after the date hereof; provided that such Liens exist at the time such
entities or Persons become Subsidiaries and are not created in anticipation
thereof;

(g) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of the Letters of Credit which are Commercial L/Cs;

(h) Liens securing any Indebtedness permitted under subsection 8.2(e), 8.2(h) or
8.2(k); provided that (i) the aggregate principal amount of Indebtedness secured
by such Liens shall at no time exceed $25,000,000, and (ii) no such Liens shall
encumber any capital stock or other equity interests of the Company or any of
their Subsidiaries or any cash or accounts of the Company or any of its
Subsidiaries;

(i) existing Liens described in Schedule 8.3 and renewals thereof in amounts not
to exceed the amounts listed on such Schedule 8.3;

 

67



--------------------------------------------------------------------------------

(j) Liens securing arrangements permitted by the proviso contained in subsection
8.12;

(k) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, licenses, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(l) Liens securing Indebtedness owing to the Company or any Subsidiary Guarantor
under subsection 8.2(b)(ii); and

(m) Liens securing Permitted Additional Debt or any Permitted Refinancing
thereof.

8.4 Limitation on Contingent Obligations. Create, incur, assume or suffer to
exist any Contingent Obligation except:

(a) guarantees of obligations to third parties made in the ordinary course of
business in connection with relocation of employees of the Company or any of its
Subsidiaries;

(b) guarantees by the Company and its Subsidiaries incurred in the ordinary
course of business for an aggregate amount not to exceed $20,000,000 at any one
time;

(c) existing Contingent Obligations described in Schedule 8.4 including any
extensions or renewals thereof;

(d) Contingent Obligations in respect of derivatives contracts permitted by
subsection 8.11;

(e) Contingent Obligations pursuant to the Guarantee and Collateral Agreement;

(f) guarantees by the Company and its Subsidiaries of (i) Indebtedness of the
Company and its Subsidiaries permitted under subsection 8.2 (other than clauses
(g) and (i) thereof) and (ii) obligations (other than Indebtedness) of the
Company and its Subsidiaries not prohibited hereunder; provided that any
guarantee by a Credit Party of Indebtedness of a Subsidiary that is not a Credit
Party shall only be permitted to the extent permitted by subsection 8.7; and

(g) guarantees by any Subsidiary Guarantor of the obligations under (i) the
Senior Notes and any Permitted Refinancing thereof and (ii) any Permitted
Additional Debt and any Permitted Refinancing thereof.

8.5 Prohibition of Fundamental Changes. Enter into any transaction of
acquisition of, or merger or consolidation or amalgamation with, any other
Person (including any Subsidiary or Affiliate of the Company or any of its
Subsidiaries), or transfer all or substantially all of its assets to any Foreign
Subsidiary, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or engage in any material line of business other than of the
same general type now conducted by it and businesses related, incidental or
complementary thereto, except for (a) the transactions otherwise permitted
pursuant to subsections 8.6 and 8.7; provided that the Company may not merge,
consolidate or amalgamate with any Person unless the Company is the continuing
or surviving Person, (b) the liquidation or dissolution of any Subsidiary of the
Company if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders, (c)(i) any Subsidiary that is not a Credit Party
may merge, amalgamate or consolidate with or into any other Subsidiary that is
not a Credit Party and (ii) any Subsidiary may change its legal form if the
Company determines in good faith that such action is in the best interest of the
Company and its Subsidiaries and if not materially disadvantageous to the
Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Subsidiary Guarantor will remain a Subsidiary Guarantor
unless such Subsidiary Guarantor is otherwise permitted to cease being a
Subsidiary Guarantor hereunder) and (d) any Subsidiary of the Company may
dispose of any or all of its assets to the Company or to another Subsidiary
(upon voluntary liquidation or otherwise); provided that if the transferor in
such a transaction is a Subsidiary Guarantor, then (i) the transferee must be a
Subsidiary Guarantor or the Company or (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in or Indebtedness of
a Subsidiary that is not a Credit Party in accordance with subsections 8.2 and
8.7 respectively or pursuant to a disposition permitted by subsection 8.6.

 

68



--------------------------------------------------------------------------------

8.6 Prohibition on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, tax benefits, receivables and leasehold interests), whether now
owned or hereafter acquired except:

(a) the sale or other disposition of any tangible personal property that, in the
reasonable judgment of the Company, has become uneconomic, obsolete or worn out
or no longer used or useful in the conduct of the business of the Company or any
Subsidiaries, and which is disposed of in the ordinary course of business;

(b) sales of inventory made in the ordinary course of business;

(c) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or a wholly-owned Domestic Subsidiary of the Company (including by way
of merging such Subsidiary into another wholly-owned Domestic Subsidiary or the
Company) or make any investment permitted by subsection 8.7, and any Subsidiary
of the Company may sell or otherwise dispose of, or part with control of any or
all of, the stock of any Subsidiary to a wholly-owned Domestic Subsidiary of the
Company or to any other Subsidiary to the extent such transfer constitutes an
investment permitted by subsection 8.7; provided that in either case such
transfer shall not cause such wholly-owned Domestic Subsidiary to become a
Foreign Subsidiary and provided further that no such transaction may be effected
if it would result in the transfer of any assets of, or any stock of, a
Subsidiary to another Subsidiary whose capital stock has not been pledged to the
Administrative Agent or which has pledged a lesser percentage of its capital
stock to the Administrative Agent than was pledged by the transferor Subsidiary
unless, in any such case, after giving effect to such transaction, the stock of
such other Subsidiary is not required to be pledged under the definition of
Guarantee and Collateral Agreement or under subsection 7.10(b);

(d) any Foreign Subsidiary of the Company may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or by merger,
consolidation, transfer of assets, or otherwise) to the Company or a
wholly-owned Subsidiary of the Company and any Foreign Subsidiary of the Company
may sell or otherwise dispose of, or part control of any or all of, the capital
stock of, or other equity interests in, any Foreign Subsidiary of the Company to
a wholly-owned Subsidiary of the Company; provided that in either case such
transfer shall not cause a Domestic Subsidiary to become a Foreign Subsidiary;

(e) the sale or other disposition by the Company or any of its Subsidiaries of
other assets consummated after the Closing Date, provided that (i) such sale or
other disposition shall be made for fair value on an arm’s-length basis, (ii) if
the consideration for such sale or other disposition exceeds $15,000,000, the
consideration for such sale or other disposition consists of at least 75% in
cash and Cash Equivalents, (iii) the Net Proceeds from such sale or other
disposition shall be applied in accordance with the provisions of subsection 4.6
and (iv) the fair market value of all assets disposed of in reliance on this
clause (e) after the Closing Date shall not exceed $75,000,000 in the aggregate
in any fiscal year of the Company;

 

69



--------------------------------------------------------------------------------

(f) the sale or other disposition by the Company or any of its Subsidiaries of
other assets consummated after the Closing Date, provided that (i) such sale or
other disposition shall be made for fair value on an arm’s-length basis, (ii) if
the consideration for such sale or other disposition exceeds $15,000,000, the
consideration for such sale or other disposition consists of at least 75% in
cash and Cash Equivalents, (iii) the Company is in pro forma compliance with the
covenants set forth in subsection 8.1, recomputed as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements are
available as if such sale or other disposition had occurred on the first day of
such period for purposes of calculating Consolidated EBITDA and using
Consolidated Total Indebtedness as of the date of, and after giving effect to,
such sale or other disposition and any related repayment of Indebtedness,
(iv) the aggregate amount of Consolidated EBITDA attributable to all assets
disposed of in reliance on this clause (f) or clause (e) of subsection 8.6 after
the Closing Date shall not exceed $50,000,000 and (v) the Net Proceeds from such
sale or other disposition shall be applied to the prepayment of Term Loans in
accordance with the provisions of subsection 4.6(b); provided that the
Reinvestment Rights provided in subsection 4.6(b) shall only be available to the
extent that, at the time of receipt of such Net Proceeds, no Term Loans remain
outstanding;

(g) the sale or other disposition by the Company or any of its Subsidiaries (or
a divestiture trust in which such assets are held) after the Closing Date of
Stations (and related assets) listed on Schedule 8.16 held in trust pursuant to
rule, regulation or order of the Federal Communications Commission to the extent
such sale or other disposition is required by applicable law or rule, regulation
or order of the Federal Communications Commission, provided that (i) any such
sale or other disposition shall be made for fair value on an arms’ length basis,
(ii) if the consideration for such sale or other disposition exceeds
$15,000,000, the consideration for such sale or other disposition consists of at
least 75% in cash and Cash Equivalents, and (iii) the Net Proceeds from such
sale or other disposition shall be applied in accordance with subsection 4.6;

(h) dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof;

(i) leases, subleases, or sublicenses of property, and dispositions of
intellectual property in the ordinary course of business, in each case that do
not materially interfere with the business of the Company and its Subsidiaries,
and dispositions of intellectual property under a research or development
agreement in which the other party receives a license to intellectual property
that results from such agreement;

(j) transfers of property subject to any casualty event, including any
condemnation, taking or similar event and any destruction, damage or any other
casualty loss;

(k) dispositions in the ordinary course of business consisting of the
abandonment of intellectual property which, in the reasonable good faith
determination of the Company or any of its Subsidiaries, are uneconomical,
negligible, obsolete or otherwise not material in the conduct of its business;

(l) sales of immaterial non-core assets acquired in connection with a Permitted
Acquisition which are not used in the business of the Credit Parties;

(m) any disposition of real property to a Governmental Authority as a result of
a condemnation of such real property;

 

70



--------------------------------------------------------------------------------

(n) exclusive or non-exclusive licenses or similar agreements in respect of
intellectual property;

(o) forgiveness of any loans or advances made pursuant to subsection 8.7(f);

(p) any disposition, assignment or writedown of the Gleiser Note;

(q) sales, transfers and other dispositions of assets to the extent such assets
are exchanged substantially simultaneously for replacement assets, provided that
(i) no more than 30% of any consideration given by the Company or its
Subsidiaries for such asset swap consists of cash or Cash Equivalents and
(ii) after giving effect to such asset swap, the Consolidated Total Leverage
Ratio and the Consolidated Senior Secured Leverage Ratio, recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements are available as if such asset swap had occurred on the
first day of such period for purposes of calculating Consolidated EBITDA and
using Consolidated Total Indebtedness as of the date of, and after giving effect
to such asset swap, shall not exceed the Consolidated Total Leverage Ratio or
the Consolidated Senior Secured Leverage Ratio immediately prior to giving
effect to such asset swap (calculated on a pro forma basis in the same manner,
but without giving effect to such asset swap) (each such asset swap, a
“Permitted Asset Swap”);

(r) other asset swaps which are not Permitted Asset Swaps; provided that
(i) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (ii) the Company is in pro forma
compliance with the covenants set forth in subsection 8.1, recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements are available as if such asset swap had occurred on the
first day of such period for purposes of calculating Consolidated EBITDA and
using Consolidated Total Indebtedness as of the date of, and after giving effect
to, such asset swap; provided that for purposes of this clause (ii) the
applicable levels for the Consolidated Total Leverage Ratio and the Consolidated
Senior Secured Leverage Ratio shall be the then applicable levels set forth in
subsection 8.1(a) and (b), respectively, minus 0.25, (iii) all actions required
to be taken with respect to any acquired assets under subsection 7.10 have been
taken, and (iv) the Company has delivered to the Administrative Agent a
certificate of a Responsible Officer to the effect set forth in clauses
(i) through (iii) above, together with all relevant financial information for
the assets to be acquired;

(s) to the extent constituting dispositions, mergers, consolidations and
liquidations permitted by subsection 8.5, Restricted Payments permitted by
subsection 8.8 and Liens permitted by subsection 8.3;

(t) dispositions of cash and Cash Equivalents;

(u) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(v) the unwinding of any Swap Agreements in accordance with its terms;

(w) terminations of leases, subleases, licenses and sublicenses in the ordinary
course of business;

(x) the Company or any Subsidiary may issue Capital Stock; and

(y) sale leasebacks permitted by subsection 8.12.

 

71



--------------------------------------------------------------------------------

8.7 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Company’s cash management system and (ii) loans or advances
by the Company or any of its Subsidiaries to a Subsidiary Guarantor (or a
Subsidiary that would be a Subsidiary Guarantor but for the lapse of time until
such Subsidiary is required to be a Subsidiary Guarantor);

(b) Investments in Subsidiaries of the Company that are not Subsidiary
Guarantors; provided that at all times the aggregate amount of all such
Investments shall not exceed $20,000,000;

(c) Investments, not otherwise described in this subsection 8.7, in the Company
or in Subsidiary Guarantors (or a Subsidiary that would be a Subsidiary
Guarantor but for the lapse of time until such Subsidiary is required to be a
Subsidiary Guarantor) that otherwise are not prohibited under the terms of this
Agreement;

(d) any Subsidiary of the Company may make Investments in the Company (by way of
capital contribution or otherwise);

(e) the Company and its Subsidiaries may invest in, acquire and hold (i) Cash
Equivalents and cash and (ii) other cash equivalents invested in or held with
any financial institutions to the extent such amounts under this clause (ii) do
not exceed $5,000,000 per individual institution and $25,000,000 in the
aggregate at any one time;

(f) the Company or any of its Subsidiaries may make travel and entertainment
advances and relocation loans in the ordinary course of business to officers,
employees and agents of the Company or any such Subsidiary;

(g) the Company or any of its Subsidiaries may make payroll advances in the
ordinary course of business;

(h) the Company or any of its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (provided that
nothing in this clause shall prevent the Company or any Subsidiary from offering
such concessionary trade terms, or from receiving such investments or any other
investments in connection with the bankruptcy or reorganization of their
respective suppliers or customers or the settlement of disputes with such
customers or suppliers arising in the ordinary course of business, as management
deems reasonable in the circumstances);

(i) the Company and its Subsidiaries may make Investments in connection with
asset sales permitted by subsection 8.6 or to which the Required Lenders
consent;

(j) existing Investments of the Company described in Schedule 8.7;

(k) the Company and its Subsidiaries may make non-hostile acquisitions (by
merger, purchase, lease (including any lease that contains up-front payments
and/or buyout options) or otherwise) of any business, division or line of
business or at least 80% of the outstanding capital stock or other equity
interests of any corporation or other entity, as long as (i) the acquisition or
investment is in a similar, complementary or incidental line of business as
conducted by the Company and its Subsidiaries on the Closing Date,
(ii) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (iii) the Company shall be in pro forma
compliance with the covenants set forth in subsection 8.1, recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements are available as if such acquisition had occurred on the
first day of such period for purposes of calculating Consolidated EBITDA and
using Consolidated Total Indebtedness as of the date of, and after giving effect
to, such acquisition; provided that for purposes of this clause (iii) the
applicable levels for the Consolidated Total Leverage Ratio and the Consolidated
Senior Secured Leverage Ratio shall be the then applicable levels set forth in
subsection 8.1(a) and (b), respectively, minus 0.25, (iv) all actions required
to be taken with respect to any acquired assets or acquired or newly formed
Subsidiary under subsection 7.10 have been taken and (v) the Company has
delivered to the Administrative Agent a certificate of a Responsible Officer to
the effect set forth in clauses (i) through (iv) above, together with all
relevant financial information for the Person or assets to be acquired; provided
that the aggregate consideration (whether cash or property, as valued in good
faith by the Board of Directors of the Company) given by the Company and its
Subsidiaries for all Foreign Acquisitions consummated after the Closing Date in
reliance on this clause (k) shall not exceed $30,000,000;

 

72



--------------------------------------------------------------------------------

(l) the Company and its Subsidiaries may make loans or advances to, or
acquisitions or other Investments in, other Persons (exclusive of Persons which
are, or become, Foreign Subsidiaries) that constitute or are in connection with
joint ventures, provided the consideration paid by the Company or any of its
Subsidiaries in all such transactions after the Closing Date (net, in the case
of Investments and other transfers, of any repayments or return of capital in
respect thereof actually received in cash by the Company or its Subsidiaries
(net of applicable taxes) after the Closing Date), does not exceed in the
aggregate $10,000,000;

(m) the Company and its Subsidiaries may make loans or advances to, or other
Investments in, or otherwise transfer funds (including without limitation by way
of repayment of loans or advances) to, Foreign Subsidiaries (including new
Foreign Subsidiaries); provided that the consideration paid by the Company or
any of its Subsidiaries in all transactions after the Closing Date (net, in the
case of loans, advances, investments and other transfers, of any repayments or
return of capital in respect thereof actually received in cash by the Company or
its Subsidiaries (net of applicable taxes) after the Closing Date) does not
exceed in the aggregate $10,000,000;

(n) the Company or any of its Subsidiaries may acquire obligations of one or
more directors, officers, employees, members or management or consultants of any
of the Company or its Subsidiaries in connection with such person’s acquisition
of shares of the Company, so long as no cash is actually advanced by the Company
or any of its Subsidiaries to such persons in connection with the acquisition of
any such obligations;

(o) the Company and its Subsidiaries may acquire assets with the Net Proceeds
from Asset Sales in accordance with the reinvestment rights provided under
subsection 4.6(b);

(p) the Company and its Subsidiaries may acquire assets under a Permitted Asset
Swap or an asset swap permitted by subsection 8.6(r);

(q) the Company and its Subsidiaries may make other Investments, as long as
(i) immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (ii) the amount of such Investment shall
not exceed the Available Amount; provided that this clause (ii) shall not apply
if and as long as the Consolidated Total Leverage Ratio, recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements are available as if such Investment had occurred on the
first day of such period for purposes of calculating Consolidated EBITDA and
using Consolidated Total Indebtedness as of the date of, and after giving effect
to, such Investment, is less than 2.0 to 1.0, (iii) the Company shall be in pro
forma compliance with the covenants set forth in subsection 8.1, recomputed as
of the last day of the most recently ended fiscal quarter of the Company for
which financial statements are available as if such Investment had occurred on
the first day of such period for purposes of calculating Consolidated EBITDA and
using Consolidated Total Indebtedness as of the date of, and after giving effect
to, such Investment and (iv) the Company has delivered to the Administrative
Agent a certificate of a Responsible Officer to the effect set forth in clauses
(i) through (iii) above; and

 

73



--------------------------------------------------------------------------------

(r) other Investments not to exceed $20,000,000.

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, interest,
returns, profits, dividends, distributions, income and similar amounts actually
received in cash from such Investment (from dispositions or otherwise) (which
amount referred to in this clause (y) shall not exceed the amount of such
Investment at the time such Investment was made).

8.8 Limitation on Dividends. Declare any dividends on any shares of any class of
stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement or other
acquisition of any shares of any class of stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Company or
any of its Subsidiaries (all of the foregoing being referred to herein as
“Restricted Payments”); except that:

(a) Subsidiaries may pay dividends and make Restricted Payments directly or
indirectly to the Company or to Domestic Subsidiaries which are directly or
indirectly wholly-owned by the Company and to any other owner of its Capital
Stock (provided that in the case of a Restricted Payment by a non-wholly owned
Subsidiary, to the Company and any other Subsidiary and to each other owner of
Capital Stock of such Subsidiary based on their relative ownership interests of
the relevant class of Capital Stock), and Foreign Subsidiaries may pay dividends
directly or indirectly to Foreign Subsidiaries which are directly or indirectly
wholly-owned by the Company;

(b) so long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) the Company is in pro forma compliance with the covenants set
forth in subsection 8.1, recomputed as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements are available
as if such Restricted Payment had occurred on the first day of such period for
purposes of calculating Consolidated EBITDA and using Consolidated Total
Indebtedness as of the date of, and after giving effect to, such Restricted
Payment, (iii) at the time of such Restricted Payment and after giving effect
thereto, there are no Revolving Credit Loans or Swing Line Loans outstanding and
(iv) the Company has delivered to the Administrative Agent a certificate of a
Responsible Officer to the effect set forth in clauses (i) and (iii) above,
together with all relevant financial information, the Company may pay dividends
and repurchase shares of any class of capital stock in an aggregate amount not
to exceed the Available Amount; provided that the foregoing limitation to the
Available Amount shall not apply if and as long as at the time of such
Restricted Payment the Consolidated Total Leverage Ratio, recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements are available as if such Restricted Payment had occurred on
the first day of such period for purposes of calculating Consolidated EBITDA and
using Consolidated Total Indebtedness as of the date of, and after giving effect
to, such Restricted Payment, is less than 2.0 to 1.0;

(c) so long as no Default or Event of Default then exists or would result
therefrom, the Company may purchase its common stock or common stock options
from former officers or employees of the Company or any of its Subsidiaries upon
the death, disability or termination of employment of such officer or employee,
provided, that the amount of payments under this clause (c) after the Closing
Date shall not exceed $5,000,000 in the aggregate in any fiscal year of the
Company (with unused amounts in any fiscal year being carried over to succeeding
fiscal years subject to a maximum (without giving effect to the following
proviso) of $10,000,000 in any fiscal year of the Company); provided further
that such amount in any fiscal year may be increased by an amount not to exceed
(i) the cash proceeds from the sale of Capital Stock (other than Disqualified
Stock) of the Company and, to the extent contributed to the Company, Capital
Stock of any of the Company’s direct or indirect parent companies, in each case
to any employee, member or the board of directors or consultant of the Company,
any of its Subsidiaries or any of its direct or indirect parent companies that
occurs after the Closing Date, to the extent the cash proceeds from the sale of
such Capital Stock have not been included in the calculation of the Available
Amount; plus (ii) the cash proceeds of key man life insurance policies received
by the Company or its Subsidiaries after the Closing Date; less (iii) the amount
of any Restricted Payments previously made with the cash proceeds described in
clauses (i) and (ii);

 

74



--------------------------------------------------------------------------------

(d) so long as no Default or Event of Default then exists or would result
therefrom , the Company may make payments and/or net shares under employee
benefit plans to settle option price payments owed by employees and directors
with respect thereto, make payments in respect of or purchase restricted stock
units and similar stock based awards thereunder and to settle employees’ and
directors’ federal, state and income tax liabilities (if any) related thereto,
provided that the aggregate amount of payments made by the Company after the
Closing Date shall not exceed $5,000,000 in any fiscal year (with unused amounts
in any fiscal year of the Company being carried over to succeeding fiscal years
subject to a maximum of $10,000,000 in any fiscal year);

(e) so long as no Default or Event of Default then exists or would result
therefrom, the Company may make dividends or distributions payable solely in
Capital Stock (other than Disqualified Stock) of the Company;

(f) so long as no Default or Event of Default then exists or would result
therefrom, the Company and its Subsidiaries may make dividends or distributions
within 60 days after the date of declaration thereof, if at the date of
declaration such payment would have complied with the provisions of this
Agreement;

(g) so long as no Default or Event of Default then exists or would result
therefrom, the Company and its Subsidiaries may make cash payments in lieu of
the issuance of fractional shares or interests in connection with the exercise
of warrants, options or other rights or securities convertible into or
exchangeable for Capital Stock of the Company or any direct or indirect parent
company of the Company; provided that any such cash payment shall be for the
purpose of evading the limitation of this covenant; and

(h) the Company may redeem, repurchase, retire or acquire any Capital Stock of
the Company or any Capital Stock of any direct or indirect parent company of the
Company, in exchange for, or out of the proceeds of, the substantially
concurrent sale or issuance (other than to a Subsidiary) of, Capital Stock of
the Company or any direct or indirect parent company of the Company to the
extent contributed to the Company (in each case, other than any Disqualified
Stock).

8.9 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of the Company and its Subsidiaries not exceeding
$30,000,000 during any fiscal year; provided, that (a) any such amount referred
to above, if not so expended in the fiscal year for which it is permitted, may
be carried over for expenditure in the next succeeding fiscal year and
(b) Capital Expenditures made pursuant to this subsection during any fiscal year
shall be deemed made, first, in respect of amounts permitted for such fiscal
year as provided above and, second, in respect of amounts carried over from the
prior fiscal year pursuant to clause (a) above.

 

75



--------------------------------------------------------------------------------

8.10 Transactions with Affiliates. Enter into after the date hereof any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate (other
than the Company or any Subsidiary) except (a) for transactions which are
otherwise permitted under this Agreement and which are upon fair and reasonable
terms no less favorable to the Company or such Subsidiary than it would obtain
in a hypothetical comparable arm’s length transaction with a Person not an
Affiliate, or (b) as permitted under subsection 8.2(b), subsection 8.3(l),
subsections 8.4(a) and (f), subsection 8.6(c), subsection 8.7(c) and (d) and
subsection 8.8 or (c) as set forth on Schedule 8.10.

8.11 Derivative Contracts. Enter into any foreign currency exchange contracts,
interest rate swap arrangements or other derivative contracts or transactions,
other than such contracts, arrangements or transactions entered into in the
ordinary course of business for non-speculative purposes.

8.12 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Company or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Company
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary, provided that the Company or any
of its Subsidiaries may enter into such arrangements covering property with an
aggregate fair market value not exceeding $125,000,000 during the term of this
Agreement if the Net Proceeds from such sale leaseback arrangements are applied
to the prepayment of Term Loans in accordance with the provisions of subsection
4.6(b); provided that the Reinvestment Rights provided in subsection 4.6(b)
shall only be available to the extent that, at the time of receipt of such Net
Proceeds, no Term Loans remain outstanding.

8.13 Fiscal Year. Permit the fiscal year for financial reporting purposes of the
Company to end on a day other than December 31, unless the Company shall have
given at least 45 days prior written notice to the Administrative Agent.

8.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits (other than a dollar limit, provided that
such dollar limit is sufficient in amount to allow at all times the Liens to
secure the Obligations) the ability of the Company or any Subsidiary to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Credit Documents to which it is a party other than (a) this Agreement, the other
Credit Documents and the Senior Notes, (b) any agreements governing any secured
Indebtedness otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) but
excluding any Permitted Additional Debt, (c) an agreement prohibiting only the
creation of Liens securing Subordinated Indebtedness, (d) pursuant to applicable
law, (e) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and other similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses, or similar agreements, as
the case may be), (f) any prohibition or limitation that consists of customary
restrictions and conditions contained in any agreement relating to the sale or
sale-leaseback of any property permitted under this Agreement, (g) documents,
agreements or constituent documents governing joint ventures, (h) any agreement
in effect at the time a Subsidiary becomes a Subsidiary of the Company or any of
its Subsidiaries as long as such agreement was not entered into in contemplation
of such Person becoming a Subsidiary of the Company, (i) agreements permitted
under subsection 8.12 and (j) customary non-assignment provisions in contracts
entered into in the ordinary course of business.

 

76



--------------------------------------------------------------------------------

8.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Company to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Company or any other Subsidiary of the Company, (b) make loans or advances to,
or other Investments in, the Company or any other Subsidiary of the Company or
(c) transfer any of its assets to the Company or any other Subsidiary of the
Company, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents or the Senior
Notes, (ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the disposition of all
or substantially all of the Capital Stock or all or substantially all of the
assets of such Subsidiary, (iii) applicable law, (iv) restrictions in effect on
the date of this Agreement contained in the agreements governing the
Indebtedness in effect on the Closing Date and in any agreements governing any
refinancing thereof if such restrictions are no more restrictive than those
contained in the agreements as in effect on the date of this Agreement governing
the Indebtedness being renewed, extended or refinanced, (v) customary
non-assignment provisions with respect to contracts, leases or licensing
agreements entered into by the Company or any of its Subsidiaries, in each case
entered into in the ordinary course of business, (vi) customary provisions in
joint venture agreements and other similar agreements entered into in the
ordinary course of business, (vii) Liens permitted under subsection 8.3 and any
documents or instruments governing the terms of any Indebtedness or other
obligations secured by any such Liens; provided that such prohibitions or
restrictions apply only to the assets subject to such Liens; (viii) any
encumbrance or restriction with respect to a Subsidiary pursuant to an agreement
relating to any capital stock or Indebtedness incurred by such Subsidiary on or
prior to the date on which such Subsidiary was acquired by the Company and
outstanding on such date as long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of the Company, (ix) any
customary restriction on cash or other deposits imposed under agreements entered
into in the ordinary course of business or net worth provisions in leases and
other agreements entered into in the ordinary course of business, (x) provisions
with respect to dividends, the disposition or distribution of assets or property
in joint venture agreements, license agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements
entered into in the ordinary course of business; (xi) restrictions on deposits
imposed under contracts entered into in the ordinary course of business; and
(xii) any restrictions under any Indebtedness permitted by subsection 8.2 if
such restrictions are no more restrictive to the Company and its Subsidiaries
than those contained under this Agreement.

8.16 Management of Stations. Permit the management of any Station owned by the
Company or any of its Subsidiaries to be managed by a Person other than an
employee of the Company or its Subsidiaries other than (a) pursuant to
arrangements under any Local Marketing Agreement with respect to a Station set
forth on the attached Schedule 8.16, (b) any Station listed on Schedule 8.16
held in trust pursuant to rule, regulation or order of the Federal
Communications Commission), (c) any Station for which an asset purchase
agreement for a sale to a third party has been executed, which sale is
reasonably expected to close within nine months from execution of such asset
purchase agreement (provided that the management by any third party shall be
discontinued if the asset purchase agreement is terminated or the sale is
otherwise abandoned by either party), and (d) Stations generating, in the
aggregate, less than 5% of the aggregate revenues of the Company and its
Subsidiaries for the immediately preceding fiscal year of the Company.

8.17 Programming; Advertisements; FCC Licenses. Cause any of the FCC Licenses to
be held at any time by any Person other than the Company or any of its
wholly-owned Domestic Subsidiaries, except (i) as would not reasonably be
expected to have a Material Adverse Effect on the Company (with an exception for
those Stations held in trust pursuant to rule, regulation or order of the
Federal Communications Commission) or (ii) as would otherwise be permitted by
subsection 8.16.

 

77



--------------------------------------------------------------------------------

8.18 Certain Payments of Indebtedness. (a) Make any payment in violation of any
of the subordination provisions of subordinated Indebtedness; or (b) make any
optional payment or prepayment (including payments as a result of acceleration
thereof) on the principal of the Senior Notes or any Permitted Refinancing
thereof or any Subordinated Indebtedness or redeem or otherwise acquire,
purchase or defease any Senior Notes or any Permitted Refinancing thereof or any
subordinated Indebtedness, except that (i) the Company and its Subsidiaries may
make any such payment in connection with any refinancing of the Senior Notes or
any subordinated Indebtedness permitted pursuant to the terms hereof and (ii) so
long as (x) no Default or Event of Default then exists or would result
therefrom, (y) the Company is in pro forma compliance with the covenants set
forth in subsection 8.1, recomputed as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements are available
using Consolidated Total Indebtedness as of the date of, and after giving effect
to, such payment and (z) the Company has delivered to the Administrative Agent a
certificate of a Responsible Officer to the effect set forth in clauses (x) and
(y) above, together with all relevant financial information, the Company may
make payments not to exceed the Available Amount at the time of such payment;
provided that that the foregoing limitation to the Available Amount shall not
apply if and as long as at the time of such payment the Consolidated Total
Leverage Ratio, recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available as if such
payment had occurred on the first day of such period for purposes of calculating
Consolidated EBITDA and using Consolidated Total Indebtedness as of the date of,
and after giving effect to, such payment, is less than 2.0 to 1.0 and (iii) the
Company and its Subsidiaries may convert or exchange all or any portion of any
Indebtedness to Capital Stock of the Company.

SECTION 9. EVENTS OF DEFAULT.

Upon the occurrence of any of the following events:

(a) The Company shall fail to (i) pay any principal of any Loan or Note or
Revolving L/C Obligation when due in accordance with the terms hereof or
(ii) pay any interest on any Loan or any other amount payable hereunder within
five days after any such interest or other amount becomes due in accordance with
the terms thereof or hereof; or

(b) Any representation or warranty made or deemed made by any Credit Party in
any Credit Document or which is contained in any certificate, guarantee,
document or financial or other statement furnished under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

(c) Any Credit Party shall default in the observance or performance of any
agreement contained in subsection 7.7(a) or Section 8 of this Agreement; or

(d) Any Credit Party shall default in the observance or performance of any other
agreement contained in any Credit Document, and such default shall continue
unremedied for a period of 30 days; or

(e) The Company or any of its Subsidiaries shall (A) default in any payment of
principal of or interest on any Indebtedness (other than the Loans, the
Revolving L/C Obligations and any intercompany debt) or in the payment of any
Contingent Obligation (other than in respect of the Loans, the Revolving L/C
Obligations or any intercompany debt) in respect of Indebtedness, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness or such Contingent Obligation was created; or (B) default in
the observance or performance of any other agreement or condition relating to
any such Indebtedness or Contingent Obligation in respect of Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, any applicable
grace period having expired, or such Contingent Obligation to become payable,
any applicable grace period having expired, provided that the aggregate
principal amount of all such Indebtedness and Contingent Obligations which would
then become due or payable as described in this Section 9(e) would equal or
exceed $35,000,000; or

 

78



--------------------------------------------------------------------------------

(f) (i) The Company or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or a material
portion of its assets, or (B) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its assets, or the Company or any such Subsidiary shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Company or any such Subsidiary any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Company or any such Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Company or any such
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Company or any such Subsidiary shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(g) (i) A Reportable Event shall have occurred; (ii) any Plan that is intended
to be qualified shall lose its qualification; (iii) a non-exempt Prohibited
Transaction shall have occurred with respect to any Plan; (iv) any Credit Party
shall have failed to make by its due date a required installment under
Section 430(j) of the Code with respect to any Single Employer Plan or a
required contribution to a Multiemployer Plan, whether or not waived; (v) a
determination shall have been made that any Single Employer Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (vi) any Credit Party shall have incurred any
liability under Title IV of ERISA with respect to the termination of any Single
Employer Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Single Employer Plan; (vii) a Credit Party shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such Credit Party
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner; or
(viii) any Credit Party shall have received from the sponsor of a Multiemployer
Plan a determination that such Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA; and in each case
in clauses (i) through (viii) above, such event or condition, together with all
other such events or conditions if any, would result in a Material Adverse
Effect; or

 

79



--------------------------------------------------------------------------------

(h) One or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving in the aggregate a liability (not paid or fully
covered by insurance) of $35,000,000 or more to the extent that all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within the time required by the terms of such judgment; or

(i) Except as contemplated by this Agreement or as provided in subsection 11.1,
the guarantee contained in Section 2 of the Guarantee and Collateral Agreement
shall cease, for any reason, to be in full force and effect or any Credit Party
shall so assert in writing; or

(j) Except as contemplated by this Agreement or as provided in subsection 11.1,
any Grantor (as defined in the Guarantee and Collateral Agreement) shall breach
any covenant or agreement contained in the Guarantee and Collateral Agreement
with the effect that the Guarantee and Collateral Agreement shall cease to be in
full force and effect or the Lien granted thereby shall cease to be a Lien with
the priority required by the Guarantee and Collateral Agreement or any Credit
Party shall assert in writing that the Guarantee and Collateral Agreement is no
longer in full force and or effect or the Lien granted thereby is no longer of
the priority required by the Guarantee and Collateral Agreement; or

(k) A Change in Control shall occur; or

(l) The loss, suspension, amendment, termination or cancellation of one or more
FCC Licenses which would reasonably be expected to have a Material Adverse
Effect;

then, and in any such event, (a) if such event is an Event of Default with
respect to the Company specified in clause (i) or (ii) of paragraph (f) above,
automatically (i) the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Loans shall immediately become due and payable, and (ii) all obligations of
the Company in respect of the Letters of Credit, although contingent and
unmatured, shall become immediately due and payable and the Issuing Lender’s
obligation to issue Letters of Credit shall immediately terminate and (b) if
such event is any other Event of Default, so long as any such Event of Default
shall be continuing, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Company declare the Commitments and the Issuing Lender’s
obligation to issue Letters of Credit to be terminated forthwith, whereupon the
Commitments and such obligation shall immediately terminate; and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice of
default to the Company (A) declare all or a portion of the Loans of all Lenders
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and such Loans to be due and payable forthwith, whereupon the same
shall immediately become due and payable, and (B) declare all or a portion of
the obligations of the Company in respect of the Letters of Credit, although
contingent and unmatured, to be due and payable forthwith, whereupon the same
shall immediately become due and payable and/or demand that the Company
discharge any or all of the obligations supported by the Letters of Credit by
paying or prepaying any amount due or to become due in respect of such
obligations. All payments under this Section 9 on account of undrawn Letters of
Credit shall be made by the Company directly to a cash collateral account
established by the Administrative Agent for such purpose for application to the
Company’s Revolving L/C Obligations as drafts are presented under the Letters of
Credit, with the balance, if any, to be applied to the Company’s obligations
under this Agreement and the Loans as the Administrative Agent shall determine
with the approval of the Required Lenders. Except as expressly provided above in
this Section 9, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

 

80



--------------------------------------------------------------------------------

SECTION 10. THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

10.1 Appointment. Each Lender hereby irrevocably designates and appoints JPMCB
as the Administrative Agent under this Agreement and irrevocably authorizes
JPMCB as Administrative Agent for such Lender to take such action on its behalf
under the provisions of the Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against the Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and each of the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Without limiting the
foregoing, the Administrative Agent may appoint any of its affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Company and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care, except as otherwise
provided in subsection 10.3.

10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Affiliates or
Subsidiaries shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in the Credit Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, the Credit Documents or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of the Credit Documents or for any failure of any Credit Party to perform its
obligations thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, any Credit
Document, or to inspect the properties, books or records of any Credit Party.

10.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, electronic transmission, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, where unanimous consent of the Lenders is expressly required hereunder,
such Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any Credit Document in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Notes.

 

81



--------------------------------------------------------------------------------

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly give notice thereof to the Lenders. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders; provided that (i) the Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to liability or that is contrary to this Agreement or applicable law and
(ii) unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and participate in the Letters of Credit and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under the Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, financial condition, assets,
liabilities, net assets, properties, results of operations, value, prospects and
other condition or creditworthiness of the Credit Parties which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact, Affiliates or Subsidiaries.

10.7 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably (determined at the time such indemnity is sought) according to
the respective amounts of their respective Commitments (or, to the extent such
Commitments have been terminated, according to the respective outstanding
principal amounts of the Loans and obligations, whether as Issuing Lender or a
Participating Lender, with respect to Letters of Credit), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including without limitation at any time following the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of the Credit Documents or any
documents contemplated by or referred to herein or the transactions contemplated
hereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. The agreements contained in this subsection 10.7 shall survive the
payment of the Notes and all other amounts payable hereunder.

 

82



--------------------------------------------------------------------------------

10.8 Administrative Agent in its Individual Capacity. The Administrative Agent
and its Affiliates and Subsidiaries may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it, any Note issued to it and any Letter of
Credit issued by or participated in by it, the Administrative Agent shall have
the same rights and powers, duties and liabilities under the Credit Documents as
any Lender and may exercise the same as though it were not Administrative Agent
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacities.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under the Credit Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders which successor agent shall (unless an Event of Default under paragraph
(a) or paragraph (f) of Section 9 shall have occurred and be continuing) be
approved by the Company (which approval shall not be unreasonably withheld)
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Notes. If no successor agent has accepted appointment as Administrative
Agent by the date that is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Credit Documents.

10.10 Issuing Lender as Issuer of Letters of Credit. Each Lender hereby
acknowledges that the provisions of this Section 10 shall apply to the Issuing
Lender, in its capacity as issuer of any Letter of Credit, in the same manner as
such provisions are expressly stated to apply to the Administrative Agent.

10.11 No Other Agent Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Persons acting as co-syndication agent,
co-documentation agent, joint lead arranger or bookrunner listed on the cover
page hereof or otherwise shall have any powers, duties or responsibilities under
any of the Credit Documents, except in its capacity as the Administrative Agent,
the Issuing Lender, the Swing Line Lender or any other Lender.

 

83



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. No Credit Document or any terms thereof may be
amended, supplemented, waived or modified except in accordance with the
provisions of this subsection 11.1. With the written consent of the Required
Lenders, the Administrative Agent and the respective Credit Parties may, from
time to time, enter into written amendments, supplements or modifications to any
Credit Document for the purpose of adding any provisions to such Credit Document
to which they are parties or changing in any manner the rights of the Lenders or
of any such Credit Party or any other Person thereunder or waiving, on such
terms and conditions as the Administrative Agent may specify in such instrument,
any of the requirements of any such Credit Document or any Default or Event of
Default and its consequences; provided, however, that:

(a) no such waiver and no such amendment, supplement or modification shall
(i) directly or indirectly release all or substantially all of the Collateral or
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement or (ii) reduce any percentage
specified in the definition of Required Lenders, in each case without the
written consent of all Lenders, except in either case as otherwise provided
herein or in any other Credit Document;

(b) no such waiver and no such amendment, supplement or modification shall
(i) extend the scheduled maturity of any Loan or scheduled installment of any
Loan or reduce any scheduled installment of any Loan or reduce the principal
amount thereof or extend the expiry date of any Letter of Credit beyond the
Revolving Credit Termination Date, or reduce the rate (provided that only the
consent of the Required Lenders shall be necessary to amend the default rate
provided in subsection 4.7(c) or to waive any obligation of the Company to pay
interest at such default rate) or extend the time of payment of interest
thereon, or change the method of calculating interest thereon, or reduce the
amount or extend the time of payment of any fee payable to the Lenders
hereunder, or increase the amount of any Commitment of any Lender without the
consent of each Lender directly and adversely affected thereby, (ii) amend,
modify or waive any provision of this subsection 11.1 or consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under any Credit Document, or (iii) amend, modify or waive subsection 4.18(a) in
a manner that would by its terms alter the pro rata sharing of payments required
thereby, in each case, without the written consent of each Lender directly and
adversely affected thereby;

(c) no such waiver and no such amendment, supplement or modification shall
amend, modify or waive any provision of Section 10 or subsection 4.23 without
the written consent of the then Issuing Lender and the Administrative Agent;

(d) no such waiver and no such amendment, supplement or modification shall
amend, modify or waive the “Change in Control” definition as defined in
subsection 1.1 without the consent of the Required Lenders (with the percentage
in such definition being deemed to be 66 2/3% for this purpose); and

(e) this Agreement and the other Credit Documents may be amended with the
consent of the Administrative Agent to incorporate the terms of any Incremental
Facility or to establish an Extension permitted by subsection 4.26.

Any such waiver and any such amendment, supplement or modification described in
this subsection 11.1 shall apply equally to each of the Lenders and shall be
binding upon each Credit Party, the Lenders, the Administrative Agent and all
future holders of the Loans. No waiver, amendment, supplement or modification of
any Letter of Credit shall extend the expiry date thereof without the written
consent of the Participating Lenders. In the case of any waiver, the Company,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the outstanding Loans, and any Default
or Event of Default waived shall be deemed to be cured and not continuing; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

 

84



--------------------------------------------------------------------------------

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all affected
Lenders, if the consent of the Required Lenders to such Proposed Change is
obtained, but the consent to such Proposed Change of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not obtained as
described in this subsection 11.1 being referred to as a “Non-Consenting
Lender”), then, the Company may, at its sole expense and effort, upon notice to
such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in subsection 11.6), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Company shall have received the
prior written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, each Issuing Lender and the Swing Line Lender),
which consent shall not unreasonably be withheld, (b) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal
amount of its Loans, participations in Letters of Credit funded under subsection
3.6(b) and participations under Swing Line Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts), (c) the Company or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in subsection 11.6(d) and (d) such assignee has consented to the
Proposed Change.

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand on a Business
Day during recipient’s normal business hours, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
sent on a Business Day and received during recipient’s normal business hours
with confirmation of receipt received, addressed as follows in the case of each
Credit Party and the Administrative Agent, and as set forth on its signature
page hereto in the case of any Lender, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Loans:

 

The Company:   

Citadel Broadcasting Corporation

City Center West

7690 W. Cheyenne Avenue

Suite 220

Las Vegas, Nevada 89129

Attention: Randy L. Taylor,

Chief Financial Officer and Jacqueline Orr,

General Counsel

Telecopy: (702) 804-8292

In the case of the Company,

with a copy to:

  

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Jason Kanner

Telecopy: (212) 446-4900

 

85



--------------------------------------------------------------------------------

 

The Administrative Agent:   

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin Street

10th Floor

Houston, Texas 77002

Attention: Jide Williams

Telecopy: (713) 427-6530

With copies to:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: Tina Ruyter

Telecopy: (212) 270-5127

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsections 3.3, 3.7, 4.1, 4.3, 4.4, 4.5 and 4.6
shall not be effective until received and provided, further that the failure to
provide the copies of notices to the Company provided for in this subsection
11.2 shall not result in any liability to the Administrative Agent or any
Lender.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to subsections 3.3, 3.7, 4.1, 4.3, 4.4, 4.5 and 4.6 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement, the making of the
Loans, Letters of Credit and other extensions of credit hereunder.

11.5 Payment of Expenses. The Company agrees:

(a) to pay or reimburse the Administrative Agent and the Arrangers for all of
their reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements (including filing and
recording fees and expenses) of counsel to the Administrative Agent, the
Arrangers and the Lenders (which shall be limited to one counsel, FCC counsel
and, if necessary, one local counsel in any relevant jurisdiction and expenses
attributable to processing primary assignments and, solely in case of any
conflict of interest, one additional counsel to the affected Lenders taken as a
whole);

 

86



--------------------------------------------------------------------------------

(b) to pay or reimburse the Lenders and the Administrative Agent for all their
out-of-pocket costs and expenses incurred in connection with, and to pay,
indemnify, and hold the Administrative Agent and the Lenders harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever arising out of or in connection with, the enforcement or
preservation of any rights under any Credit Document and any such other
documents or any workout or restructuring of the Credit Documents, limited to
fees, disbursements and other charges of one counsel, FCC counsel and one local
counsel in any relevant jurisdiction for the Administrative Agent and the
Lenders taken as a whole (and, solely in case of any conflict of interest, one
additional counsel to the affected Lenders taken as a whole) incurred in
connection with the foregoing and in connection with advising the Administrative
Agent with respect to its rights and responsibilities under this Agreement, the
other Credit Documents and the documentation relating thereto.

(c) to pay, indemnify, and to hold the Administrative Agent and each Lender
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying similar fees, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, any Credit Document and any such other
documents; and

(d) to pay, indemnify, and hold the Administrative Agent, each Arranger and each
Lender and their respective officers, directors, employees, affiliates,
advisors, controlling persons and agents (each an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages
(including punitive damages), penalties, fines, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, reasonable experts’ and consultants’ fees and limited to
reasonable fees and disbursements of one counsel to the affected Indemnitees
taken as a whole (and, solely in case of any conflict of interest, one
additional counsel to the affected Indemnitees taken as a whole) and third party
claims for personal injury or real or personal property damage) which may be
incurred by or asserted against the Administrative Agent, any Arranger or any
Lender (x) arising out of or in connection with any investigation, litigation or
proceeding related to this Agreement, the other Credit Documents, the Loans, or
any of the other transactions contemplated hereby or thereby, whether or not the
Administrative Agent, any Arranger or any of the Lenders is a party thereto,
(y) with respect to any environmental matters, any environmental compliance
expenses and remediation expenses in connection with the presence, suspected
presence, release or suspected release of any Materials of Environmental Concern
in or into the air, soil, groundwater, surface water or improvements at, on,
about, under, or within the Properties, or any portion thereof, or elsewhere in
connection with the transportation of Materials of Environmental Concern to or
from the Properties, in each case to the extent required under Environmental
Laws, or (z) without limiting the generality of the foregoing, by reason of or
in connection with the execution, performance, delivery, enforcement or
administration, of this Agreement, the other Credit Agreement and any such other
documents, or transfer of, or payment or failure to make payments under, Letters
of Credit;

(all the foregoing, collectively, the “indemnified liabilities”), provided that
the Company shall have no obligation hereunder to any Indemnitee (x) with
respect to indemnified liabilities to the extent they are found by a final,
non-appealable judgment of a court to arise from the bad faith, gross negligence
or willful misconduct of such Indemnitee or (y) under this subsection 11.5 for
any taxes other than Other Taxes or taxes derived from a non-tax claim. The
agreements in this subsection 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

87



--------------------------------------------------------------------------------

11.6 Successors and Assigns; Participations; Purchasing Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Company, the Lenders and the Administrative Agent, all future holders of the
Loans, and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Company may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights
and obligations hereunder except in accordance with this Section.

(b) Any Lender other than a Conduit Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other financial institutions or Lender Affiliates (“Participants”)
participating interests in any Loan owing to such Lender, any participating
interest of such Lender in the Letters of Credit, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender hereunder and
under the other Credit Documents. Notwithstanding anything to the contrary in
the immediately preceding sentence, each Lender shall have the right to sell one
or more participations in all or any part of its Loans or any other Obligation
to one or more lenders or other Persons that provide financing to such Lender in
the form of sales and repurchases of participations without having to satisfy
the foregoing requirements. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Credit Documents and the Company and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Credit
Documents. The Company agrees that if amounts outstanding under this Agreement
and the Loans are due and unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Loan to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any Loan; provided that such
Participant shall only be entitled to such right of setoff if it shall have
agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with the Lenders the proceeds thereof, as
provided in subsection 11.7. The Company also agrees that each Participant shall
be entitled to the benefits of, and shall be subject to the limitations of,
subsections 4.12, 4.19, 4.20, 4.21 and 4.22 with respect to its participation in
the Letters of Credit and the Loans outstanding from time to time; provided that
no Participant shall be entitled to receive (i) any greater amount pursuant to
such subsections than the transferor Lender would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred or (ii) the benefits of
subsection 4.22 unless such Participant complies with subsections 4.22(f),
4.22(g), 4.22(h) and 4.22(i) as if it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as an agent of the Company, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). No Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person except to the extent such disclosure
is necessary to establish that any Loan, Letter of Credit or Note is in
registered form under Section 5f.103.1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive, and such Lender, each
Credit Party and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

88



--------------------------------------------------------------------------------

(c) Any Lender other than any Conduit Lender may, in the ordinary course of its
business and in accordance with applicable law, with the prior written consent
of the Administrative Agent (provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of a Term Loan to
a Lender, a Lender Affiliate or an Approved Fund), the Swing Line Lender and the
Issuing Lenders (which in each case shall not be unreasonably withheld or
delayed, and provided that no consent of the Swing Line Lender or Issuing
Lenders shall be required for an assignment of Term Loan only), at any time sell
to any Lender or any Lender Affiliate thereof (including any Affiliate or
Subsidiary of such transferor Lender) and, with the prior written consent of the
Company (provided that no consent of the Company shall be required for an
assignment to a Lender, a Lender Affiliate or an Approved Fund or if an Event of
Default under Section 9 has occurred and is continuing), the Issuing Lenders,
the Swing Line Lender and the Administrative Agent (which in each case shall not
be unreasonably withheld or delayed), sell to one or more additional banks or
financial institutions (an “Assignee”), all or any part of its rights and
obligations under this Agreement, the Notes and the other Credit Documents and,
with respect to the Letters of Credit, such Lender’s L/C Participating Interest,
pursuant to an Assignment and Assumption executed by such Assignee, such
assigning Lender (and by the Company and the Administrative Agent to the extent
their consent is required), and delivered to the Administrative Agent for its
acceptance and recording in the Register (as defined below); provided that
(A) each such sale pursuant to this subsection 11.6(b) of less than all of a
Lender’s rights and Obligations (I) to a Person which is not then a Lender, a
Lender Affiliate or an Approved Fund shall be of Commitments and/or Loans of not
less than $5,000,000 (or in the case of the Term Facility, $1,000,000) and (II)
to a Person which is then a Lender, a Lender Affiliate or an Approved Fund may
be in any amount, (B) in the event of a sale of less than all of such rights and
obligations, such Lender after such sale shall retain Commitments and/or Loans
(without duplication) aggregating at least $1,000,000, and (C) each Assignee
shall comply with the provisions of subsection 4.22 hereof; provided, further
that the foregoing shall not prohibit a Lender from selling participating
interests in accordance with subsection 11.6(a) in all or any portion of its
Loans (without duplication). For purposes of clauses (A) and (B) of the first
proviso contained in the preceding sentence, the amount described therein shall
be aggregated in respect of each Lender and its Lender Affiliates, if any. Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with the Commitments and Loans as set forth therein, and (y) the assigning
Lender thereunder shall, to the extent of the interest transferred, as reflected
in such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of subsections 4.19,4.20,4.21,4.22 and
11.5). Such Assignment and Assumption shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Assignee and the resulting adjustment of Commitment Percentages arising from the
purchase by such Assignee of all or a portion of the rights and obligations of
such assigning Lender under this Agreement. Notwithstanding anything herein to
the contrary (and to the extent permitted by law), after the occurrence of any
Event of Default, any Lender may sell all or any part of its rights and
obligations under this Agreement without the consent of the Company.
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of the Company or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this subsection 11.6(b); provided that such
designating Lender complies with subsection 4.22 and shall not be entitled to
receive any greater amounts under this Agreement (including subsections 4.20 and
4.22) than the assigning Conduit Lender was entitled to receive immediately
prior to such assignment in respect of the Loans subject to such assignment.

 

89



--------------------------------------------------------------------------------

For the purposes of this subsection 11.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(d) The Administrative Agent acting on behalf of and as agent for the Company,
shall maintain at the address of the Administrative Agent referred to in
subsection 11.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, the principal amount of any Term Loans, Swing
Line Loans and/or Revolving Credit Loans owing to, and if such Lender has any
Revolving Credit Commitments and/or the L/C Participating Interests owing to
each Lender. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Company, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of the
Loans or L/C Participating Interests recorded therein for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by the Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
for purposes of this agreement unless it has been recorded in the Register as
provided in this paragraph. Upon its receipt of an Assignment and Assumption
executed by an assigning Lender and an Assignee (and, in the case of an Assignee
that is not then a Lender or an Affiliate thereof, by the Company and the
Administrative Agent), together with payment to the Administrative Agent of a
registration and processing fee of $3,500, the Administrative Agent shall
(i) promptly accept such Assignment and Assumption and (ii) on the effective
date determined pursuant thereto, record the information contained therein in
the Register and give notice of such acceptance and recordation to the Lenders
and the Company. The Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(f) The Company authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee or to any pledgee
referred to in subsection 11.6(g) or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by confidentiality provisions
at least as restrictive as those of subsection 11.14) any and all financial
information in such Lender’s possession concerning the Company and its
Subsidiaries which has been delivered to such Lender by or on behalf of the
Company pursuant to this Agreement or which has been delivered to such Lender by
or on behalf of the Company in connection with such Lender’s credit evaluation
of the Company and its Subsidiaries and Affiliates prior to becoming a party to
this Agreement.

(g) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment (i) by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law and (ii) by a Lender Affiliate which is a
fund to its trustee in support of its obligations to its trustee; provided that
any transfer of Loans or Notes upon, or in lieu of, enforcement of or the
exercise of remedies under any such pledge shall be treated as an assignment
thereof which shall not be made without compliance with the requirements of this
subsection 11.6.

 

90



--------------------------------------------------------------------------------

(h) The Company, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (g) above.

(i) The Company, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however
(i) that each Lender designating any Conduit Lender hereby agrees to indemnify,
save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
Conduit Lender during such period forbearance and (ii) the foregoing shall not
prohibit or limit the ability of any such Person to file claims against a
Conduit Lender in connection with any such proceeding.

11.7 Adjustments; Set-off.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of any of its Term Loans, Revolving Credit Loans (other than
payment of Swing Line Loans) or L/C Participating Interests, as the case may be,
or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in clause (f) of Section 9, or otherwise) in a greater
proportion than any such payment to and collateral received by any other Lender,
if any, in respect of such other Lender’s L/C Participating Interests, Term
Loans or Revolving Credit Loans, as the case may be, or interest thereon, such
Benefited Lender shall purchase for cash from the other Lenders such portion of
each such other Lender’s L/C Participating Interests, Term Loans or Revolving
Credit Loans, as the case may be, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Company agrees that each Lender so purchasing a portion of another
Lender’s Loans and/or L/C Participating Interests may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion. The
Administrative Agent shall promptly give the Company notice of any set-off,
provided that the failure to give such notice shall not affect the validity of
such set-off.

(b) Upon the occurrence of an Event of Default specified in Section 9(a) or
Section 9(f), the Administrative Agent and each Lender are hereby irrevocably
authorized at any time and from time to time without notice to the Company, any
such notice being hereby waived by the Company, to set off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender or any of their respective Affiliates to or for the credit or the
account of the Company or any part thereof in such amounts as the Administrative
Agent or such Lender may elect, on account of the liabilities of the Company
hereunder and under the other Credit Documents and claims of every nature and
description of the Administrative Agent or such Lender against the Company in
any currency, whether arising hereunder, or otherwise, under any other Credit
Document as the Administrative Agent or such Lender may elect, whether or not
the Administrative Agent or such Lender has made any demand for payment and
although such liabilities and claims may be contingent or unmatured. The
Administrative Agent and each Lender shall notify the Company promptly of any
such setoff made by it and the application made by it of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which the Administrative
Agent or such Lender may have.

 

91



--------------------------------------------------------------------------------

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent. This Agreement
shall become effective with respect to the Company, the Administrative Agent and
the Lenders when the Administrative Agent shall have received a signature page
of this Agreement executed by the Company and the Lenders, or, in the case of
any Lender, shall have received telephonic confirmation from such Lender stating
that such Lender has executed counterparts of this Agreement or the signature
pages hereto and sent the same to the Administrative Agent. Delivery of an
executed signature page of this Agreement by e-mail or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

11.9 Integration. This Agreement and the other Credit Documents represent the
entire agreement of the Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in the other Credit Documents.

11.10 GOVERNING LAW; NO THIRD PARTY RIGHTS. THIS AGREEMENT AND THE LOANS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE LOANS SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THIS AGREEMENT IS SOLELY FOR THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND, EXCEPT AS SET FORTH IN
SUBSECTION 11.6, NO OTHER PERSONS SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR
INTEREST UNDER, OR BECAUSE OF THE EXISTENCE OF, THIS AGREEMENT.

11.11 SUBMISSION TO JURISDICTION; WAIVERS. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND THE APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

92



--------------------------------------------------------------------------------

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SUBSECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(iv) AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION;

(v) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES; AND

(vi) EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN PARAGRAPH (a) ABOVE.

11.12 Acknowledgements. The Company hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) none of the Administrative Agent or any Lender has any fiduciary
relationship to any Credit Party, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Credit Parties,
on the other hand, is solely that of creditor and debtor; and

(c) no joint venture exists among the Lenders or among any Credit Parties and
the Lenders.

11.13 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the Administrative Agent is hereby irrevocably authorized by
each Lender (without requirement of notice to or consent of any Lender except as
expressly required by subsection 11.1) to take any action requested by the
Company having the effect of releasing any collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Credit Document or that has been consented to in accordance
with subsection 11.1 or (ii) under the circumstances described in paragraph
(b) below.

(b) At such time as the Loans, the L/C Obligations and the other obligations
under the Credit Documents (other than obligations under or in respect of
Specified Swap Agreements or Specified Cash Management Agreements and contingent
indemnity obligations not due and payable) shall have been paid in full in cash,
the Commitments have been terminated and no Letters of Credit shall be
outstanding, the collateral shall be released from the Liens created by the
Guarantee and Collateral Agreement, and the Guarantee and Collateral Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Credit Party under the
Guarantee and Collateral Agreement shall terminate, all without delivery of any
instrument or performance of any act by any Person.

 

93



--------------------------------------------------------------------------------

11.14 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Credit
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with confidentiality provisions at least as restrictive
as those of this Section, to any actual or prospective Transferee or any pledgee
referred to in subsection 11.6(f) or any direct or indirect counterparty to any
swap agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than in violation of this subsection 11.14), (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Credit Document; provided that, unless prohibited by applicable law or court
order, such Lender or the Administrative Agent shall use reasonable efforts to
notify the Company of any disclosure pursuant to clauses (d) or (e).

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning the Company and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Credit Documents will be
syndicate-level information, which may contain material non-public information
about the Company and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Company and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

11.15 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Company that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Company and each other Credit Party, which
information includes the name and address of the Company and each other Credit
Party and other information that will allow such Lender to identify the Company
and each other Credit Party in accordance with the Act.

 

94



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

CITADEL BROADCASTING CORPORATION By:  

/s/ Randy L. Taylor

  Name:   Randy L. Taylor   Title:   Senior Vice President and Chief Financial
Officer

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Lender
and as a Lender

By:  

/s/ Authorized Signatory

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Co-Syndication Agent and

      as a Lender

By:  

/s/ Authorized Signatory

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., as Co-Syndication
Agent

By:  

/s/ Authorized Signatory

  Name:   Title: By:  

/s/ Authorized Signatory

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
a Lender

By:  

/s/ Authorized Signatory

  Name:   Title: By:  

/s/ Authorized Signatory

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC, as Co-
Documentation Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
a Lender

By:  

/s/ Authorized Signatory

  Name:   Title: By:  

/s/ Authorized Signatory

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as
Co-Documentation Agent and as a Lender

By:  

/s/ Authorized Signatory

  Name:   Title:

Credit Agreement Signature Page